EXECUTION VERSION

 

 

Exhibit 10.1

CREDIT AGREEMENT

Dated as of June 30, 2014

among

HMAN FINANCE SUB CORP.

(to be merged with and into The Hillman Group, Inc.),

as the Borrower,

HILLMAN INVESTMENT COMPANY,

as Intermediate Holdings,

HMAN INTERMEDIATE FINANCE SUB CORP.

(to be merged with and into The Hillman Companies, Inc.),

as Holdings,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

BARCLAYS BANK PLC,

as Administrative Agent, Swingline Lender and Issuing Bank,

GE CAPITAL MARKETS, INC.,

and

ING CAPITAL LLC,

as Co-Documentation Agents

and

BARCLAYS BANK PLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

GE CAPITAL MARKETS, INC.

and

ING CAPITAL LLC,

as Joint Lead Arrangers

and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1    DEFINITIONS    Section 1.01  

Defined Terms

     2    Section 1.02  

Classification of Loans and Borrowings

     58    Section 1.03  

Terms Generally

     58    Section 1.04  

Accounting Terms; GAAP

     59    Section 1.05  

Effectuation of Transactions

     60    Section 1.06  

Timing of Payment of Performance

     60    Section 1.07  

Times of Day

     60    Section 1.08  

Currency Generally

     60    Section 1.09  

Cashless Rollovers

     61    Section 1.10  

Certain Calculations and Tests

     62    Section 1.11  

Rounding

     62    ARTICLE 2    THE CREDITS    Section 2.01  

Commitments

     63    Section 2.02  

Loans and Borrowings

     63    Section 2.03  

Requests for Borrowings

     64    Section 2.04  

Swingline Loans

     65    Section 2.05  

Letters of Credit

     66    Section 2.06  

[Reserved]

     71    Section 2.07  

Funding of Borrowings

     71    Section 2.08  

Type; Interest Elections

     72    Section 2.09  

Termination and Reduction of Commitments

     73    Section 2.10  

Repayment of Loans; Evidence of Debt

     73    Section 2.11  

Prepayment of Loans

     75    Section 2.12  

Fees

     79    Section 2.13  

Interest

     80    Section 2.14  

Alternate Rate of Interest

     81    Section 2.15  

Increased Costs

     81    Section 2.16  

Break Funding Payments

     83    Section 2.17  

Taxes

     83    Section 2.18  

Payments Generally; Allocation of Proceeds; Sharing of Payments

     87    Section 2.19  

Mitigation Obligations; Replacement of Lenders

     89    Section 2.20  

Illegality

     90    Section 2.21  

Defaulting Lenders

     91    Section 2.22  

Incremental Credit Extensions

     93    Section 2.23  

Extensions of Loans and Revolving Commitments

     97   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE 3    REPRESENTATIONS AND WARRANTIES    Section 3.01  

Organization; Powers

     100    Section 3.02  

Authorization; Enforceability

     101    Section 3.03  

Governmental Approvals; No Conflicts

     101    Section 3.04  

Financial Condition; No Material Adverse Effect

     101    Section 3.05  

Properties

     101    Section 3.06  

Litigation and Environmental Matters

     102    Section 3.07  

Compliance with Laws

     102    Section 3.08  

Investment Company Status

     102    Section 3.09  

Taxes

     102    Section 3.10  

ERISA

     102    Section 3.11  

Disclosure

     103    Section 3.12  

Solvency

     103    Section 3.13  

Capitalization and Subsidiaries

     103    Section 3.14  

Security Interest in Collateral

     103    Section 3.15  

Labor Disputes

     104    Section 3.16  

Federal Reserve Regulations

     104    Section 3.17  

Economic and Trade Sanctions and Anti-Corruption Laws

     104    ARTICLE 4    CONDITIONS    Section 4.01  

Closing Date

     104    Section 4.02  

Each Credit Extension

     108    ARTICLE 5    AFFIRMATIVE COVENANTS    Section 5.01  

Financial Statements and Other Reports

     108    Section 5.02  

Existence

     111    Section 5.03  

Payment of Taxes

     111    Section 5.04  

Maintenance of Properties

     111    Section 5.05  

Insurance

     112    Section 5.06  

Inspections

     112    Section 5.07  

Maintenance of Book and Records

     112    Section 5.08  

Compliance with Laws

     113    Section 5.09  

Environmental

     113    Section 5.10  

Designation of Subsidiaries

     114    Section 5.11  

Use of Proceeds

     114    Section 5.12  

Covenant to Guarantee Obligations and Give Security

     115    Section 5.13  

Maintenance of Ratings

     116    Section 5.14  

[Reserved]

     116    Section 5.15  

Further Assurances

     116   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE 6    NEGATIVE COVENANTS    Section 6.01  

Indebtedness

     117    Section 6.02  

Liens

     122    Section 6.03  

No Further Negative Pledges

     126    Section 6.04  

Restricted Payments; Certain Payments of Indebtedness

     127    Section 6.05  

Restrictions on Subsidiary Distributions

     132    Section 6.06  

Investments

     133    Section 6.07  

Fundamental Changes; Disposition of Assets

     137    Section 6.08  

Sale and Lease-Back Transactions

     140    Section 6.09  

Transactions with Affiliates

     141    Section 6.10  

Conduct of Business

     142    Section 6.11  

Amendments or Waivers of Organizational Documents

     142    Section 6.12  

Amendments of or Waivers with Respect to Restricted Debt

     143    Section 6.13  

Fiscal Year

     143    Section 6.14  

Permitted Activities of Holdings and Intermediate Holdings

     143    Section 6.15  

Financial Covenant

     144    ARTICLE 7    EVENTS OF DEFAULT    Section 7.01  

Events of Default

     145    ARTICLE 8    THE ADMINISTRATIVE AGENT    ARTICLE 9    MISCELLANEOUS
   Section 9.01  

Notices

     156    Section 9.02  

Waivers; Amendments

     158    Section 9.03  

Expenses; Indemnity

     164    Section 9.04  

Waiver of Claim

     165    Section 9.05  

Successors and Assigns

     165    Section 9.06  

Survival

     173    Section 9.07  

Counterparts; Integration; Effectiveness

     173    Section 9.08  

Severability

     173    Section 9.09  

Right of Setoff

     173    Section 9.10  

Governing Law; Jurisdiction; Consent to Service of Process

     174    Section 9.11  

Waiver of Jury Trial

     175    Section 9.12  

Headings

     175    Section 9.13  

Confidentiality

     176    Section 9.14  

No Fiduciary Duty

     177    Section 9.15  

Several Obligations

     177    Section 9.16  

USA PATRIOT Act

     177    Section 9.17  

Disclosure

     177   

 

-iii-



--------------------------------------------------------------------------------

         Page   Section 9.18  

Appointment for Perfection

     177    Section 9.19  

Interest Rate Limitation

     177    Section 9.20  

[Reserved]

     178    Section 9.21  

Conflicts

     178    Section 9.22  

Release of Guarantors

     178   

 

SCHEDULES:       Schedule 1.01(a)    –    Commitment Schedule Schedule 1.01(b)
   –    Existing Letters of Credit Schedule 1.01(c)    –    Mortgages Schedule
3.05    –    Fee Owned Real Estate Assets Schedule 3.13    –    Subsidiaries
Schedule 5.10    –    Unrestricted Subsidiaries Schedule 6.01    –    Existing
Indebtedness Schedule 6.02    –    Existing Liens Schedule 6.06    –    Existing
Investments Schedule 6.07    –    Certain Dispositions Schedule 9.01    –   
Borrower’s Website Address for Electronic Delivery EXHIBITS:       Exhibit A-1
   –    Form of Assignment and Assumption Exhibit A-2    –    Form of Affiliated
Lender Assignment and Assumption Exhibit B    –    Form of Borrowing Request
Exhibit C    –    Form of Compliance Certificate Exhibit D    –    Form of
Interest Election Request Exhibit E    –    Form of Perfection Certificate
Exhibit F    –    Form of Perfection Certificate Supplement Exhibit G    –   
Form of Promissory Note Exhibit H-1    –    Form of Trademark Security Agreement
Exhibit H-2    –    Form of Patent Security Agreement Exhibit H-3    –    Form
of Copyright Security Agreement Exhibit I    –    Form of Guaranty Agreement
Exhibit J    –    Form of Security Agreement Exhibit K    –    Form of Letter of
Credit Request Exhibit L-1    –    Form of U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit L-2    –    Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit L-3    –    Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit
L-4    –    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit M    –    Form of
Solvency Certificate

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of June 30, 2014 (this “Agreement”), by and among
HMAN Finance Sub Corp., a Delaware corporation (“Finance Sub”), which upon
effectiveness of the Finance Merger (as defined below) will be merged with and
into The Hillman Group, Inc., a Delaware corporation (“Hillman”), HMAN
Intermediate Finance Sub Corp., a Delaware corporation, (“Intermediate Finance
Sub”), which upon the effectiveness of the Holdings Merger (as defined below)
will be merged with and into The Hillman Companies, Inc., a Delaware corporation
(the “The Hillman Companies”), after giving effect to the Acquisition, Hillman
Investment Company, a Delaware corporation (“Intermediate Holdings”), the
Lenders from time to time party hereto and Barclays Bank PLC (“Barclays”), in
its capacities as an Issuing Bank, the Swingline Lender and as administrative
agent and collateral agent for the Lenders (in its capacities as administrative
and collateral agent, the “Administrative Agent”) with Barclays, Morgan Stanley
Senior Funding, Inc. (“MSSF”), GE Capital Markets, Inc. (“GECM”) and ING Capital
LLC (“ING”), as joint lead arrangers and joint bookrunners (in such capacities,
collectively, the “Arrangers”).

RECITALS

A. Pursuant to the terms of the Acquisition Agreement, HMAN Merger Sub Corp., a
Delaware corporation (“Merger Sub”) will merge (the “Target Merger”) with and
into OHCP Acquisition Corp., a Delaware corporation (the “Target”), with the
Target as the survivor of the Target Merger.

B. Intermediate Finance Sub will merge (the “Holdings Merger”) with and into The
Hillman Companies, with The Hillman Companies as the survivor of the Holdings
Merger and Finance Sub will merge (the “Finance Merger” and together with the
Target Merger and the Holdings Merger, the “Mergers”) with and into Hillman,
with Hillman as the survivor of the Finance Merger.

C. To fund a portion of the Acquisition, the Sponsor and certain other investors
(including the Co-Investors) will make Cash equity contributions (or, in the
case of the Co-Investors, cash or non-cash equity contributions) in respect of
Qualified Capital Stock, directly or indirectly, to Merger Sub, which equity,
when combined with the equity of the Co-Investors that will be retained, rolled
over or converted, if any, shall be not less than 30% of the total consolidated
pro forma third party debt for borrowed money and equity of the Borrower and its
subsidiaries on the Closing Date after giving effect to the Transactions (such
contribution, retention, rollover and/or conversion, collectively, the “Equity
Contribution”).

D. The Borrower has requested that the Lenders extend credit in the form of
(a) Initial Term Loans in an original aggregate principal amount equal to
$550,000,000 and (b) a Revolving Facility with an available amount of
$70,000,000, in each case, subject to increase as provided herein.

E. To consummate the Transactions, the Borrower will issue the Senior Notes.

F. On the Closing Date, an irrevocable notice of redemption with respect to
Hillman’s existing 10.875% senior notes due 2018 will be provided by Hillman and
the redemption price thereof will be deposited with the trustee acting under the
indenture governing such 10.875% senior notes due 2018.



--------------------------------------------------------------------------------

G. The Lenders are willing to extend such credit to the Borrower on the terms
and subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“ACH” means automated clearing house transfers.

“Acquisition” means the Mergers and the other transactions contemplated by the
Acquisition Agreement.

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of May 16, 2014, by and among, inter alios, Merger Sub, the Target and HMAN
Group Holdings Inc.

“Additional Agreement” has the meaning assigned to such term in Article 8.

“Additional Commitments” means any commitments hereunder added pursuant to
Section 2.22, 2.23 or 9.02(c).

“Additional Credit Facilities” means any credit facilities added pursuant to
Section 2.22, 2.23 or 9.02(c).

“Additional Lender” has the meaning assigned to such term in Section 2.22(b).

“Additional Loans” means the Additional Revolving Loans and the Additional Term
Loans.

“Additional Revolving Commitments” means any revolving credit commitment added
pursuant to Section 2.22, 2.23 or 9.02(c)(ii).

“Additional Revolving Facility” means any revolving credit facility added
pursuant to Section 2.22, 2.23 or 9.02(c)(ii).

“Additional Revolving Loans” means any revolving loan added hereunder pursuant
to Section 2.22, 2.23 or 9.02(c)(ii).

“Additional Term Commitments” means any term commitment added pursuant to
Section 2.22, 2.23 or 9.02(c)(i).

“Additional Term Loans” means any term loan added pursuant to Section 2.22, 2.23
or 9.02(c)(i).

“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Administrative Questionnaire” has the meaning assigned to such term in
Section 2.22(d).

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings, Intermediate Holdings, the Borrower or
any of their respective Restricted Subsidiaries) at law or in equity, or before
or by any Governmental Authority, domestic or foreign (including any
Environmental Claim), whether pending or, to the knowledge of Holdings,
Intermediate Holdings, the Borrower or any of their respective Restricted
Subsidiaries, threatened in writing, against or affecting Holdings, Intermediate
Holdings, the Borrower or any of their respective Restricted Subsidiaries or any
property of Holdings, Intermediate Holdings, the Borrower or any of their
respective Restricted Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” solely because it is an unrelated
portfolio company of the Sponsor and none of the Administrative Agent, the
Arrangers, any Lender (other than any Affiliated Lender or any Debt Fund
Affiliate) or any of their respective Affiliates shall be considered an
Affiliate of Holdings, Intermediate Holdings or any subsidiary thereof.

“Affiliated Lender” means any Non-Debt Fund Affiliate, Holdings, Intermediate
Holdings, the Borrower and/or any subsidiary of Holdings.

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 9.05) and accepted by the Administrative
Agent in the form of Exhibit A-2 or any other form approved by the
Administrative Agent and the Borrower.

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.05(g)(iv).

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Lenders’ Revolving Credit Exposures at such time.

“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.

“Alternate Base Rate” means, for any day:

(i) with respect to Loans denominated in Dollars, a rate per annum equal to the
highest of (a) the Federal Funds Effective Rate in effect on such day plus
0.50%, (b) to the extent ascertainable, the Published LIBO Rate (which rate
shall be calculated based upon an Interest Period of one month and shall be
determined on a daily basis) plus 1.00%, (c) the Prime Rate and (d) solely with
respect to Initial Term Loans, 2.00%. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Published
LIBO Rate, as the case may be, shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Published LIBO Rate, as the case may be, and

(ii) with respect to Loans denominated in Canadian Dollars, a rate per annum
equal to the higher of (a) the per annum rate of interest quoted or established
as the “prime rate” of an Arranger which it quotes or establishes for such day
as its reference rate of interest in order to

 

-3-



--------------------------------------------------------------------------------

determine interest rates for commercial loans in Canadian Dollars in Canada to
its Canadian borrowers and (b) the average rate for Canadian Dollar bankers’
acceptances having a term of thirty (30) days that appears on Reuters Screen
CDOR Page (or such other page as may be selected by an Arranger as a replacement
page for such bankers’ acceptances if such screen is not available) at
approximately 10:00 a.m. (Toronto time) on such day, in each instance, as of
such day, adjusted automatically with each quoted or established change in such
rate, all without the necessity of any notice to the Borrower or any other
Person. Any change in the Alternate Base Rate for Loans denominated in Canadian
Dollars due to a change in the “prime rate” shall be effective as of the opening
of business on the effective day of such change in the “prime rate” or the
average rate for Canadian Dollar bankers’ acceptances, respectively.

“Applicable Percentage” means, (a) with respect to any Term Lender for any
Class, a percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Loans and unused Additional Commitments of
such Term Lender for such Class and the denominator of which is the aggregate
outstanding principal amount of the Loans and unused Commitments of all Term
Lenders for such Class and (b) with respect to any Revolving Lender for any
Class, the percentage of the Total Revolving Credit Commitment for such Class
represented by such Lender’s Revolving Credit Commitment for such Class;
provided that for purposes of Section 2.21 and otherwise herein, when there is a
Defaulting Lender, any such Defaulting Lender’s Revolving Credit Commitment
shall be disregarded in the relevant calculations. In the case of clause (b), in
the event the Revolving Credit Commitments for any Class shall have expired or
been terminated, the Applicable Percentages of any Revolving Lender of such
Class shall be determined on the basis of the Revolving Credit Exposure of the
applicable Revolving Lenders of such Class, giving effect to any assignments and
to any Revolving Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Applicable Rate” means, for any day:

(a) with respect to Initial Term Loans, the rate per annum applicable to the
relevant Class of Loans set forth below under the caption “ABR Spread” or “LIBO
Rate Spread”, as the case may be, based upon the Total Leverage Ratio as of the
last day of the most recently ended Test Period; provided that until the first
Adjustment Date following the completion of at least one full Fiscal Quarter
ended after the Closing Date, the “Applicable Rate” shall be the applicable rate
per annum set forth below in Category 1:

 

Total Leverage Ratio   ABR Spread for Initial Term
Loans     LIBO Rate Spread for
Initial Term Loans  

Category 1

   

Greater than 5.50 to 1.00

    2.50 %      3.50 % 

Category 2

   

Less than or equal to 5.50 to 1.00

    2.25 %      3.25 % 

 

-4-



--------------------------------------------------------------------------------

(b) with respect to Revolving Loans, the rate per annum applicable to the
relevant Class of Loans set forth below under the caption “ABR Spread” or “LIBO
Rate Spread”, as the case may be, based upon the Senior Secured Leverage Ratio
as of the last day of the most recently ended Test Period; provided that until
the first Adjustment Date following the completion of at least one full Fiscal
Quarter ended after the Closing Date, the “Applicable Rate” shall be the
applicable rate per annum set forth below in Category 1:

 

Senior Secured Leverage Ratio   ABR Spread for Revolving
Loans     LIBO Rate Spread for
Revolving Loans  

Category 1

   

Greater than 3.75 to 1.00

    2.25 %      3.25 % 

Category 2

   

Less than or equal to 3.75 to 1.00 and greater than 3.25 to 1.00

    2.00 %      3.00 % 

Category 3

   

Less than or equal to 3.25 to 1.00

    1.75 %      2.75 % 

The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Senior Secured Leverage Ratio and Total Leverage
Ratio, as applicable, in accordance with the tables above; provided that if
financial statements are not delivered when required pursuant to Section 5.01(a)
or (b), as applicable, the “Applicable Rate” shall be the rate per annum set
forth above in Category 1 until such financial statements are delivered in
compliance with Section 5.01(a) or (b), as applicable.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.

“Arrangers” has the meaning assigned to such term in the preamble to this
Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and the
Borrower.

“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Borrower (whether
or not an Affiliate of the Administrative Agent) to act as an arranger in
connection with any Auction pursuant to the definition of “Dutch Auction”.

“Auction Amount” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Party” has the meaning set forth in the definition of “Dutch Auction”.

 

-5-



--------------------------------------------------------------------------------

“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.

“Availability Period” means the period from and including the Closing Date to
but excluding the earliest of (a) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.09, (b) the date of termination of the
Revolving Credit Commitment of each Revolving Lender to make Revolving Loans and
the obligation of the Issuing Bank to issue Letters of Credit pursuant to
Section 7.01 and (c) the Revolving Credit Maturity Date.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a) the sum of:

(i) $40,000,000; plus

(ii) an amount, not less than zero, determined on a cumulative basis equal to
the amount of Excess Cash Flow (which amount shall not be less than zero in any
period or Fiscal Year) for the period from the Closing Date and ending on
December 31, 2014 and for each completed Fiscal Year thereafter, that is not
required prior to the applicable date to be applied as a mandatory prepayment
under Section 2.11(b)(i) (such amount, the “Retained Excess Cash Flow Amount”)
(provided that the Retained Excess Cash Flow Amount shall not be available for
any Restricted Payment pursuant to Section 6.04(a)(iii)(A) unless no Event of
Default under Section 7.01(a), (f) or (g) then exists); plus

(iii) the amount of any capital contributions or other proceeds of any issuance
of Capital Stock after the Closing Date (other than any amounts (x) constituting
a Cure Amount or an Available Excluded Contribution Amount or proceeds of an
issuance of Disqualified Capital Stock, (y) received from the Borrower or any
Restricted Subsidiary or (z) incurred from the proceeds of any loan or advance
made pursuant to Section 6.06(h)(ii)) received as Cash equity by the Borrower or
any of its Restricted Subsidiaries, plus the fair market value, as reasonably
determined by the Borrower, of Cash Equivalents, marketable securities or other
property received by the Borrower or any Restricted Subsidiary as a capital
contribution or in return for any issuance of Capital Stock (other than any
amounts (x) constituting a Cure Amount or an Available Excluded Contribution
Amount or proceeds of any issuance of Disqualified Capital Stock or (y) received
from the Borrower or any Restricted Subsidiary), in each case, during the period
from and including the day immediately following the Closing Date through and
including such time; plus

(iv) the aggregate principal amount of any Indebtedness or Disqualified Capital
Stock, in each case, of the Borrower or any Restricted Subsidiary issued after
the Closing Date (other than Indebtedness or such Disqualified Capital Stock
issued to the Borrower or any Restricted Subsidiary), which has been converted
into or exchanged for Capital Stock of the Borrower, any Restricted Subsidiary
or any Parent Company that does not constitute Disqualified Capital Stock,
together with the fair market value of any Cash Equivalents and the fair market
value (as reasonably determined by the Borrower) of any property or assets
received by the Borrower or such Restricted Subsidiary upon such exchange or
conversion, in each case, during the period from and including the day
immediately following the Closing Date through and including such time; plus

 

-6-



--------------------------------------------------------------------------------

(v) the net proceeds received by the Borrower or any Restricted Subsidiary
during the period from and including the day immediately following the Closing
Date through and including such time in connection with the Disposition to any
Person (other than the Borrower or any Restricted Subsidiary) of any Investment
made pursuant to Section 6.06(r)(i); plus

(vi) to the extent not already reflected as a return of capital with respect to
such Investment for purposes of determining the amount of such Investment, the
proceeds received by the Borrower or any Restricted Subsidiary during the period
from and including the day immediately following the Closing Date through and
including such time in connection with cash returns, cash profits, cash
distributions and similar cash amounts, including cash principal repayments of
loans, in each case received in respect of any Investment made after the Closing
Date pursuant to Section 6.06(r)(i) (in an amount not to exceed the original
amount of such Investment); plus

(vii) an amount equal to the sum of (A) the amount of any Investments by the
Borrower or any Restricted Subsidiary pursuant to Section 6.06(r)(i) in any
Unrestricted Subsidiary (in an amount not to exceed the original amount of such
Investment) that has been redesignated as a Restricted Subsidiary or has been
merged, consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, the Borrower or any Restricted Subsidiary and (B) the fair
market value (as reasonably determined by the Borrower) of the property or
assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed (in an amount not to exceed the original amount of the
Investment in such Unrestricted Subsidiary) to the Borrower or any Restricted
Subsidiary, in each case, during the period from and including the day
immediately following the Closing Date through and including such time; plus

(viii) the amount of any Declined Proceeds; minus

(b) an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(iii)(A), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi)(A), plus (iii) Investments made pursuant to
Section 6.06(r)(i), in each case, after the Closing Date and prior to such time,
or contemporaneously therewith.

“Available Excluded Contribution Amount” means the aggregate amount of Cash or
Cash Equivalents or the fair market value of other assets or property (as
reasonably determined by the Borrower, but excluding any Cure Amount) received
by the Borrower or any of its Restricted Subsidiaries after the Closing Date
from:

(1) contributions in respect of Qualified Capital Stock (other than any amounts
received from the Borrower or any of its Restricted Subsidiaries), and

(2) the sale of Qualified Capital Stock of the Borrower or any of its Restricted
Subsidiaries (other than (x) to the Borrower or any Restricted Subsidiary of the
Borrower, (y) pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or (z) with the proceeds of any loan
or advance made pursuant to Section 6.06(h)(ii)),

in each case, designated as Available Excluded Contribution Amounts pursuant to
a certificate of a Responsible Officer on or promptly after the date the
relevant capital contribution is made or the relevant proceeds are received, as
the case may be, and which are excluded from the calculation of the Available
Amount.

 

-7-



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
any Loan Party (a) under any arrangement that is in effect on the Closing Date
between any Loan Party and a counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger as of the Closing Date or
(b) under any arrangement that is entered into after the Closing Date by any
Loan Party with any counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger at the time such arrangement is
entered into: commercial credit cards, stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with Cash management and Deposit Accounts.

“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), in connection with Banking Services, in
each case, that has been designated to the Administrative Agent in writing by
the Borrower as being Banking Services Obligations for the purposes of the Loan
Documents, it being understood that each counterparty thereto shall be deemed
(A) to appoint the Administrative Agent as its agent under the applicable Loan
Documents and (B) to agree to be bound by the provisions of Article 8,
Section 9.03 and Section 9.10 as if it were a Lender.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Barclays” shall have the meaning ascribed to such term in the preamble to this
Agreement.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Bona Fide Debt Fund” means any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with (a) any
competitor of the Borrower and/or any of its subsidiaries or (b) any Affiliate
of such competitor, but with respect to which no personnel involved with any
investment in such Person (i) makes, has the right to make or participates with
others in making any investment decisions with respect to such debt fund,
investment vehicle, regulated bank entity or unregulated lending entity or
(ii) has access to any information (other than information that is publicly
available) relating to Holdings, the Borrower or their respective subsidiaries
or any entity that forms a part of any of their respective businesses; it being
understood and agreed that the term “Bona Fide Debt Fund” shall not include any
Person that is separately identified to the Arrangers in accordance with clause
(a)(i) of the definition of “Disqualified Institution” or any Affiliate of any
such Person that is reasonably identifiable on the basis of such Affiliate’s
Name.

“Borrower” means (a) prior to the consummation of the Finance Merger, Finance
Sub and (b) after the consummation of Finance Merger, Hillman in its capacity as
the survivor of the Finance Merger.

 

-8-



--------------------------------------------------------------------------------

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit B or such other form that is reasonably acceptable to the Administrative
Agent and the Borrower.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Canadian Dollar Sublimit” has the meaning assigned thereto in Section 2.01.

“Canadian Dollars” means the lawful money of Canada.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

“Cash” means money, currency or a credit balance in any Deposit Account, in each
case determined in accordance with GAAP.

“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. government or (ii) issued by
any agency or instrumentality of the U.S. the obligations of which are backed by
the full faith and credit of the U.S., in each case maturing within one year
after such date and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (b) readily marketable direct obligations issued by
any state of the U.S. or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-2 from S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (c) commercial
paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency); (d) deposits, money market deposits, time
deposit accounts, certificates of deposit or bankers’ acceptances (or similar
instruments) maturing within one year after such date and issued or accepted by
any Lender or by any bank organized under, or authorized to operate as a bank
under, the laws of the U.S., any state thereof

 

-9-



--------------------------------------------------------------------------------

or the District of Columbia or any political subdivision thereof and that has
capital and surplus of not less than $100,000,000 and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (e) shares of any
money market mutual fund that has (i) substantially all of its assets invested
in the types of investments referred to in clauses (a) through (d) above,
(ii) net assets of not less than $250,000,000 and (iii) a rating of at least A-2
from S&P or at least P-2 from Moody’s; and (f) solely with respect to any
Captive Insurance Subsidiary, any investment that such Captive Insurance
Subsidiary is not prohibited to make in accordance with applicable law.

In the case of any Investment by any Foreign Subsidiary, “Cash Equivalents”
shall also include (x) Investments of the type and maturity described in clauses
(a) through (f) above of foreign obligors, which Investments or obligors (or the
parent companies thereof) have the ratings described in such clauses or
equivalent ratings from comparable foreign rating agencies and (y) other
short-term Investments utilized by Foreign Subsidiaries in accordance with
normal investment practices for cash management in Investments analogous to the
Investments described in clauses (a) through (f) and in this paragraph.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means a direct or indirect Domestic Subsidiary that has no material
assets other than the capital stock of one or more CFCs.

“Change” has the meaning ascribed to such term in the definition of Closing Date
Material Adverse Effect.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date (other
than any such request, guideline or directive to comply with any law, rule or
regulation that was in effect on the Closing Date). For purposes of this
definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or U.S. regulatory
authorities, in each case pursuant to Basel III, shall in each case described in
clauses (a), (b) and (c) above, be deemed to be a Change in Law, regardless of
the date enacted, adopted, issued or implemented.

“Change of Control” means the earliest to occur of:

(a) at any time prior to a Qualifying IPO, the Permitted Holders ceasing to
beneficially own, either directly or indirectly (within the meaning of Rule
13d-3 and Rule 13d-5 under the Exchange Act), Capital Stock representing more
than 50% of the total voting power of all of the outstanding voting stock of
Holdings;

(b) at any time on or after a Qualifying IPO, the acquisition by any Person or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act), including any group acting for the purpose of acquiring, holding
or disposing of Securities (within the meaning

 

-10-



--------------------------------------------------------------------------------

of Rule 13d-5(b)(1) under the Exchange Act, but excluding any employee benefit
plan and/or Person acting as the trustee, agent or other fiduciary or
administrator therefor), other than one or more Permitted Holders, of Capital
Stock representing more than the greater of (x) 35% of the total voting power of
all of the outstanding voting stock of Holdings and (y) the percentage of the
total voting power of all of the outstanding voting stock of Holdings owned,
directly or indirectly, beneficially by the Permitted Holders (it being
understood that a “Change of Control” shall not be deemed to have occurred with
respect to clauses (a) and (b) above if the Permitted Holders have, at such
time, the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the board of directors or similar governing
body of Holdings);

(c) Intermediate Holdings ceasing to be a direct or indirect Wholly-Owned
Subsidiary of Holdings; and

(d) the Borrower ceasing to be a direct or indirect Wholly-Owned Subsidiary of
Intermediate Holdings.

“Charge” means any charge, fee, expense, cost, accrual or reserve of any kind.

“Charged Amounts” has the meaning assigned to such term in Section 9.19.

“Class”, when used in reference to any Loan, Borrowing or Commitment, refers to
whether such Loan, or the Loans comprising such Borrowing, are Initial Term
Loans, Revolving Loans, Swingline Loans or respective Commitments related
thereto or other loans or commitments added as a separate Class pursuant to
Section 2.22, 2.23 or 9.02(c).

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

“Closing Date Material Adverse Effect” means any event, change, effect,
condition, circumstance or occurrence (collectively, a “Change”) that,
individually or in the aggregate, has had, or would reasonably be expected to
have, a material adverse effect upon the financial condition, assets, business
or results of operations of the Acquired Companies, taken as a whole; provided,
however, that any adverse Change arising from or related to the following (by
itself or when aggregated or taken together with any and all other Changes)
shall not be deemed to be or constitute a Material Adverse Effect and shall not
be taken into account in determining whether a Material Adverse Effect has
occurred (a) any Changes in GAAP or other applicable accounting regulations or
principles, (b) any Changes in Laws (including Laws relating to wrongful
discharge, employment discrimination, harassment, minimum wage, workplace health
and safety or related matters) or other binding directives issued by any
Governmental Authority (or changes in the interpretation thereof) or any action
required to be taken under any Law (actual or proposed) applicable to the
Acquired Companies, (c) any Changes in interest rates or general economic
conditions or affecting financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index, or changes in interest rates or exchange rates) (whether in the United
States and/or internationally), (d) any Change generally applicable to the
industries or markets in which in which the Acquired Companies operate
(including general, industry-wide increases in the cost of products, supplies
and materials purchased from third party suppliers), (e) any national or
international political or social conditions, including the engagement or
escalation by, the United States or any other country in, or worsening of,
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence, escalation or worsening of any military or terrorist
attack upon the United States or any other country, or any of their respective
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States or any other country,
(f) any Changes in weather, meteorological

 

-11-



--------------------------------------------------------------------------------

conditions or climate, pandemics, or natural disasters (including hurricanes,
storms, tornados, flooding, earthquakes, volcanic eruptions or similar
occurrences) affecting the business of the Acquired Companies, (g) any failure,
in and of itself, by the Acquired Companies to meet any internal or published
projections, forecasts, budgets or revenue or earnings predictions or guidance
relating to revenues, income, cash position, cash-flow or other financial
measure for any period ending on or after the date of the Acquisition Agreement
(it being understood that the fact or circumstances giving rise to such failure
that are not otherwise excluded from the definition of Material Adverse Effect
may be taken into account in determining whether a Material Adverse Effect has
occurred), (h) the announcement of, entry into, pendency of, actions required or
contemplated or performance of obligations under the Acquisition Agreement and
consummation of the transactions contemplated hereby, including any termination
of, reduction in or similar adverse impact on relationships, contractual or
otherwise, with any landlords, customers, suppliers, distributors, partners or
employees of the Acquired Companies (provided that nothing in this clause
(h) shall in any way limit the Company’s obligations under Section 6.1 of the
Acquisition Agreement), (i) any action taken by Parent, Intermediate Holdco or
Merger Sub, (j) any action taken by any of the Acquired Companies at the express
request or with the written consent of Parent, Intermediate Holdco or Merger
Sub, or pursuant to the Acquisition Agreement or the other agreements
contemplated hereby, (k) any matters (i) disclosed in the Disclosure Letter to
the extent (including the specific amount, where applicable) and with respect to
the specific matter or circumstance disclosed, (ii) disclosed in the SEC Reports
to the extent (including the specific amount, where applicable) and with respect
to the specific matter or circumstance disclosed, or (l) any matter cured or
corrected at or prior to the Effective Time, except to the extent such adverse
Change arising from or related to the matters described in clause (a), (b), (c),
(d), (e) or (f) disproportionately affects the Acquired Companies, taken as a
whole, as compared to other companies operating in the industries and markets in
which the Acquired Companies operate (but only to the extent of the incremental
disproportionate effect on the Acquired Companies, considered as a single
enterprise, compared to other companies operating in the industries and markets
in which the Acquired Companies operate). Defined terms used in this definition
(other than the term “Acquisition Agreement”) shall have the meanings ascribed
thereto in the Acquisition Agreement (as in effect on the date hereof).

“Code” means the Internal Revenue Code of 1986 as amended.

“Co-Investors” means (a) the officers, directors and members of the management
of the Borrower, any Parent Company and/or any subsidiary of the Borrower, and
(b) Oak Hill Capital Partners III, L.L.C., Oak Hill Capital Partners III, L.P.
and Oak Hill Capital Management Partners III, L.P., together with, in the case
of this clause (b), their respective Affiliates (but not portfolio companies)
and solely to the extent that such Persons or such Affiliates own Capital Stock
in the Borrower or any direct or indirect parent thereof on the Closing Date.

“Collateral” means any and all property of any Loan Party subject (or purported
to be subject) to a Lien under any Collateral Document and any and all other
property of any Loan Party, now existing or hereafter acquired, that is or
becomes subject (or purported to be subject) to a Lien pursuant to any
Collateral Document to secure the Secured Obligations.

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in
Section 5.12, the requirement that:

(a) the Administrative Agent shall have received:

(i) (A) a joinder to the Loan Guaranty in substantially the form attached as an
exhibit thereto, (B) a supplement to the Security Agreement in substantially the
form

 

-12-



--------------------------------------------------------------------------------

attached as an exhibit thereto, (C) if the respective Restricted Subsidiary
required to comply with the requirements set forth in this definition pursuant
to Section 5.12 owns registrations of or applications for U.S. Patents,
Trademarks and/or Copyrights that constitute Collateral, an Intellectual
Property Security Agreement in substantially the form attached as an exhibit
hereto, (D) a completed Perfection Certificate and (E) Uniform Commercial Code
financing statements in appropriate form for filing in such jurisdictions as the
Administrative Agent may reasonably request; and

(ii) each item of Collateral that such Restricted Subsidiary is required to
deliver under Section 4.02 of the Security Agreement (which, for the avoidance
of doubt, shall be delivered within the time periods set forth in
Section 5.12(a));

(b) the Administrative Agent shall have received with respect to any Material
Real Estate Assets acquired after the Closing Date, a Mortgage and any necessary
UCC fixture filing in respect thereof, in each case together with, to the extent
customary and appropriate (as reasonably determined by the Administrative Agent
and the Borrower):

(i) evidence that (A) counterparts of such Mortgage have been duly executed,
acknowledged and delivered and such Mortgage and any corresponding UCC or
equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary in order to create a valid and subsisting Lien on such Material Real
Estate Asset in favor of the Administrative Agent for the benefit of the Secured
Parties, (B) such Mortgage and any corresponding UCC or equivalent fixture
filings have been duly recorded or filed, as applicable, and (C) all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(ii) one or more fully paid policies of title insurance (the “Mortgage
Policies”) in an amount reasonably acceptable to the Administrative Agent (not
to exceed the fair market value of the Material Real Estate Asset covered
thereby (as reasonably determined by the Borrower)) issued by a nationally
recognized title insurance company in the applicable jurisdiction that is
reasonably acceptable to the Administrative Agent, insuring the relevant
Mortgage as having created a valid subsisting Lien on the real property
described therein with the ranking or the priority which it is expressed to have
in such Mortgage, subject only to Permitted Liens, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request to the extent the same are available in the applicable
jurisdiction;

(iii) customary legal opinions of local counsel for the relevant Loan Party in
the jurisdiction in which such Material Real Estate Asset is located, and if
applicable, in the jurisdiction of formation of the relevant Loan Party, in each
case as the Administrative Agent may reasonably request;

(iv) surveys and appraisals (if required under the Financial Institutions Reform
Recovery and Enforcement Act of 1989, as amended) and “Life-of-Loan” flood
certifications and any required borrower notices under Regulation H (together
with evidence of federal flood insurance for any such Flood Hazard Property
located in a flood hazard area); provided that the Administrative Agent may in
its reasonable discretion accept any such existing certificate, appraisal or
survey so long as such existing certificate or appraisal satisfies any
applicable local law requirements; and

(v) such other evidence that all other actions that the Administrative Agent may
reasonably request and deem necessary in order to create a valid and subsisting
Lien on such Material Real Estate Assets have been taken.

 

-13-



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, (i) the Security Agreement,
(ii) each Mortgage, (iii) each Intellectual Property Security Agreement,
(iv) any supplement to any of the foregoing delivered to the Administrative
Agent pursuant to the definition of “Collateral and Guarantee Requirement”,
(v) the Perfection Certificate (including any Perfection Certificate delivered
to the Administrative Agent pursuant to the definition of “Collateral and
Guarantee Requirement”) and any Perfection Certificate Supplement (including any
Perfection Certificate Supplement delivered to the Administrative Agent pursuant
to the definition of “Collateral and Guarantee Requirement”) and (vi) each of
the other instruments and documents pursuant to which any Loan Party grants a
Lien on any Collateral as security for payment of the Secured Obligations.

“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.

“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment, Revolving Credit Commitment and Additional Commitment, as
applicable, in effect as of such time.

“Commitment Fee Rate” means for each calendar quarter or portion thereof, the
applicable rate per annum set forth below based upon the Senior Secured Leverage
Ratio as of the last day of the last Test Period; provided that until the first
Adjustment Date following the completion of at least one full Fiscal Quarter
after the Closing Date, “Commitment Fee Rate” shall be the applicable rate per
annum set forth below in Category 1:

 

Senior Secured Leverage Ratio    Commitment Fee Rate  

Category 1

  

Greater than 3.75 to 1.00

     0.50 % 

Category 2

  

Equal to or less than 3.75 to 1.00

     0.375 % 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Senior Secured Leverage Ratio in accordance
with the table set forth above; provided that if financial statements are not
delivered when required pursuant to Section 5.01(a) or (b), as applicable, the
Commitment Fee Rate shall be the rate per annum set forth above in Category 1
until such financial statements are delivered in compliance with Section 5.01(a)
or (b), as applicable.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Competitor” means (a) any competitor of the Borrower and/or any of its
subsidiaries and (b) any Affiliate of any such competitor (other than any such
Affiliate that is a Bona Fide Debt Fund).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

-14-



--------------------------------------------------------------------------------

“Confidential Information” has the meaning assigned to such term in
Section 9.13.

“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person on a consolidated basis equal to the total of
(a) Consolidated Net Income for such period plus (b) the sum, without
duplication, of (to the extent deducted in calculating Consolidated Net Income,
other than in respect of clauses (x), (xi), (xii) and (xiv) below) the amounts
of:

(i) consolidated interest expense determined in accordance with GAAP and, to the
extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk (net of interest income and gains on such hedging
obligations), costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed), fees and expenses paid to the
Administrative Agent in connection with its services hereunder, and other bank,
administrative agency (or trustee) and financing fees;

(ii) Taxes paid (including pursuant to any Tax sharing arrangement or any Tax
distribution) and provisions for Taxes of such Person and its subsidiaries,
including, in each case, arising out of tax examinations;

(iii) (A) depreciation, amortization (including, without limitation,
amortization of goodwill, software and other intangible assets), (B) impairment
of goodwill and other assets and (C) any asset write-off and/or write-down;

(iv) any non-cash Charge (provided that to the extent any such non-cash Charge
represents an accrual or reserve for potential cash items in any future period,
(A) such Person may determine not to add back such non-cash Charge in the
then-current period and (B) to the extent such Person elects to add back such
non-cash Charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated Adjusted EBITDA to such extent);

(v) (A) Transaction Costs, and (B) transaction fees and Charges (1) incurred in
connection with the consummation of any transaction (or any transaction proposed
and not consummated) permitted under this Agreement, including the issuance or
offering of Capital Stock, Investments, acquisitions, Dispositions,
recapitalizations, mergers, consolidations or amalgamations, option buyouts or
incurrences, repayments, refinancings, amendments or modifications of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or similar
transactions, (2) incurred in connection with any Qualifying IPO and/or (3) that
are actually reimbursed or reimbursable by third parties pursuant to
indemnification or reimbursement provisions or similar agreements or insurance;
provided that in respect of any fee, cost, expense or reserve that is added back
in reliance on clause (3) above, such Person in good faith expects to receive
reimbursement for such fee, cost, expense or reserve within the next four Fiscal
Quarters (it being understood that to the extent any reimbursement amount is not
actually received within such Fiscal Quarters, such reimbursement amount shall
be deducted in calculating Consolidated Adjusted EBITDA for such Fiscal
Quarters);

(vi) Public Company Costs;

(vii) the amount of management, monitoring, consulting, transaction and advisory
fees and related expenses actually paid by or on behalf of, or accrued by, such
Person or any of its subsidiaries (A) to the Investors (or their Affiliates or
management companies) to the extent permitted under this Agreement or (B) as
permitted by Section 6.09(f);

 

-15-



--------------------------------------------------------------------------------

(viii) the amount of any expense or deduction that is associated with any
Restricted Subsidiary and attributable to any non-controlling interest and/or
minority interest of any third party;

(ix) the amount of earnout obligation expense incurred in connection with
(A) the Acquisition, (B) acquisitions and Investments completed prior to the
Closing Date and (C) any Permitted Acquisition or other Investment permitted by
this Agreement, in each case, which is paid or accrued during the applicable
period;

(x) expected cost savings (including sourcing), operating expense reductions,
operating improvements and synergies (net of actual amounts realized) that are
reasonably identifiable and factually supportable (in the good faith
determination of such Person, as certified by a chief financial officer,
treasurer or equivalent officer of such Person) related to (A) the Transactions,
(B) the Paulin Acquisition and (C) after the Closing Date, permitted asset
sales, acquisitions, Investments, Dispositions, operating improvements,
restructurings, cost saving initiatives and certain other similar initiatives
and/or specified transaction;

(xi) Charges attributable to the undertaking and/or implementation of cost
savings initiatives (including, without limitation, with respect to the Paulin
Acquisition), operating expense reductions, transition, opening and pre-opening
expenses, business optimization and other restructuring and integration Charges
(including inventory optimization programs, software development costs, costs
related to the closure or consolidation of facilities and plants, costs relating
to curtailments, costs related to entry into new markets, strategic initiatives
and contracts, consulting fees, signing or retention costs, retention or
completion bonuses, expansion and relocation expenses, severance payments,
modifications to pension and post-retirement employee benefit plans, new systems
design and implementation costs and startup costs);

(xii) proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not then received so long as such Person in good faith expects to
receive such proceeds within the next four Fiscal Quarters (it being understood
that to the extent not actually received within such Fiscal Quarters, such
proceeds shall be deducted in calculating Consolidated Adjusted EBITDA for such
Fiscal Quarters));

(xiii) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements;

(xiv) the amount of Cash actually received (or the amount of the benefit of any
netting arrangement resulting in reduced Cash expenditures) during such period,
and not included in Consolidated Net Income in any period, to the extent that
the related non-Cash gain was deducted in the calculation of Consolidated
Adjusted EBITDA; and

(xv) other add-backs and adjustments reflected in the model delivered by the
Sponsor to Barclays on May 6, 2014 and the E&Y Report;

minus (c) to the extent such amounts increase Consolidated Net Income:

(i) non-cash gains or income; provided that to the extent any non-cash gain or
income represents an accrual or deferred income in respect of potential Cash
items in any future period, such Person may determine not to deduct such
non-cash gain or income in the then current period;

 

-16-



--------------------------------------------------------------------------------

(ii) unrealized net gains in the fair market value of any arrangements under
Hedge Agreements;

(iii) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(v)(B)(3) above (as described in such clause) to the extent the relevant
reimbursement amounts were not received within the time period required by such
clause;

(iv) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xii) above (as described in such clause) to the extent the relevant business
interruption insurance proceeds were not received within the time period
required by such clause;

(v) to the extent that such Person adds back the amount of any non-Cash charge
to Consolidated Adjusted EBITDA pursuant to clause (b)(iv) above, the cash
payment in respect thereof in the relevant future period; and

(vi) the excess of actual Cash rent paid over rent expense during such period
due to the use of straight line rent for GAAP purposes.

Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, the Senior Secured Leverage
Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio for any period
that includes the Fiscal Quarters ended March 31, 2014, December 31,
2013, September 30, 2013 or June 30, 2013, (i) Consolidated Adjusted EBITDA for
the Fiscal Quarter ended March 31, 2014 shall be deemed to be $21,200,000,
(ii) Consolidated Adjusted EBITDA for the Fiscal Quarter ended December 31, 2013
shall be deemed to be $30,000,000, (iii) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended September 30, 2013 shall be deemed to be $38,100,000 and
(iv) Consolidated Adjusted EBITDA for the Fiscal Quarter ended June 30, 2013
shall be deemed to be $37,400,000; provided that (x) for the four Fiscal Quarter
period ended March 31, 2014, Consolidated Adjusted EBITDA, calculated on a Pro
Forma Basis, shall be deemed to be $135,700,000 and (y) for any subsequent four
Fiscal Quarter Period that includes any of the Fiscal Quarters described under
clauses (ii) through (iv) above, Consolidated Adjusted EBITDA shall include the
applicable amounts set forth in such clauses and the Pro Forma Basis calculation
shall be in accordance with the terms thereof.

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the excess of:

(a) consolidated cash interest expense of such Person and its Restricted
Subsidiaries for such period (excluding any interest expense on the Junior
Debentures and, for the avoidance of doubt, on any Trust Preferred Securities),
to the extent such expense was deducted (and not added back) in computing
Consolidated Net Income (including, without duplication, (a) all commissions,
discounts, and other fees and charges owed with respect to letters of credit or
bankers acceptances, (b) capitalized interest to the extent paid in cash, and
(c) net payments, if any, pursuant to interest rate Hedging Obligations with
respect to Indebtedness, and excluding (1) any one-time cash costs associated
with breakage in respect of hedging agreements for interest rates and (2) any
non-cash expensing of bridge, commitment, and other financing fees that have
been previously paid in cash, but solely to the extent not reducing consolidated
cash interest expense in any prior period); less

(b) cash interest income for such period.

 

-17-



--------------------------------------------------------------------------------

For purposes of this definition, interest on obligations with respect to Capital
Leases shall be deemed to accrue at an interest rate reasonably determined by
such Person to be the rate of interest implicit in such obligation in accordance
with GAAP.

“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person on a consolidated basis
for such period taken as a single accounting period determined in accordance
with GAAP; provided that there shall be excluded, without duplication,

(a) (i) the income of any Person (other than a Restricted Subsidiary of the
Subject Person) in which any other Person (other than the Subject Person or any
of its Restricted Subsidiaries) has a joint interest, except to the extent of
the amount of dividends or distributions or other payments (including any
ordinary course dividend, distribution or other payment) paid in cash (or to the
extent converted into cash) to the Subject Person or any of its Restricted
Subsidiaries by such Person during such period or (ii) the loss of any Person
(other than a Restricted Subsidiary of the Subject Person) in which any other
Person (other than the Subject Person or any of its Restricted Subsidiaries) has
a joint interest, other than to the extent that the Subject Person or any of its
Restricted Subsidiaries has contributed cash or Cash Equivalents to such Person
in respect of such loss during such period,

(b) gains or losses (less all fees and expenses chargeable thereto) attributable
to any sales or dispositions of Capital Stock or assets (including asset
retirement costs) or of returned surplus assets outside of the ordinary course
of business,

(c) gains or losses from (i) extraordinary items and (ii) nonrecurring or
unusual items (including costs of and payments of actual or prospective legal
settlements, fines, judgments or orders), including in connection with any
acquisition,

(d) any unrealized or realized net foreign currency translation or transaction
gains or losses impacting net income (including currency re-measurements of
Indebtedness),

(e) any net gains, Charges or losses with respect to (i) any disposed,
abandoned, divested and/or discontinued asset, property or operation (other
than, at the option of the Borrower, any asset, property or operation pending
the disposal, abandonment, divestiture and/or termination thereof), (ii) any
disposal, abandonment, divestiture and/or discontinuation of any asset, property
or operation and/or (iii) facilities or plants that have been closed during such
period or for which Charges and losses were required to be recorded pursuant to
GAAP,

(f) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Hedge Agreements),

(g) (i) any Charges incurred pursuant to any management equity plan, profits
interest or stock option plan or any other management or employee benefit plan
or agreement, pension plan, any stock subscription or shareholder agreement or
any distributor equity plan or agreement, including any fair value adjustments
that may be required under liquidity puts for such arrangements and (ii) any
Charges in connection with the rollover, acceleration or payout of Capital Stock
held by management of any Parent Company, the Borrower and/or any Restricted
Subsidiary, in each case, to the extent that any cash Charge is funded with net
cash proceeds contributed to relevant Person as a capital contribution or as a
result of the sale or issuance of Qualified Capital Stock,

 

-18-



--------------------------------------------------------------------------------

(h) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are required to be established or adjusted as a
result of the Transactions in accordance with GAAP or as a result of the
adoption or modification of accounting policies in accordance with GAAP,

(i) any (A) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (B) goodwill or other asset impairment
charges, write-offs or write-downs and (C) amortization of intangible assets,
and

(j) (A) effects of adjustments (including the effects of such adjustments pushed
down to the Subject Person and its subsidiaries) in the Subject Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue, deferred rent, deferred trade
incentives and other lease-related items, advanced billings and debt line items
thereof) resulting from the application of recapitalization accounting or
acquisition accounting, as the case may be, in relation to the Transactions or
any consummated acquisition or the amortization or write-off of any amounts
thereof, net of Taxes and (B) the cumulative effect of changes in accounting
principles or policies made in such period in accordance with GAAP which affect
Consolidated Net Income.

“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
such Person or its Restricted Subsidiaries.

“Consolidated Senior Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a first priority Lien on any asset
or property of such Person or its Restricted Subsidiaries.

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person at such
date.

“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party debt for borrowed money
(including LC Disbursements that have not been reimbursed in accordance with the
terms hereof and the outstanding principal balance of all Indebtedness of such
Person represented by notes, bonds and similar instruments), Capital Leases and
purchase money Indebtedness (but excluding, for the avoidance of doubt, undrawn
letters of credit); provided that, Consolidated Total Debt shall be calculated
(a) excluding any obligations under the Junior Debentures (and, for the
avoidance of doubt, under any Trust Preferred Securities) and (b) net of
(i) unrestricted Cash and Cash Equivalents of such Person and (ii) Cash and Cash
Equivalents restricted in favor of the Credit Facilities (which may also include
Cash and Cash Equivalents securing other Indebtedness secured by a Lien on the
Collateral).

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that there shall be excluded (a) the effect of reclassification during such
period between

 

-19-



--------------------------------------------------------------------------------

current assets and long term assets and current liabilities and long term
liabilities (with a corresponding restatement of the prior period to give effect
to such reclassification), (b) the effect of any Disposition of any Person,
facility or line of business or acquisition of any Person, facility or line of
business during such period, (c) the effect of any fluctuations in the amount of
accrued and contingent obligations under any Hedge Agreement, and (d) the
application of purchase or recapitalization accounting.

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow”.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing.

“Credit Extension” means each of (i) the making of a Revolving Loan or Swingline
Loan or (ii) the issuance, amendment, modification, renewal or extension of any
Letter of Credit (other than any such amendment, modification, renewal or
extension that does not increase the Stated Amount of the relevant Letter of
Credit).

“Credit Facilities” means the Revolving Facility and the Term Facility.

“Cure Amount” has the meaning assigned to such term in Section 6.15(b).

“Cure Right” has the meaning assigned to such term in Section 6.15(b).

“Current Assets” means, at any time, the consolidated current assets (other than
Cash and Cash Equivalents, the current portion of current and deferred Taxes,
permitted loans made to third parties, assets held for sale, pension assets,
deferred bank fees and derivative financial instruments) of any Person and its
Restricted Subsidiaries.

“Current Liabilities” means, at any time, the consolidated current liabilities
of any Person and its Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness,
(b) outstanding revolving loans, (c) the current portion of interest expense,
(d) the current portion of any Capital Lease, (e) the current portion of current
and deferred Taxes, (f) liabilities in respect of unpaid earn-outs, (g) the
current portion of any other long-term liabilities, (h) accruals relating to
restructuring reserves, (i) liabilities in respect of funds of third parties on
deposit with the Borrower or any of its Restricted Subsidiaries and (j) any
liabilities recorded in connection with stock-based awards, partnership
interest-based awards, awards of profits interests, deferred compensation awards
and similar incentive based compensation awards or arrangements.

 

-20-



--------------------------------------------------------------------------------

“Debt Fund Affiliate” means (a) Octagon Credit Investors, LLC and (b) any other
Affiliate of any Investor (other than a natural person) that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business and for
which no personnel making investment decisions in respect of any equity fund
which has a direct or indirect equity investment in Holdings, Intermediate
Holdings, the Borrower or its Restricted Subsidiaries has the right to make any
investment decisions.

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).

“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.

“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, (x) to make a Loan within
two Business Days of the date required to be made by it hereunder or (y) to fund
its participation in a Letter of Credit or Swingline Loan required to be funded
by it hereunder within two Business Days of the date such obligation arose or
such Loan, Letter of Credit or Swingline Loan was required to be made or funded,
(b) notified the Administrative Agent, any Issuing Bank or the Swingline Lender
or the any Loan Party in writing that it does not intend to satisfy any such
obligation or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under agreements
in which it commits to extend credit generally, (c) failed, within two Business
Days after the request of Administrative Agent or the Borrower, to confirm in
writing that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent, (d) become (or any parent company
thereof has become) insolvent or been determined by any Governmental Authority
having regulatory authority over such Person or its assets, to be insolvent, or
the assets or management of which has been taken over by any Governmental
Authority or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment, unless in the case of any
Lender subject to this clause (e), the Borrower and the Administrative Agent
shall each have determined that such Lender intends, and has all approvals
required to enable it (in form and substance satisfactory to each of the
Borrower and the Administrative Agent), to continue to perform its obligations
as a Lender hereunder; provided that no Lender shall be deemed to be a
Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
Capital Stock in such Lender or its parent by any Governmental Authority or
(ii) in the case of a solvent Person, the commencement of silent administration
proceedings under the Dutch FSA; provided that, in either case, such action does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contract or agreement to which
such Lender is a party.

 

-21-



--------------------------------------------------------------------------------

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Borrower or its subsidiaries shall be
a Derivative Transaction.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-Cash consideration received by the
Borrower or any Restricted Subsidiary in connection with any Disposition
pursuant to Section 6.07(h) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of Cash or Cash Equivalents received in connection with a
subsequent sale or conversion of such Designated Non-Cash Consideration to Cash
or Cash Equivalents).

“Discount Range” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date shall constitute Disqualified Capital Stock), (b) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Capital Stock that would constitute Disqualified
Capital Stock, in each case at any time on or prior to 91 days following the
Latest Maturity Date at the time such Capital Stock is issued, (c) contains any
mandatory repurchase obligation or any other repurchase obligation at the option
of the holder thereof (other than for Qualified Capital Stock), in whole or in
part, which may come into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued (it being understood that if any
such repurchase obligation is in part, only such part coming into effect prior
to 91 days following the Latest Maturity Date shall constitute Disqualified
Capital Stock) or (d) provides for the scheduled payments of dividends in Cash
on or prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued; provided that any Capital Stock that would not

 

-22-



--------------------------------------------------------------------------------

constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of any change in
control, Qualifying IPO or any Disposition occurring prior to 91 days following
the Latest Maturity Date at the time such Capital Stock is issued shall not
constitute Disqualified Capital Stock if such Capital Stock provides that the
issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to the Termination Date.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of Holdings, Intermediate Holdings, the
Borrower or any Restricted Subsidiary, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the issuer thereof in order to satisfy applicable statutory or regulatory
obligations, and (B) no Capital Stock held by any future, present or former
employee, director, officer, manager, member of management or consultant (or
their respective Affiliates or Immediate Family Members) of the Borrower (or any
Parent Company or any subsidiary) shall be considered Disqualified Capital Stock
because such stock is redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option, stock appreciation right
or other stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.

“Disqualified Institution” means (a) (i) any Person identified in writing to the
Arrangers on or prior to May 16, 2014 and (ii) any Affiliate of such Person that
is reasonably identifiable on the basis of such Affiliate’s name and (b) (i) any
Person that is or becomes a Company Competitor and is designated by the Borrower
as such in a writing provided to the Administrative Agent after the date hereof,
which designation shall not apply retroactively to disqualify any Person that
has previously acquired any assignment or participation interest in any Loan and
(ii) any Affiliate of any such Company Competitor (other than a Bona Fide Debt
Fund) that is reasonably identifiable on the basis of such Affiliate’s name;
provided that an entity becoming an Affiliate of a Company Competitor shall not
retroactively disqualify any Person that has previously acquired any assignment
or participation interest in any Loan.

“Dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.

“Dutch Auction” means an auction (an “Auction”) conducted by any Affiliated
Lender or any Debt Fund Affiliate (any such Person, the “Auction Party”) in
order to purchase Initial Term Loans (or any Additional Term Loans), in
accordance with the following procedures; provided that no Auction Party shall
initiate any Auction unless (I) at least five Business Days have passed since
the consummation of the most recent purchase of Term Loans pursuant to an
Auction conducted hereunder; or (II) at least three Business Days have passed
since the date of the last Failed Auction which was withdrawn pursuant to clause
(c)(i) below:

(a) Notice Procedures. In connection with any Auction, the Auction Party will
provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Auction Agent and shall (i) specify the maximum aggregate principal amount of
the Term Loans subject to the Auction, in a minimum amount of

 

-23-



--------------------------------------------------------------------------------

$10,000,000 and whole increments of $1,000,000 in excess thereof (or, in any
case, such lesser amount of such Term Loans then outstanding or which is
otherwise reasonably acceptable to the Auction Agent and the Administrative
Agent (if different from the Auction Agent)) (the “Auction Amount”),
(ii) specify the discount to par (which may be a range (the “Discount Range”) of
percentages of the par principal amount of the Term Loans subject to such
Auction), that represents the range of purchase prices that the Auction Party
would be willing to accept in the Auction, (iii) be extended, at the sole
discretion of the Auction Party, to (x) each Lender and/or (y) each Lender with
respect to any Term Loan on an individual Class basis and (iv) remain
outstanding through the Auction Response Date. The Auction Agent will promptly
provide each appropriate Lender with a copy of the Auction Notice and a form of
the Return Bid to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. on the date specified in the Auction
Notice (or such later date as the Auction Party may agree with the reasonable
consent of the Auction Agent) (the “Auction Response Date”).

(b) Reply Procedures. In connection with any Auction, each Lender holding the
relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range, and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (or, in any case, such lesser amount of such Term Loans of such
Lender then outstanding or which is otherwise reasonably acceptable to the
Auction Agent) (the “Reply Amount”). Lenders may only submit one Return Bid per
Auction, but each Return Bid may contain up to three bids only one of which may
result in a Qualifying Bid. In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Agent, an
Assignment and Assumption with the dollar amount of the Term Loans to be
assigned to be left in blank, which amount shall be completed by the Auction
Agent in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below. Any Lender whose Return Bid is not received by the
Auction Agent by the Auction Response Date shall be deemed to have declined to
participate in the relevant Auction with respect to all of its Term Loans.

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Agent prior to the applicable Auction Response Date, the Auction
Agent, in consultation with the Auction Party, will determine the applicable
price (the “Applicable Price”) for the Auction, which will be the lowest Reply
Price for which the Auction Party can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow the Auction Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Auction Party shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Price equal to the highest Reply Price. The Auction Party shall purchase the
relevant Term Loans (or the respective portions thereof) from each Lender with a
Reply Price that is equal to or lower than the Applicable Price (“Qualifying
Bids”) at the Applicable Price; provided that if the aggregate proceeds required
to purchase all Term Loans subject to Qualifying Bids would exceed the Auction
Amount for such Auction, the Auction Party shall purchase such Term Loans at the
Applicable Price ratably based on the principal amounts of such Qualifying Bids
(subject to rounding requirements specified by the Auction Agent in its
discretion). If a Lender has submitted a Return Bid containing multiple bids at
different Reply Prices, only the bid with the lowest Reply Price that is equal
to or less than the Applicable Price will be deemed to be the Qualifying Bid of
such Lender (e.g., a Reply Price of $100 with a discount to par of 2%, when
compared to an Applicable Price of $100 with a 1%

 

-24-



--------------------------------------------------------------------------------

discount to par, will not be deemed to be a Qualifying Bid, while, however, a
Reply Price of $100 with a discount to par of 2.50% would be deemed to be a
Qualifying Bid). The Auction Agent shall promptly, and in any case within five
Business Days following the Auction Response Date with respect to an Auction,
notify (I) the Borrower of the respective Lenders’ responses to such
solicitation, the effective date of the purchase of Term Loans pursuant to such
Auction, the Applicable Price, and the aggregate principal amount of the Term
Loans and the tranches thereof to be purchased pursuant to such Auction, (II)
each participating Lender of the effective date of the purchase of Term Loans
pursuant to such Auction, the Applicable Price, and the aggregate principal
amount and the tranches of Term Loans to be purchased at the Applicable Price on
such date, (III) each participating Lender of the aggregate principal amount and
the tranches of the Term Loans of such Lender to be purchased at the Applicable
Price on such date and (IV) if applicable, each participating Lender of any
rounding and/or proration pursuant to the second preceding sentence. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error.

(d) Additional Procedures.

(i) Once initiated by an Auction Notice, the Auction Party may not withdraw an
Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Price.

(ii) To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Borrower.

(iii) In connection with any Auction, the Borrower and the Lenders acknowledge
and agree that the Auction Agent may require as a condition to any Auction, the
payment of customary fees and expenses by the Auction Party in connection
therewith as agreed between the Auction Party and the Auction Agent.

(iv) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this definition, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.

(v) The Borrower and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this definition by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any purchase of Term Loans provided for in this
definition as well as activities of the Auction Agent.

 

-25-



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any
Lender or (e) to the extent permitted under Section 9.05(g), any Affiliated
Lender or any Debt Fund Affiliate; provided that in any event, “Eligible
Assignee” shall not include (i) any natural person, (ii) any Disqualified
Institution or (iii) except as permitted under Section 9.05(g), the Borrower or
any of its Affiliates.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm the
Environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
applicable requirements of Governmental Authorities and the common law relating
to (a) environmental matters, including those relating to any Hazardous
Materials Activity; or (b) the generation, use, storage, transportation or
disposal of or exposure to Hazardous Materials, in any manner applicable to the
Borrower or any of its Restricted Subsidiaries or any Facility.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Contribution” has the meaning assigned to such term in the Recitals to
this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; and (b) any trade
or business (whether or not incorporated) which is a member of a group of trades
or businesses under common control within the meaning of Section 414(c) of the
Code of which that Person is a member.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived); (b) the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan, or the filing of any request for or receipt of a
minimum funding waiver under Section 412 of the Code with respect to any Pension
Plan or a failure to make a required contribution to a Multiemployer Plan;
(c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a

 

-26-



--------------------------------------------------------------------------------

distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Borrower, any of its Restricted Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower,
any of its Restricted Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of
proceedings to terminate any Pension Plan; (f) the imposition of liability on
the Borrower, any of its Restricted Subsidiaries or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (g) a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) of the
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates from any Multiemployer Plan, or the receipt by the Borrower, any of
its Restricted Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA or is in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
of ERISA; (h) a failure by the Borrower, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates to pay when due (after expiration of
any applicable grace period) any installment payment with respect to withdrawal
liability under Section 4201 of ERISA; (i) a determination that any Pension Plan
is, or is reasonably expected to be, in “at-risk” status, within the meaning of
Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA; or (j) the
incurrence of liability or the imposition of a Lien pursuant to Section 436 or
430(k) of the Code or pursuant to ERISA with respect to any Pension Plan.

“Event of Default” has the meaning assigned to such term in Article 7.

“Excess Cash Flow” means, for any Test Period ending on the last day of any
Fiscal Year, an amount (if positive) equal to:

(a) the sum, without duplication, of the amounts for such period of the
following:

(i) Consolidated Adjusted EBITDA for such period without giving effect to clause
(b)(x) of the definition thereof, plus

(ii) the Consolidated Working Capital Adjustment for such period, plus

(iii) cash gains of the type described in clauses (b), (c), (d), (e) and (f) of
the definition of “Consolidated Net Income”, to the extent not otherwise
included in calculating Consolidated Adjusted EBITDA (except to the extent such
gains consist of proceeds applied pursuant to Section 2.11(b)(ii)), plus

(iv) to the extent not otherwise included in the calculation of Consolidated
Adjusted EBITDA for such period, cash payments received by Holdings or any of
its Restricted Subsidiaries with respect to amounts deducted from Excess Cash
Flow in a prior period pursuant to clause (b)(vii) below, minus

(b) the sum, without duplication, of the amounts for such period of the
following:

(i) permanent repayments of long-term Indebtedness, including for purposes of
clarity, the current portion of any such Indebtedness (including (x) payments
under Section 2.09(b), Section 2.10(a) or (b) and Section 2.11(a) and
(y) prepayments of Initial Term Loans and Additional Term Loans to the extent
(and only to the extent) made with the Net Proceeds of a Prepayment Asset Sale
or Net Insurance/Condemnation Proceeds that resulted in an increase to
Consolidated Net Income and not in excess of the amount

 

-27-



--------------------------------------------------------------------------------

of such increase, but excluding (A) the amount of all deductions and reductions
to the amount of mandatory prepayments pursuant to clause (B) of
Section 2.11(b)(i), (B) all other repayments of the Initial Term Loans or
Additional Term Loans and (C) repayments of the Revolving Loans, any Additional
Revolving Loans or loans under any revolving credit facility or arrangement,
except to the extent a corresponding amount of the commitments under such
revolving credit facility or arrangement are permanently reduced in connection
with such repayments), in each case, to the extent not financed with long-term
Indebtedness (other than revolving Indebtedness), plus

(ii) without duplication of amounts deducted from Excess Cash Flow pursuant to
this clause (ii) or clause (ix) below in respect of a prior period, all Cash
payments in respect of capital expenditures as would be reported in Holdings’
consolidated statement of cash flows made during such period and, at the option
of the Borrower, any Cash payments in respect of any such capital expenditures
made after such period and prior to the date of the applicable Excess Cash Flow
payment (except, in each case, to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)), plus

(iii) consolidated interest expense added back pursuant to clause (b)(i) of the
definition of “Consolidated Adjusted EBITDA” to the extent paid in Cash, plus

(iv) Taxes (including pursuant to any Tax sharing arrangement or any Tax
distribution) paid and provisions for Taxes, to the extent payable in Cash with
respect to such period, plus

(v) without duplication of amounts deducted from Excess Cash Flow pursuant to
this clause (v) or (ix) below in respect of a prior period, Cash payments made
during such period in respect of Permitted Acquisitions and other Investments
permitted by Section 6.06 or otherwise consented to by the Required Lenders
(other than Investments in (x) Cash and Cash Equivalents and (y) the Borrower or
any of its Restricted Subsidiaries), or, at the option of the Borrower, any Cash
payments in respect of Permitted Acquisitions and other Investments permitted by
Section 6.06 or otherwise consented to by the Required Lenders (other than
Investments in (x) Cash and Cash Equivalents and (y) the Borrower or any of its
Restricted Subsidiaries) made after such period and prior to the date of the
applicable Excess Cash Flow payment (except, in each case, to the extent
financed with long-term Indebtedness (other than revolving Indebtedness)), plus

(vi) the aggregate amount of all Restricted Payments made under
Sections 6.04(a)(i), (ii), (iv), (x) and (xii) or otherwise consented to by the
Required Lenders, in each case to the extent actually paid in Cash during such
period, or, at the option of the Borrower, made after such period and prior to
the date of the applicable Excess Cash Flow payment (except, in each case, to
the extent financed with long-term Indebtedness (other than revolving
Indebtedness)), plus

(vii) amounts added back under clause (b)(v)(B)(3) or (b)(xii) of the definition
of “Consolidated Adjusted EBITDA” to the extent such amounts have not yet been
received by the Borrower or its Restricted Subsidiaries, plus

 

-28-



--------------------------------------------------------------------------------

(viii) an amount equal to all expenses, charges and losses either (A) excluded
in calculating Consolidated Net Income or (B) added back in calculating
Consolidated Adjusted EBITDA, in the case of clauses (A) and (B), to the extent
paid in Cash, plus

(ix) without duplication of amounts deducted from Excess Cash Flow in respect of
a prior period, at the option of the Borrower, the aggregate consideration
required to be paid in Cash by the Borrower or its Restricted Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period relating to capital expenditures, acquisitions or
Investments permitted by Section 6.06 (other than Investments in (x) Cash and
Cash Equivalents and (y) the Borrower or any of its Restricted Subsidiaries) to
be consummated or made during the period of four consecutive Fiscal Quarters of
the Borrower following the end of such period (except, in each case, to the
extent financed with long-term Indebtedness (other than revolving
Indebtedness)); provided that to the extent the aggregate amount actually
utilized to finance such capital expenditures, acquisitions or Investments
during such subsequent period of four consecutive Fiscal Quarters is less than
the Contract Consideration, the amount of the resulting shortfall shall be added
to the calculation of Excess Cash Flow at the end of such subsequent period of
four consecutive Fiscal Quarters, plus

(x) to the extent not expensed (or exceeding the amount expensed) during such
period or not deducted (or exceeding the amount deducted) in calculating
Consolidated Net Income, the aggregate amount of expenditures, fees, costs and
expenses paid in Cash by the Borrower and its Restricted Subsidiaries during
such period, other than to the extent financed with long-term Indebtedness
(other than revolving Indebtedness), plus

(xi) Cash payments (other than in respect of Taxes, which are governed by clause
(iv) above) made during such period for any liability the accrual of which in a
prior period did not increase Excess Cash Flow in such prior period (provided
there was no other deduction to Consolidated Adjusted EBITDA or Excess Cash Flow
related to such payment), except to the extent financed with long-term
Indebtedness (other than revolving Indebtedness), plus

(xii) Cash expenditures made in respect of any Hedge Agreement during such
period to the extent (A) not otherwise deducted in the calculation of
Consolidated Net Income or Consolidated Adjusted EBITDA and (B) not financed
with long-term Indebtedness (other than revolving Indebtedness), plus

(xiii) amounts paid in Cash (except to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)) during such period on account
of (A) items that were accounted for as non-Cash reductions of Consolidated Net
Income or Consolidated Adjusted EBITDA in a prior period and (B) reserves or
amounts established in purchase accounting to the extent such reserves or
amounts are added back to, or not deducted from, Consolidated Net Income, plus

(xiv) without duplication of clause (b)(i) above, cash payments made by Holdings
or its Restricted Subsidiaries during such period in respect of long-term
liabilities, including for purposes of clarity, the current portion of any such
liabilities (other than Indebtedness) of Holdings or its Restricted
Subsidiaries, except to the extent such cash payments were (A) deducted in the
calculation of Consolidated Net Income or Consolidated Adjusted EBITDA for such
period or (B) financed with long-term Indebtedness (other than revolving
Indebtedness).

 

-29-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

“Excluded Assets” means each of the following:

(a) any contract, instrument, lease, licenses, agreement or other document as to
which the grant of a security interest would (i) constitute a violation of a
restriction in favor of a third party (other than the Borrower or any of its
Restricted Subsidiaries) or result in the abandonment, invalidation or
unenforceability of any right of the relevant Loan Party, unless and until any
required consents shall have been obtained, or (ii) result in a breach,
termination (or a right of termination) or default under such contract,
instrument, lease, license, agreement or other document (including pursuant to
any “change of control” or similar provision); provided, however, that any such
asset will only constitute an Excluded Asset under clause (i) or clause (ii)
above to the extent such violation or breach, termination (or right of
termination) or default would not be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law; provided
further that any such asset shall cease to constitute an Excluded Asset at such
time as the condition causing such violation, breach, termination (or right of
termination) or default or right to amend or require other actions no longer
exists and to the extent severable, the security interest granted under the
applicable Collateral Document shall attach immediately to any portion of such
contract, instrument, lease, license, agreement or document that does not result
in any of the consequences specified in clauses (i) and (ii) above,

(b) the Capital Stock of any (i) Immaterial Subsidiary (except to the extent the
security interest in such Capital Stock may be perfected by the filing of a Form
UCC-1 (or similar) financing statement), (ii) Captive Insurance Subsidiary,
(iii) Unrestricted Subsidiary (except to the extent the security interest in
such Capital Stock may be perfected by the filing of a Form UCC-1 (or similar)
financing statement), (iv) not-for-profit subsidiary and/or (v) special purpose
entity used for any securitization facility,

(c) any intent-to-use (or similar) Trademark application prior to the filing and
acceptance of a “Statement of Use”, “Amendment to Allege Use” or similar filing
with respect thereto, only to the extent, if any, that, and solely during the
period, in which, if any, the grant of a security interest therein may impair
the validity or enforceability of such intent-to-use Trademark application under
applicable law,

(d) any asset or property, the grant or perfection of a security interest in
which would (A) require any governmental consent, approval, license or
authorization that has not been obtained, (B) be prohibited by enforceable
anti-assignment provisions of applicable Requirements of Law, except, in the
case of this clause (B), to the extent such prohibition would be rendered
ineffective under the UCC or other applicable law notwithstanding such
prohibition, or (C) be prohibited by enforceable anti-assignment provisions of
contracts governing such asset in existence on the Closing Date (or on the date
of acquisition of the relevant asset (and in each case not entered into in
anticipation of the Closing Date or such acquisition and except, in each case,
to the extent that term in such contract providing for such prohibition purports
to prohibit the granting of a security interest over all assets of such Loan
Party or any other Loan Party)) other than to the extent such prohibition would
be rendered in effective under the UCC or other applicable law,

 

-30-



--------------------------------------------------------------------------------

(e) (i) any leasehold Real Estate Asset and (ii) any owned Real Estate Asset
that is not a Material Real Estate Asset,

(f) any interest in any partnership, joint venture or non-Wholly-Owned
Subsidiary which cannot be pledged without (i) the consent of one or more third
parties other than the Borrower or any of its Restricted Subsidiaries (after
giving effect to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) or (ii) giving rise to a “right of first refusal”, a “right of
first offer” or a similar right that may be exercised by any third party,

(g) any Margin Stock,

(h) the Capital Stock of any Foreign Subsidiary that is a CFC or of a CFC
Holdco, other than 65% of the issued and outstanding voting Capital Stock and
100% of the issued and outstanding non-voting Capital Stock of each such
first-tier subsidiary,

(i) Commercial Tort Claims with a value (as reasonably estimated by the
Borrower) of less than $5,000,000,

(j) any Cash or Cash Equivalents comprised of (a) funds specially and
exclusively used or to be used for payroll and payroll taxes and other employee
benefit payments to or for the benefit of any Loan Party’s employees, (b) funds
used or to be used to pay all Taxes required to be collected, remitted or
withheld (including, without limitation, U.S. federal and state withholding
Taxes (including the employer’s share thereof)) and (c) any other funds which
any Loan Party holds as an escrow or fiduciary for the benefit of another
Person,

(k) any accounts receivable and related assets that are sold or disposed of in
connection with any factoring or similar arrangement permitted by this
Agreement, and

(l) any asset with respect to which the Administrative Agent and the relevant
Loan Party have reasonably determined that the cost, burden, difficulty or
consequence (including any effect on the ability of the relevant Loan Party to
conduct its operations and business in the ordinary course of business) of
obtaining or perfecting a security interest therein outweighs the benefit of a
security interest to the relevant Secured Parties afforded thereby.

“Exchange Rate” means on any day with respect Canadian Dollars, the rate at
which such currency may be exchanged into Dollars, as set forth at approximately
11:00 a.m. (Toronto time) on such day on the Reuters World Currency Page for
such currency; in the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. on such date for the purchase of Dollars for
delivery two Business Days later.

“Excluded Subsidiary” means:

(a) any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,

(b) any Immaterial Subsidiary,

 

-31-



--------------------------------------------------------------------------------

(c) any Restricted Subsidiary that is prohibited by law, regulation or
contractual obligation existing on the Closing Date or at the time such
Restricted Subsidiary becomes a subsidiary (which Contractual Obligation was not
entered into in contemplation of such Restricted Subsidiary becoming a
subsidiary) from providing a Loan Guaranty or that would require a governmental
(including regulatory) consent, approval, license or authorization to provide a
Loan Guaranty,

(d) any not-for-profit subsidiary,

(e) any Captive Insurance Subsidiary,

(f) any special purpose entity used for any permitted securitization or
receivables facility or financing,

(g) any Foreign Subsidiary that is a CFC,

(h) (i) any CFC Holdco and/or (ii) any Domestic Subsidiary that is a direct or
indirect subsidiary of any (x) Foreign Subsidiary that is a CFC or (y) CFC
Holdco,

(i) any Unrestricted Subsidiary and

(j) any other Restricted Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Borrower, the burden or cost of
providing a Loan Guaranty outweighs the benefits afforded thereby.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Swap Obligation (or any Loan Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder (determined
after giving effect to Section 3.20 of the Loan Guaranty and any other
“keepwell,” support or other agreement for the benefit of such Loan Guarantor)
at the time the Loan Guaranty of such Loan Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Loan Guaranty or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
Issuing Bank, or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder, (a) Taxes imposed on (or measured
by) its net income or franchise Taxes (i) by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) any branch profits taxes imposed
under Section 884(a) of the Code by the U.S. or any similar tax imposed by any
other jurisdiction described in clause (a), (c) in the case of any Foreign
Lender, any U.S. federal withholding tax that is imposed on amounts payable to
such Foreign Lender pursuant to a Requirement of Law in effect at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except (i) pursuant to an assignment or designation of a new lending
office under Section 2.19 and (ii) to the extent that such Foreign Lender (or
its assignor, if any) was entitled, immediately prior to the designation of a
new lending office (or assignment), to receive

 

-32-



--------------------------------------------------------------------------------

additional amounts from any Loan Party with respect to such withholding tax
pursuant to Section 2.17, (d) any tax imposed as a result of a failure by the
Administrative Agent, any Lender or any Issuing Bank to comply with
Section 2.17(f) and (e) any U.S. withholding tax under FATCA.

“Existing Letter of Credit” means any letter of credit previously issued that
(a) will remain outstanding on and after the Closing Date and (b) is listed on
Schedule 1.01(b).

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.23(a).

“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“E&Y Report” means that certain quality of earnings report prepared by Ernst &
Young LLP and dated as of May 11, 2014.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, hereof owned, leased, operated or used by the Borrower or any of its
Restricted Subsidiaries.

“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any treaty, law, regulation or other official guidance
enacted in any other jurisdiction relating to any intergovernmental agreement
between the U.S. and any other jurisdiction that facilitates the implementation
of such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain Fee Letter, dated as of May 16, 2014, by and
among, inter alios, the Borrower, the Arrangers and the Administrative Agent.

“Finance Merger” has the meaning assigned to such term in the Recitals to this
Agreement.

“Finance Sub” has the meaning assigned to such term in the preamble to this
Agreement.

 

-33-



--------------------------------------------------------------------------------

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is senior in
priority to any other Lien to which such Collateral is subject, other than any
Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower ending December 31 of each
calendar year.

“Flood Hazard Property” means any parcel of any Material Real Estate Asset
subject to a Mortgage located in the U.S. in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (iv) Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Funding Account” has the meaning assigned to such term in Section 2.03(f).

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

“General Intangibles” has the meaning set forth in Article 9 of the UCC.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the U.S., the U.S., or a foreign
government or any other political subdivision thereof.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property,

 

-34-



--------------------------------------------------------------------------------

securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness or other monetary obligation, (d) as an account
party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or monetary obligation, (e) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part) or
(f) secured by any Lien on any assets of such Guarantor securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Guarantor (or
any right, contingent or otherwise, of any holder of such Indebtedness or other
monetary obligation to obtain any such Lien); provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition, Disposition or
other transaction permitted under this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, limited or regulated as “toxic”,
“hazardous” or as a “pollutant” or “contaminant” or words of similar meaning or
effect by any Environmental Law or any Governmental Authority.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“Holdings” means (a) prior to the consummation of the Holdings Merger,
Intermediate Finance Sub, (b) after the consummation of the Holdings Merger, The
Hillman Companies, in its capacity as the survivor of the Holdings Merger and
(c) any successor to Holdings following a transaction permitted by
Section 6.14(d).

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Borrower (a) that does not have assets in excess of 2.5% of Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries and (b) that does not
contribute Consolidated Adjusted EBITDA in excess of 2.5% of the Consolidated
Adjusted EBITDA of the Borrower and its Restricted Subsidiaries, in each case,
as of the last day of the most recently ended Test Period; provided that the
Consolidated Total

 

-35-



--------------------------------------------------------------------------------

Assets and Consolidated Adjusted EBITDA (as so determined) of all Immaterial
Subsidiaries shall not exceed 5.0% of Consolidated Total Assets and 5.0% of
Consolidated Adjusted EBITDA, in each case, of the Borrower and its Restricted
Subsidiaries for the relevant Test Period; provided further that, at all times
prior to the first delivery of financial statements pursuant to Section 5.01(a)
or (b), this definition shall be applied based on the pro forma consolidated
financial statements of the Borrower delivered pursuant to Section 4.01.

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator acting on its behalf), heirs or legatees or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.

“Incremental Cap” means:

(a) (i) $150,000,000 less (ii) the aggregate principal amount of all Incremental
Facilities and Incremental Equivalent Debt incurred or issued in reliance on
clause (a)(i) of this definition, plus

(b) in the case of any Incremental Facility that effectively extends the
Maturity Date with respect to any Class of Loans and/or commitments hereunder,
an amount equal to the portion of the relevant Class of Loans or commitments
that will be replaced by such Incremental Facility, plus

(c) in the case of any Incremental Facility that effectively replaces any
Revolving Credit Commitment terminated in accordance with Section 2.19, an
amount equal to the relevant terminated Revolving Credit Commitment, plus

(d) the amount of any optional prepayment of any Loan in accordance with
Section 2.11(a) and/or the amount of any permanent reduction of any Revolving
Credit Commitment or Additional Revolving Commitment so long as, in the case of
any optional prepayment, such prepayment was not funded (i) with the proceeds of
any long-term Indebtedness (other than revolving Indebtedness) or (ii) with the
proceeds of any Incremental Facility incurred in reliance on clause (b) above,
plus

(e) an unlimited amount so long as, in the case of this clause (e), (i) if such
Incremental Facility is secured by a Lien on the Collateral that is pari passu
with the Lien securing the Credit Facilities on the Closing Date, the Senior
Secured Leverage Ratio would not exceed 4.50:1.00, (ii) if such Incremental
Facility is secured by a Lien on the Collateral that is junior to the Lien
securing the Credit Facilities on the Closing Date, the Secured Leverage Ratio
would not exceed 5.00:1.00 or (iii) if such Incremental Facility is unsecured,
the Total Leverage Ratio would not exceed 6.75:1.00, in each case of clauses
(i) through (iii), calculated on a Pro Forma Basis, including the application of
the proceeds thereof (without “netting” the Cash proceeds of the applicable
Incremental Facility) (and determined on the basis of the financial statements
for the most recently ended Test Period), and, in the case of any Incremental
Revolving Facility, assuming a full drawing under such Incremental Revolving
Facility.

 

-36-



--------------------------------------------------------------------------------

Any Incremental Facility shall be deemed to have been incurred in reliance on
clause (d) above prior to any amounts under clause (a) or (e) above. Any
Incremental Facility shall be deemed to have been incurred in reliance on clause
(e) above prior to any amounts under clause (a) above, unless the Borrower
specifies otherwise.

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loans.

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(z).

“Incremental Facilities” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Loans” has the meaning assigned to such term in Section 2.22(a).

“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility.

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Loan Borrowing Date” means, with respect to each Class of
Incremental Term Loans, each date on which Incremental Term Loans of such Class
are incurred pursuant to Section 2.01(b) and as otherwise specified in any
amendment providing for Incremental Term Loans in accordance with Section 2.22.

“Incurrence-Based Amounts” has the meaning assigned to such term in
Section 1.10(c).

“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases to the extent recorded as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP; (c) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP; (d) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding (w) any earn out
obligation or purchase price adjustment until such obligation (A) becomes a
liability on the statement of financial position or balance sheet (excluding the
footnotes thereto) in accordance with GAAP and (B) has not been paid within 30
days after becoming due and payable, (x) any such obligations incurred under
ERISA, (y) accrued expenses and trade accounts payable in the ordinary course of
business (including on an inter-company basis) and (z) liabilities associated
with customer prepayments and deposits), which purchase price is (i) due more
than six months from the date of incurrence of the obligation in respect thereof
or (ii) evidenced

 

-37-



--------------------------------------------------------------------------------

by a note or similar written instrument; (e) all Indebtedness of others secured
by any Lien on any property or asset owned or held by such Person regardless of
whether the Indebtedness secured thereby shall have been assumed by such Person
or is non-recourse to the credit of such Person; (f) the face amount of any
letter of credit issued for the account of such Person or as to which such
Person is otherwise liable for reimbursement of drawings; (g) the Guarantee by
such Person of the Indebtedness of another; (h) all obligations of such Person
in respect of any Disqualified Capital Stock and (i) all net obligations of such
Person in respect of any Derivative Transaction, including any Hedge Agreement,
whether or not entered into for hedging or speculative purposes; provided that
(i) in no event shall obligations under any Derivative Transaction be deemed
“Indebtedness” for any calculation of the Total Leverage Ratio, the Senior
Secured Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio
or any other financial ratio under this Agreement and (ii) the amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the fair market value of the property encumbered thereby as determined by
such Person in good faith. For all purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or any joint venture
(other than any joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, except
to the extent such Person’s liability for such Indebtedness is otherwise limited
and only to the extent such Indebtedness would otherwise be included in the
calculation of Consolidated Total Debt; provided that, notwithstanding anything
herein to the contrary, the term “Indebtedness” shall not include, and shall be
calculated without giving effect to, the effects of Accounting Standards
Codification Topic 815 and related interpretations to the extent such effects
would otherwise increase or decrease an amount of Indebtedness for any purpose
hereunder as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness and any such amounts that would have constituted
Indebtedness hereunder but for the application of this proviso shall not be
deemed an incurrence of Indebtedness hereunder. Notwithstanding the foregoing,
Indebtedness of Holdings and its Restricted Subsidiaries shall exclude
(1) liabilities under vendor agreements to the extent such liabilities may be
satisfied exclusively through non-cash means such as purchase volume earning
credits, (2) reserves for deferred taxes and (3) for all purposes under this
Agreement other than for purposes of Section 6.01, intercompany Indebtedness
among Holdings and its Restricted Subsidiaries.

“Indemnified Taxes” means Taxes, other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning set forth in Section 3.11(a).

“Information Memorandum” means the Confidential Information Memorandum dated
June 2, 2014, relating to the Borrower and its subsidiaries and the
Transactions.

“Initial Term Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule, as the same may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Term Lender pursuant to Section 9.05
or (ii) an Additional Term Commitment. The aggregate amount of the Term Lenders’
Initial Term Loan Commitments is $550,000,000.

“Initial Term Loan Maturity Date” means the date that is seven years after the
Closing Date.

 

-38-



--------------------------------------------------------------------------------

“Initial Term Loans” means the term loans made by the Term Lenders to the
Borrower pursuant to Section 2.01(a).

“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on IP
Rights owned by any Loan Party to the Administrative Agent, for the benefit of
the Secured Parties, in accordance with this Agreement, including any of the
following: (a) a Trademark Security Agreement substantially in the form of
Exhibit H-1, (b) a Patent Security Agreement substantially in the form of
Exhibit H-2 or (c) a Copyright Security Agreement substantially in the form of
Exhibit H-3, together with any and all supplements or amendments thereto.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Adjusted EBITDA for the most recently ended Test Period to
(b) Consolidated Cash Interest Expense for such Test Period, in each case of
Holdings and its Restricted Subsidiaries on a consolidated basis.

“Interest Election Request” means a request by the Borrower in the form of
Exhibit D or another form reasonably acceptable to the Administrative Agent to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December (commencing on
September 30, 2014) and the Revolving Credit Maturity Date or the maturity date
applicable to such Loan and (b) with respect to any LIBO Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBO Rate Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing.

“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to all relevant affected Lenders, twelve months or
a shorter period) thereafter, as the Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means (a) any purchase or other acquisition by the Borrower or any
of its Restricted Subsidiaries of any of the Securities of any other Person
(other than any Loan Party), (b) the acquisition by purchase or otherwise (other
than any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or substantially all of the
business, property or fixed assets of any other Person or any division or line
of business or other business unit of any other Person and (c) any loan, advance
(other than any advance to any current or former employee, officer, director,
member of management, manager, consultant or independent contractor of the
Borrower, any Restricted Subsidiary or any Parent Company for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Borrower or any
of its Restricted Subsidiaries to any other Person. Subject to Section 5.10, the

 

-39-



--------------------------------------------------------------------------------

amount of any Investment shall be the original cost of such Investment, plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the relevant
initial Investment).

“Investors” means (a) the Sponsor and (b) the Co-Investors.

“IP Rights” has the meaning assigned to such term in Section 3.05(c).

“IRS” means the U.S. Internal Revenue Service.

“Issuing Bank” means, as the context may require, (a) Barclays (b) PNC Bank,
National Association in respect of the Existing Letters of Credit and (c) any
other Revolving Lender that, at the request of the Borrower and with the consent
of the Administrative Agent (not to be unreasonably withheld or delayed), agrees
to become an Issuing Bank. Each Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by any Affiliate of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Junior Debentures” means the junior subordinated debentures issued by The
Hillman Companies to The Hillman Trust pursuant to the Junior Debentures
Indenture, and any Permitted Refinancing thereof.

“Junior Debentures Indenture” means (a) the indenture dated September 5, 1997
between The Hillman Companies (as successor to the original issuer thereunder)
and The Bank of New York as the trustee and (b) any indenture governing any
Permitted Refinancing of the Junior Debentures.

“Junior Indebtedness” means (a) the Junior Debentures and (b) any Subordinated
Indebtedness (other than Indebtedness among Holdings and/or its subsidiaries)
with an individual outstanding principal amount in excess of the Threshold
Amount.

“Junior Lien Indebtedness” means any Indebtedness that is secured by a security
interest on the Collateral (other than Indebtedness among Holdings and/or its
subsidiaries) that is expressly junior or subordinated to the Lien securing the
Credit Facilities with an individual outstanding principal amount in excess of
the Threshold Amount.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any Initial Term
Loan, Additional Term Loan, Revolving Loan, Additional Revolving Loan, Revolving
Credit Commitment or Additional Commitment.

“Latest Revolving Loan Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any revolving loan or
revolving credit commitment hereunder at such time, including the latest
maturity or expiration date of any Revolving Loan, any Additional Revolving
Loan, the Revolving Credit Commitment or any Additional Revolving Commitment.

 

-40-



--------------------------------------------------------------------------------

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any term loan or term
commitment hereunder at such time, including the latest maturity or expiration
date of any Term Loan or any Additional Term Commitment.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

“LC Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate principal
amount of all LC Disbursements that have not yet been reimbursed at such time.
The LC Exposure of any Revolving Lender at any time shall equal its Applicable
Percentage of the aggregate LC Exposure at such time.

“LC Obligations” means, at any time, the sum of (a) the amount available to be
drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referenced therein, plus (b) the aggregate principal
amount of all unreimbursed LC Disbursements.

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

“Lenders” means the Term Lenders, the Revolving Lenders, any Additional Lender,
any lender with an Additional Commitment or an outstanding Additional Loan and
any other Person that becomes a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Letter of Credit” means any standby letter of credit issued (or, in the case of
any Existing Letter of Credit, deemed to be issued) pursuant to this Agreement.

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

“Letter of Credit Sublimit” means $15,000,000.

“LIBO Rate” means, the Published LIBO Rate, as adjusted to reflect applicable
reserves prescribed by governmental authorities; provided that, in the case of
the Initial Term Loans, in no event shall the LIBO Rate be less than 1.00% per
annum.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.

“Loan Documents” means this Agreement, any Promissory Note, each Loan Guaranty,
the Collateral Documents, any intercreditor agreement required to be entered
into pursuant to the terms of this Agreement and any other document or
instrument designated by the Borrower and the Administrative Agent as a “Loan
Document.” Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto.

 

-41-



--------------------------------------------------------------------------------

“Loan Guaranty” means (a) the Guaranty Agreement, substantially in the form of
Exhibit I, executed by each Loan Party party thereto and the Administrative
Agent for the benefit of the Secured Parties and (b) each other guaranty
agreement executed by any Person pursuant to Section 5.12 in substantially the
form attached as Exhibit I or another form that is otherwise reasonably
satisfactory to the Administrative Agent and the Borrower.

“Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a).

“Loan Parties” means Holdings, Intermediate Holdings, the Borrower, each
Subsidiary Guarantor, and in each case their respective successors and permitted
assigns.

“Loans” means any Initial Term Loan, any Additional Term Loan, any Revolving
Loan, any Swingline Loan or any Additional Revolving Loan.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means (a) on the Closing Date, a Closing Date Material
Adverse Effect and (b) after the Closing Date, a material adverse effect on
(i) the business, assets, financial condition or results of operations, in each
case, of Holdings, Intermediate Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, (ii) the rights and remedies (taken as a whole)
of the Administrative Agent under the applicable Loan Documents or (iii) the
ability of the Loan Parties (taken as a whole) to perform their payment
obligations under the applicable Loan Documents.

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged to the
Administrative Agent (or its bailee) pursuant to the Security Agreement.

“Material Real Estate Asset” means (a) on the Closing Date, each Real Estate
Asset listed on Schedule 1.01(c) and (b) any “fee-owned” Real Estate Asset
acquired by any Loan Party after the Closing Date having a fair market value (as
reasonably determined by the Borrower after taking into account any liabilities
with respect thereto that impact such fair market value) in excess of
$5,000,000.

“Maturity Date” means (a) with respect to the Revolving Facility, the Revolving
Credit Maturity Date, (b) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (c) as to any Replacement Term Loans or Replacement
Revolving Facility incurred pursuant to Section 9.02(c), the final maturity date
for such Replacement Term Loan or Replacement Revolving Facility, as the case
may be, as set forth in the applicable Refinancing Amendment; (d) with respect
to any Incremental Term Loans, the final maturity date set forth in the
applicable documentation with respect thereto; (e) with respect to any
Incremental Revolving Facility, the final maturity date set forth in the
applicable documentation with respect thereto and (f) with respect to any
Extended Revolving Credit Commitment or Extended Term Loans, the final maturity
date set forth in the applicable Extension Offer accepted by the respective
Lender or Lenders.

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

“Mergers” has the meaning set forth in the preamble to this Agreement.

“Merger Sub” has the meaning assigned to such term in the preamble to this
Agreement.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b).

 

-42-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policies” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the relevant Secured Parties, on any Material Real
Estate Asset constituting Collateral.

“MSSF” has the meaning assigned to such term in the preamble to this Agreement.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which the Borrower or any of its Restricted
Subsidiaries, or any of their respective ERISA Affiliates, makes or is obligated
to make contributions or with respect to which any of them has any ongoing
obligation or liability, contingent or otherwise.

“Narrative Report” means, with respect to the financial statements with respect
to which it is delivered, a management discussion and narrative report
describing the operations of Holdings, Intermediate Holdings, the Borrower and
its Restricted Subsidiaries for the applicable Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then-current Fiscal Year to the end of
the period to which the relevant financial statements relate.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Borrower or
any of its Restricted Subsidiaries (i) under any casualty insurance policy in
respect of a covered loss thereunder of any assets of the Borrower or any of its
Restricted Subsidiaries or (ii) as a result of the taking of any assets of the
Borrower or any of its Restricted Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, minus
(b) (i) any actual out-of-pocket costs incurred by the Borrower or any of its
Restricted Subsidiaries in connection with the adjustment, settlement or
collection of any claims of the Borrower or the relevant Restricted Subsidiary
in respect thereof, (ii) payment of the outstanding principal amount of, premium
or penalty, if any, and interest and other amounts on any Indebtedness (other
than the Loans and any Indebtedness secured by a Lien that is pari passu with or
expressly subordinated to the Lien on the Collateral securing the Secured
Obligations) that is secured by a Lien on the assets in question and that is
required to be repaid or otherwise comes due or would be in default under the
terms thereof as a result of such loss, taking or sale, (iii) in the case of a
taking, the reasonable out-of-pocket costs of putting any affected property in a
safe and secure position, (iv) any selling costs and out-of-pocket expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and
similar Taxes and the Borrower’s good faith estimate of income Taxes paid or
payable) in connection with any sale or taking of such assets as described in
clause (a) of this definition and (v) any amounts provided as a reserve in
accordance with GAAP against any liabilities under any indemnification
obligation or purchase price adjustments associated with any sale or taking of
such assets as referred to in clause (a) of this definition (provided that to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Insurance/Condemnation Proceeds).

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Borrower’s good faith estimate of income
Taxes paid or payable (including

 

-43-



--------------------------------------------------------------------------------

pursuant to Tax sharing arrangements or any Tax distributions) in connection
with such Disposition), (ii) amounts provided as a reserve in accordance with
GAAP against any liabilities under any indemnification obligation or purchase
price adjustment associated with such Disposition (provided that to the extent
and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Proceeds), (iii) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness (other than the Loans and
any other Indebtedness secured by a Lien that is pari passu with or expressly
subordinated to the Lien on the Collateral securing the Secured Obligations)
which is secured by the asset sold in such Disposition and which is required to
be repaid or otherwise comes due or would be in default and is repaid (other
than any such Indebtedness that is assumed by the purchaser of such asset) and
(iv) Cash escrows (until released from escrow to the Borrower or any of its
Restricted Subsidiaries) from the sale price for such Disposition; and (b) with
respect to any issuance or incurrence of Indebtedness or Capital Stock, the Cash
proceeds thereof, net of all Taxes and customary fees, commissions, costs,
underwriting discounts and other fees and expenses incurred in connection
therewith.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(b).

“Non-Debt Fund Affiliate” means any Investor (which is an Affiliate of the
Borrower) and any Affiliate of any such Investor, other than any Debt Fund
Affiliate.

“Notice of Intent to Cure” has the meaning assigned to such term in
Section 6.15(b).

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all LC Exposure, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and all other advances
to, debts, liabilities and obligations of the Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any Issuing Bank or any indemnified party
arising under the Loan Documents in respect of any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute,
contingent, due or to become due, now existing or hereafter arising.

“OFAC” has the meaning assigned to such term in Section 3.17.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement, and (e) with respect to any other form of entity, such
other organizational documents required by local law or customary under such
jurisdiction to document the formation and governance principles of such type of
entity. In the event that any term or condition of this Agreement or any other
Loan Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.11(b)(ii).

“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

-44-



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any intangible, recording, filing or other excise or property taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, but not including, for the avoidance of doubt, any Excluded Taxes.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Loans and Swingline Loans, as the case may
be, occurring on such date, (b) with respect to any Letters of Credit, the
aggregate amount available to be drawn under such Letters of Credit after giving
effect to any changes in the aggregate amount available to be drawn under such
Letters of Credit or the issuance or expiry of any Letters of Credit, including
as a result of any LC Disbursements and (c) with respect to any LC Disbursements
on any date, the amount of the aggregate outstanding amount of such LC
Disbursements on such date after giving effect to any disbursements with respect
to any Letter of Credit occurring on such date and any other changes in the
aggregate amount of the LC Disbursements as of such date, including as a result
of any reimbursements by the Borrower of unreimbursed LC Disbursements.

“Parent Company” means (a) Holdings, (b) Intermediate Holdings and (c) any other
Person of which the Borrower is an indirect Wholly-Owned Subsidiary.

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

“Patent” means the following: (a) any and all patents and patent applications;
(b) all inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing.

“Paulin Acquisition” means the acquisition of H. Paulin & Co., Limited.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan”, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which the Borrower or any of its Restricted Subsidiaries, or any of their
respective ERISA Affiliates, maintains or contributes to or has an obligation to
contribute to, or otherwise has any liability, contingent or otherwise.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit F.

“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization of each Loan

 

-45-



--------------------------------------------------------------------------------

Party, the filing of appropriate assignments or notices with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, the proper recording or filing,
as applicable, of Mortgages and fixture filings with respect to any Material
Real Estate Asset constituting Collateral, in each case in favor of the
Administrative Agent for the benefit of the Secured Parties and the delivery to
the Administrative Agent of any stock certificate or promissory note required to
be delivered pursuant to the applicable Loan Documents, together with
instruments of transfer executed in blank.

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or of a majority of the outstanding Capital Stock of any Person (but
in any event including any Investment in (x) any Restricted Subsidiary which
serves to increase the Borrower’s or any Restricted Subsidiary’s respective
equity ownership in such Restricted Subsidiary or (y) any joint venture for the
purpose of increasing the Borrower’s or its relevant Restricted Subsidiary’s
ownership interest in such joint venture); provided that:

(a) no Event of Default under Section 7.01(a), (f) or (g) exists or would result
after giving pro forma effect to such acquisition; and

(b) the total consideration paid by Persons that are Loan Parties for (i) the
Capital Stock of any Person that does not become a Guarantor and (ii) in the
case of an asset acquisition, assets that are not acquired by the Borrower or
any Guarantor, when taken together with the total consideration for all such
Persons and assets so acquired after the Closing Date, shall not exceed the sum
of (A) the greater of $50,000,000 and 3.0% of Consolidated Total Assets as of
the last day of the most recent Test Period and (B) amounts otherwise available
under clauses (q), (r), (x) and (bb) of Section 6.06; provided that the
limitation described in this clause (b) shall not apply to any acquisition to
the extent (x) such acquisition is made with the proceeds of sales of the
Qualified Capital Stock of, or common equity capital contributions to, the
Borrower or any Restricted Subsidiary or (y) the Person so acquired (or the
Person owning the assets so acquired) becomes a Subsidiary Guarantor even though
such Person owns Capital Stock in Persons that are not otherwise required to
become Subsidiary Guarantors, if, in the case of this clause (y), not less than
75.0% of the Consolidated Adjusted EBITDA of the Person(s) acquired in such
acquisition (for this purpose and for the component definitions used therein,
determined on a consolidated basis for such Persons and their respective
Restricted Subsidiaries) is generated by Person(s) that will become Subsidiary
Guarantors (i.e., disregarding any Consolidated Adjusted EBITDA generated by
Restricted Subsidiaries of such Subsidiary Guarantors that are not (or will not
become) Subsidiary Guarantors).

“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investors
beneficially own more than 50% of the relevant voting stock beneficially owned
by the group.

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

“Permitted Refinancing” means, with respect to any Indebtedness, any amendment,
supplement, modification, extension, renewal, restatement, amendment and
restatement, refinancing, refunding or replacement of such Indebtedness that
satisfies the conditions set forth in clauses (i) through (iii) and (v) through
(vii) of the proviso to Section 6.01(p), as applicable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

 

-46-



--------------------------------------------------------------------------------

“Plan” means any “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) maintained by the Borrower or any of its Restricted
Subsidiaries or, with respect to any such plan that is subject to Section 412 of
the Code or Title IV of ERISA, any of its ERISA Affiliates, other than any
Multiemployer Plan.

“Prepayment Asset Sale” means any Disposition by the Borrower or its Restricted
Subsidiaries made pursuant to, Section 6.07(h), Section 6.07(n),
Section 6.07(q), clause (ii) to the proviso to Section 6.07(r) (to the extent
provided therein) and Section 6.08.

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Prime Rate” means (a) the rate of interest publicly announced, from time to
time, by the Administrative Agent at its principal office in New York City as
its “prime rate”, with the understanding that the “prime rate” is one of the
Administrative Agent’s base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto and is evidenced by the recording thereof
after its announcement in such internal publications as the Administrative Agent
may designate or (b) if the Administrative Agent has no “prime rate”, the rate
of interest last quoted by The Wall Street Journal as the “Prime Rate” in the
U.S. or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as reasonably determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as reasonably determined by the
Administrative Agent).

“Pro Forma Basis” or “pro forma effect” means, as to any calculation of the
Total Leverage Ratio, the Senior Secured Leverage Ratio, the Secured Leverage
Ratio, the Interest Coverage Ratio, Consolidated Adjusted EBITDA or Consolidated
Total Assets (including component definitions thereof), for any events as
described below that occur subsequent to the commencement of any period of four
consecutive Fiscal Quarters (the “Reference Period”) for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred as of the first day of the
Reference Period (or, in the case of Consolidated Total Assets, as of the last
day of such Reference Period) and that: (i) in making any determination of
Consolidated Adjusted EBITDA, effect shall be given to any Disposition,
acquisition, Investment, capital expenditure, cost saving (including sourcing),
operating improvement, expense reduction, synergies, merger, amalgamation,
consolidation (including the Transactions) (or any similar transaction or
transactions not otherwise permitted under Section 6.01 or 6.06 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary (or of an Unrestricted
Subsidiary as a Restricted Subsidiary), which adjustments the Borrower
determines in good faith as set forth in a certificate of a chief financial
officer, treasurer or similar officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, and any other
events that by the terms of the Loan Documents require pro forma compliance or
determination on a pro forma basis, the “Subject Transactions”), in each case
that occurred during the Reference Period (or, unless otherwise specified,
occurring during the Reference Period or thereafter and through and including
the date of determination, if applicable), (ii) in making any determination on a
Pro Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred
or assumed as a result of, or to finance, any relevant transactions and for
which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) issued, incurred, assumed or
permanently repaid during the Reference Period (or, unless otherwise specified,
occurring during the Reference Period

 

-47-



--------------------------------------------------------------------------------

or thereafter and through and including the date of determination, if
applicable) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period, (y) interest charges
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rate that is or would be in
effect with respect to such Indebtedness as at the relevant date of
determination would have been in effect during the period for which pro forma
effect is being given and (z) the acquisition of any assets included in
calculating Consolidated Total Assets, whether pursuant to any Subject
Transaction or any Person becoming a subsidiary or merging, amalgamating or
consolidating with or into the Borrower or any of its subsidiaries, or the
Disposition of any assets included in calculating Consolidated Total Assets
pursuant to any Subject Transaction shall be deemed to have occurred as of the
last day of the applicable Reference Period, and (iii) (A) any designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, effect shall be given to
such designation and all other designations of Unrestricted Subsidiaries as
Restricted Subsidiaries after the first day of the relevant Reference Period and
on or prior to the date of the then applicable designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, collectively, and (B) any designation of
a Restricted Subsidiary as an Unrestricted Subsidiary, effect shall be given to
such designation and all other designations of Restricted Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, to the extent applicable, in compliance with Section 1.10.

In the case of any calculation for any event described above that occurs prior
to the date on which financial statements have been (or are required to be)
delivered for the Fiscal Quarter ended June 30, 2014, any such calculation
required to be made on a “Pro Forma Basis” shall use the financial statements
delivered pursuant to Section 4.01(c)(ii) for the Fiscal Quarter ended March 31,
2014. It is hereby agreed that for purposes of determining pro forma compliance
with Section 6.15, if no Test Period with an applicable level cited in
Section 6.15 has passed, the applicable level shall be the level for the first
Test Period cited in Section 6.15 with an indicated level.

Notwithstanding anything to the contrary set forth in this definition, for the
avoidance of doubt, when calculating the Senior Secured Leverage Ratio for
purposes of the definitions of “Applicable Rate” and “Commitment Fee Rate” and
for purposes of Section 6.15(a) (other than for the purpose of determining pro
forma compliance with Section 6.15(a) as a condition to taking any action under
this Agreement), the events described in the immediately preceding paragraph
that occurred subsequent to the end of the applicable Reference Period shall not
be given pro forma effect.

“Projections” means the projections of the Borrower and its Subsidiaries
included in the Information Memorandum (or a supplement thereto).

“Promissory Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit G, evidencing
the aggregate outstanding principal amount of Loans of the Borrower to such
Lender resulting from the Loans made by such Lender.

“Public Company Costs” means any Charge associated with, or in anticipation of,
or preparation for, compliance with the requirements of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and, in each case, similar Requirements of Law under other

 

-48-



--------------------------------------------------------------------------------

jurisdictions), as applicable to companies with equity or debt securities held
by the public, the rules of national securities exchange companies with listed
equity or debt securities, directors’ or managers’ compensation, fees and
expense reimbursement, any Charge relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees and
listing fees.

“Published LIBO Rate” means, with respect to any Interest Period when used in
reference to any Loan or Borrowing:

(a) in Dollars, the rate of interest (rounded upwards, if necessary, to the
nearest 1/100th) appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to such service as
determined by Administrative Agent) as the London interbank offered rate for
deposits in Dollars for a term comparable to such Interest Period, at
approximately 11:00 a.m. (London time) on the date which is two Business Days
prior to the commencement of such Interest Period (but if more than one rate is
specified on such page, the rate will be an arithmetic average of all such
rates) and (b) if such rate is not available at such time for any reason, then
the “Published LIBO Rate” for such Interest Period shall be the interest rate
per annum reasonably determined by the Administrative Agent in good faith to be
the rate per annum at which deposits in Dollars for delivery on the first day of
such Interest Period in immediately available funds in the approximate amount of
the LIBO Rate Loan being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period would be offered to the
Administrative Agent by major banks in the London or other offshore interbank
market for Dollars at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period, or

(b) in Canadian Dollars, the rate of interest equal to the average rate
applicable to Canadian Dollar bankers’ acceptances having an identical or
comparable term as the proposed Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day); provided that if such rate does
not appear on the CDOR Page at such time on such date, the rate for such date
will be the average of the annual discount rate (rounded upward to the nearest
whole multiple of 1/100 of 1%) as of 10:00 a.m. Toronto time on such day at
which two or more Canadian chartered banks listed on Schedule 1 of the Bank Act
(Canada) as selected by the Administrative Agent are then offering to purchase
Canadian Dollar bankers’ acceptances accepted by them having such specified term
(or a term as closely as possible comparable to such specified term).

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Qualifying IPO” means the issuance and sale by the Borrower or any Parent
Company of its common Capital Stock in an underwritten primary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering) pursuant to which Net Proceeds of at least $50,000,000 are received
by, or contributed to, the Borrower.

 

-49-



--------------------------------------------------------------------------------

“Qualifying Lender” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).

“Refinancing” has the meaning assigned to such term in Section 4.01(h).

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by (a) Holdings, Intermediate Holdings, and the Borrower, (b) the
Administrative Agent and (c) each Lender that agrees to provide all or any
portion of the Replacement Term Loans or the Replacement Revolving Facility, as
applicable, being incurred pursuant thereto and in accordance with
Section 9.02(c).

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Register” has the meaning assigned to such term in Section 9.05(b).

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation H” means Regulation H of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Funds” shall mean with respect to any Lender that is an Approved Fund,
any other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

 

-50-



--------------------------------------------------------------------------------

“Replaced Revolving Facility” has the meaning assigned to such term in
Section 9.02(c).

“Replaced Term Loans” has the meaning assigned to such term in Section 9.02(c).

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(c).

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c).

“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Representative” has the meaning assigned to such term in Section 9.13.

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Initial Term
Loans substantially concurrently with the incurrence by any Loan Party of any
secured term loans (including any Replacement Term Loans) having an effective
interest cost or weighted average yield (with the comparative determinations to
be made by the Administrative Agent in a manner consistent with generally
accepted financial practices, and in any event consistent with the second
proviso to Section 2.22(a)(v)) that is less than the effective interest cost or
weighted average yield (as determined by the Administrative Agent on the same
basis) applicable to the Initial Term Loans so prepaid, repaid, refinanced,
substituted or replaced and (b) any amendment, waiver or other modification to
this Agreement that would have the effect of reducing the effective interest
cost of, or weighted average yield (to be determined by the Administrative Agent
on the same basis as set forth in preceding clause (a)) of, the Initial Term
Loans; provided that the primary purpose (as reasonably determined by the
Administrative Agent and the Borrower) of such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver or other modification
was to reduce the effective interest cost or weighted average yield of the
Initial Term Loans; provided, further, that in no event shall any such
prepayment, repayment, refinancing, substitution, replacement, amendment, waiver
or other modification in connection with a Change of Control, Qualifying IPO or
Transformational Event constitute a Repricing Transaction. Any determination by
the Administrative Agent contemplated by preceding clauses (a) and (b) shall be
conclusive and binding on all Lenders, and the Administrative Agent shall have
no liability to any Person with respect to such determination absent bad faith,
gross negligence or willful misconduct.

“Required Lenders” means, at any time, Lenders having Loans or unused
Commitments representing more than 50% of the sum of the total Loans and such
unused commitments at such time.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Loans,
Additional Revolving Loans, unused Revolving Credit Commitments or unused
Additional Revolving Commitments representing more than 50% of the sum of the
total Revolving Loans, Additional Revolving Loans and such unused commitments at
such time.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

-51-



--------------------------------------------------------------------------------

“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement, and, as to any document delivered on the
Closing Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of any Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party, and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Borrower that such financial statements fairly
present, in all material respects, in accordance with GAAP, the consolidated
financial condition of the Borrower as at the dates indicated and its
consolidated income and cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

“Restricted Amount” has the meaning set forth in Section 2.11(b)(iv).

“Restricted Debt” has the meaning set forth in Section 6.04(b).

“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Borrower, except a dividend
payable solely in shares of Qualified Capital Stock to the holders of such
class; (b) any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition for value of any shares of any class of the Capital Stock
of the Borrower and (c) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of the Capital Stock of the Borrower now or hereafter outstanding.

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary. Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Borrower.

“Retained Excess Cash Flow Amount” has the meaning assigned to such term in the
definition of “Available Amount”.

“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans (and acquire participations in Letters of
Credit and Swingline Loans) hereunder as set forth on the Commitment Schedule,
or in the Assignment and Assumption pursuant to which such Lender assumed its
Revolving Credit Commitment, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.09, Section 2.11, Section 2.19 or
Section 9.02(c), (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.05 or (c) increased as
part of an Incremental Revolving Facility.

 

-52-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate Outstanding Amount at such time of all Revolving Loans of such Lender,
plus the aggregate amount at such time of such Lender’s LC Exposure, plus the
aggregate amount at such time of such Lender’s participations in the Outstanding
Amount of any Swingline Loans.

“Revolving Credit Maturity Date” means the date that is five years after the
Closing Date.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Credit Commitments at such time.

“Revolving Facility Test Condition” means, as of any date of determination,
without duplication, that the aggregate Outstanding Amount of (a) all Revolving
Loans (including Swingline Loans), (b) LC Disbursements that have not been
reimbursed within three Business Days and (c) undrawn Letters of Credit (other
than undrawn Letters of Credit that have been cash collateralized or backstopped
in an amount equal to 100% of the then-available face amount thereof) exceeds an
amount equal to 35% of the Total Revolving Credit Commitment.

“Revolving Lender” means a Lender with a Revolving Credit Commitment or an
Additional Revolving Commitment or an outstanding Revolving Loan or Additional
Revolving Loan. Unless the context otherwise requires, the term “Revolving
Lenders” shall include the Swingline Lender.

“Revolving Loans” means the revolving Loans made by the Lenders to the Borrower
pursuant to Section 2.01(a)(ii), 2.22, 2.23 or 9.02(c)(ii).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement that (a) is in effect on
the Closing Date between any Loan Party and a counterparty that is the
Administrative Agent, a Lender, an Arranger or any Affiliate of the
Administrative Agent, a Lender or an Arranger as of the Closing Date or (b) is
entered into after the Closing Date between any Loan Party and any counterparty
that is (or is an Affiliate of) the Administrative Agent, any Lender or any
Arranger at the time such Hedge Agreement is entered into, for which such Loan
Party agrees to provide security and in each case that has been designated to
the Administrative Agent in writing by the Borrower as being a Secured Hedging
Obligation for purposes of the Loan Documents, it being understood that each
counterparty thereto shall be deemed (A) to appoint the Administrative Agent as
its agent under the applicable Loan Documents and (B) to agree to be bound by
the provisions of Article 8, Section 9.03 and Section 9.10 as if it were a
Lender.

“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended or the Test Period otherwise
specified where the term “Secured Leverage Ratio” is used in this Agreement, in
each case for Holdings and its Restricted Subsidiaries on a consolidated basis.

 

-53-



--------------------------------------------------------------------------------

“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations.

“Secured Parties” means (i) the Lenders, (ii) the Administrative Agent,
(iii) each counterparty to a Hedge Agreement with a Loan Party the obligations
under which constitute Secured Hedging Obligations, (iv) each provider of
Banking Services to any Loan Party the obligations under which constitute
Banking Services Obligations, (v) the Arrangers and (vi) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Security Agreement” means the Pledge and Security Agreement, substantially in
the form of Exhibit J, among the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.

“Senior Note Documents” means the Senior Note Indenture under which the Senior
Notes are issued and all other instruments, agreements and other documents
evidencing the Senior Notes or providing for any Guarantee or other right in
respect thereof.

“Senior Note Indenture” means the Indenture for the Senior Notes, dated as of
June 30, 2014, among Holdings, Intermediate Holdings, the Borrower, the
subsidiaries party thereto and Wells Fargo Bank, National Association, as
trustee.

“Senior Notes” means the senior unsecured notes due 2022 in the aggregate
principal amount of $330,000,000 and the Guarantees thereof, in each case
together with any amendment, modification, supplement, restatement, amendment
and restatement, extension, renewal, refinancing, refunding or replacement
thereof to the extent permitted or not restricted by this Agreement.

“Senior Secured Leverage Ratio” means the ratio, as of any date of
determination, of (a) Consolidated Senior Secured Debt as of such date to
(b) Consolidated Adjusted EBITDA for the Test Period then most recently ended or
the Test Period otherwise specified where the term “Senior Secured Leverage
Ratio” is used in this Agreement, in each case for Holdings and its Restricted
Subsidiaries on a consolidated basis.

“SPC” has the meaning assigned to such term in Section 9.05(e).

“Specified Acquisition Agreement Representations” means the representations and
warranties made by or on behalf of the Target, its subsidiaries or their
respective businesses in the Acquisition Agreement which are material to the
interests of the Lenders, but only to the extent that Finance Sub (or its
applicable affiliate) has the right to terminate its obligations under the
Acquisition Agreement or to decline to consummate the Acquisition as a result of
a breach of such representations and warranties.

 

-54-



--------------------------------------------------------------------------------

“Specified Representations” means the representations and warranties set forth
in Section 3.01(a)(i), Section 3.02 (as it relates to the due authorization,
execution, delivery and performance of the Loan Documents and the enforceability
thereof), Section 3.03(b)(i), Section 3.08, Section 3.12, Section 3.14 (as it
relates to the creation, validity and perfection of the security interests in
the Collateral), Section 3.16 and Sections 3.17(a)(ii), (b) (as it relates to
the USA PATRIOT Act) and (c).

“specified transaction” shall have the meaning ascribed to such term in
Section 1.08(b).

“Sponsor” means CCMP Capital Advisors, LLC and any of its controlled Affiliates
and funds managed or advised by any of them or any of their respective
controlled Affiliates.

“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (x) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.

“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).

“Subject Transactions” has the meaning ascribed to such term in the definition
of “Pro Forma Basis”.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries that is expressly subordinated in right of payment to
the Obligations.

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, trustees or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of such Person or a combination thereof; provided that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interests in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding. Unless otherwise specified,
“subsidiary” shall mean any subsidiary of the Borrower. For the avoidance of
doubt, in no event shall The Hillman Trust be deemed a subsidiary of Holdings.

“Subsidiary Guarantor” means (x) on the Closing Date, each subsidiary of the
Borrower (other than any subsidiary that is an Excluded Subsidiary on the
Closing Date) and (y) thereafter, each subsidiary of the Borrower that
guarantees the Secured Obligations pursuant to the terms of this Agreement, in
each case, until such time as the relevant subsidiary is released from its
obligations under the Loan Guaranty in accordance with the terms and provisions
hereof.

“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).

 

-55-



--------------------------------------------------------------------------------

“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means Barclays, in its capacity as lender of Swingline Loans
hereunder, or any successor lender of Swingline Loans hereunder.

“Swingline Loan” means any Loan made pursuant to Section 2.04.

“Target” has the meaning assigned to such term in the preamble to this
Agreement.

“Target Merger” has the meaning assigned to such term in the Recitals to this
Agreement.

“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority.

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrower pursuant to the terms of this Agreement.

“Term Lender” means a Lender with an Initial Term Loan Commitment or an
Additional Term Commitment or an outstanding Initial Term Loan or Additional
Term Loan.

“Term Loan” means the Initial Term Loans and, if applicable, any Additional Term
Loans.

“Test Period” means, as of any date, the period of four consecutive Fiscal
Quarters then most recently ended for which financial statements under
Section 5.01(a) or Section 5.01(b), as applicable, have been delivered (or are
required to have been delivered); it being understood and agreed that prior to
the first delivery of financial statements of Section 5.01(a), “Test Period”
means the period of four consecutive Fiscal Quarters in respect of which
financial statements were delivered pursuant to Section 4.01(c).

“The Hillman Trust” means The Hillman Group Capital Trust.

“Threshold Amount” means $35,000,000.

“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt outstanding as of such date to (b) Consolidated
Adjusted EBITDA for the Test Period then most recently ended or the Test Period
otherwise specified where the term “Total Leverage Ratio” is used in this
Agreement in each case for Holdings and its Restricted Subsidiaries.

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments, as in effect at such time. The Total Revolving
Credit Commitment as of the Closing Date is $70,000,000.

“Trademark” means the following: (a) all trademarks (including service marks),
common law marks, trade names, trade dress, and logos, slogans and other indicia
of origin under the

 

-56-



--------------------------------------------------------------------------------

laws of any jurisdiction in the world, and the registrations and applications
for registration thereof and the goodwill of the business symbolized by the
foregoing; (b) all renewals of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims, and payments for past and future
infringements thereof; (d) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (e) all domestic rights
corresponding to any of the foregoing.

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by Holdings and its subsidiaries in connection with the Transactions and the
transactions contemplated thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder, (b) the Mergers and the other transactions
contemplated by the Acquisition Agreement on the Closing Date, (c) the Equity
Contribution, (d) the Refinancing, (e) the issuance of the Senior Notes and
(f) the payment of the Transaction Costs.

“Transformational Event” means any acquisition or investment by the Borrower or
any Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or investment, would not provide the
Borrower and its subsidiaries with adequate flexibility under this Agreement for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

“Trust Common Securities” means the 11.6% trust common securities issued by The
Hillman Trust held by The Hillman Companies.

“Trust Preferred Securities” means the 11.6% trust preferred securities issued
by The Hillman Trust pursuant to an amended and restated declaration of trust,
dated September 5, 1997, as amended, revised or modified.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue or perfection of security interests.

“Unrestricted Subsidiary” means any subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary on the Closing Date and listed on
Schedule 5.10 or after the Closing Date pursuant to Section 5.10.

 

-57-



--------------------------------------------------------------------------------

“Unused Revolving Credit Commitment” of any Lender, at any time, means the
remainder of the Revolving Credit Commitment of such Lender at such time, if
any, less the sum of (a) the aggregate Outstanding Amount of Revolving Loans
made by such Lender, (b) such Lender’s LC Exposure at such time and (c) except
for purposes of Section 2.12(a), such Lender’s Applicable Percentage of the
aggregate Outstanding Amount of Swingline Loans.

“U.S.” means the United States of America.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by law to be owned by a resident of the relevant jurisdiction) shall be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Term Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Term Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”) or by
Class and Type (e.g., a “LIBO Rate Term Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein or in any Loan Document shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified or extended, replaced or refinanced (subject to any restrictions or
qualifications on such amendments, restatements, amendment and restatements,
supplements or modifications or extensions, replacements or refinancings set
forth herein), (b) any reference to any law in any Loan Document shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law, (c) any reference herein or in any Loan
Document to any Person shall be construed to include such Person’s successors
and permitted assigns, (d) the words “herein,” “hereof” and “hereunder,” and
words of similar import, when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
hereof, (e) all references herein or in any Loan Document to Articles, Sections,
clauses, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections, clauses and paragraphs of, and Exhibits and Schedules to,
such Loan Document, (f) in the

 

-58-



--------------------------------------------------------------------------------

computation of periods of time in any Loan Document from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” mean “to but excluding” and the word “through” means “to and
including” and (g) the words “asset” and “property”, when used in any Loan
Document, shall be construed to have the same meaning and effect and to refer to
any and all tangible and intangible assets and properties, including Cash,
securities, accounts and contract rights. For purposes of determining compliance
at any time with Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07 and 6.09, in the
event that any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition or Affiliate transaction, as applicable, meets the
criteria of more than one of the categories of transactions or items permitted
pursuant to any clause of such Sections 6.01 (other than Sections 6.01(a),
(c) and (z)), 6.02 (other than Sections 6.02(a) and (t)), 6.04, 6.05, 6.06, 6.07
and 6.09, the Borrower, in its sole discretion, may, from time to time, classify
or reclassify such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one category. It is understood and agreed that any Indebtedness, Lien,
Restricted Payment, Restricted Debt Payment, Investment, Disposition and/or
Affiliate transaction need not be permitted solely by reference to one category
of permitted Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition and/or Affiliate transaction under Sections 6.01, 6.02,
6.04, 6.05, 6.06, 6.07 or 6.09, respectively, but may instead be permitted in
part under any combination thereof.

Section 1.04 Accounting Terms; GAAP.

(a) All financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time and, except as
otherwise expressly provided herein, all terms of an accounting or financial
nature that are used in calculating the Total Leverage Ratio, the Senior Secured
Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio,
Consolidated Adjusted EBITDA or Consolidated Total Assets shall be construed and
interpreted in accordance with GAAP, as in effect from time to time; provided
that if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date of delivery of the financial statements
described in Section 3.04(a) in GAAP or in the application thereof (including
the conversion to IFRS as described below) on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change becomes effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided, further, that if such an amendment is requested
by the Borrower or the Required Lenders, then the Borrower and the
Administrative Agent shall negotiate in good faith to enter into an amendment of
the relevant affected provisions (without the payment of any amendment or
similar fee to the Lenders) to preserve the original intent thereof in light of
such change in GAAP or the application thereof; provided, further, that all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. If the Borrower notifies
the Administrative Agent that the Borrower (or its applicable Parent Company) is
required to report under IFRS or has elected to do so through an early adoption
policy, “GAAP” shall mean international financial reporting standards pursuant
to IFRS (provided that after such conversion, the Borrower cannot elect to
report under GAAP).

 

-59-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, but subject to
Section 1.10, all financial ratios and tests (including the Total Leverage
Ratio, the Senior Secured Leverage Ratio, the Secured Leverage Ratio, the
Interest Coverage Ratio and the amount of Consolidated Total Assets and
Consolidated Adjusted EBITDA) contained in this Agreement that are calculated
with respect to any Test Period during which any Subject Transaction occurs
shall be calculated with respect to such Test Period and such Subject
Transaction on a Pro Forma Basis. Further, if since the beginning of any such
Test Period and on or prior to the date of any required calculation of any
financial ratio or test (x) any Subject Transaction has occurred or (y) any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries or any joint venture since the beginning of such Test Period has
consummated any Subject Transaction, then, in each case, any applicable
financial ratio or test shall be calculated on a Pro Forma Basis for such Test
Period as if such Subject Transaction had occurred at the beginning of the
applicable Test Period (it being understood, for the avoidance of doubt, that
solely for purposes of (x) calculating quarterly compliance with Section 6.15
and (y) calculating the Senior Secured Leverage Ratio for purposes of the
definitions of “Applicable Rate” and “Commitment Fee Rate”, in each case, the
date of the required calculation shall be the last day of the Test Period, and
no Subject Transaction occurring thereafter shall be taken into account).

(c) Notwithstanding anything to the contrary contained in paragraph (a) above or
in the definition of “Capital Lease”, in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the date hereof) that would
constitute Capital Leases in conformity with GAAP on the date hereof shall be
considered Capital Leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

Section 1.05 Effectuation of Transactions. Each of the representations and
warranties contained in this Agreement (and all corresponding definitions) is
made after giving effect to the Transactions, unless the context otherwise
requires.

Section 1.06 Timing of Payment of Performance. When payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of “Interest Period”) or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

Section 1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

Section 1.08 Currency Generally.

(a) For purposes of any determination under Article 5, Article 6 (other than
Section 6.15(a) and the calculation of compliance with any financial ratio for
purposes of taking any action hereunder) or Article 7 with respect to the amount
of any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition, Sale and Lease-Back Transaction, affiliate transaction
or other transaction, event or circumstance, or any determination under any
other provision of this Agreement, (any of the foregoing, a “specified
transaction”), in a currency other than Dollars, (i) the Dollar equivalent
amount of a specified transaction in a currency other than Dollars shall be
calculated based on the rate of exchange quoted by the Bloomberg Foreign
Exchange Rates & World Currencies

 

-60-



--------------------------------------------------------------------------------

Page (or any successor page thereto, or in the event such rate does not appear
on any Bloomberg Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower) for such foreign currency, as in effect at 11:00 a.m. (London
time) on the date of such specified transaction (which, in the case of any
Restricted Payment, shall be deemed to be the date of the declaration thereof
and, in the case of the incurrence of Indebtedness, shall be deemed to be on the
date first committed); provided that if any Indebtedness is incurred (and, if
applicable, associated Lien granted) to refinance or replace other Indebtedness
denominated in a currency other than Dollars, and the relevant refinancing or
replacement would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing or replacement, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing or replacement Indebtedness (and, if applicable, associated
Lien granted) does not exceed an amount sufficient to repay the principal amount
of such Indebtedness being refinanced or replaced, except by an amount equal to
(x) unpaid accrued interest and premiums (including tender premiums) thereon
plus other reasonable and customary fees and expenses (including upfront fees
and original issue discount) incurred in connection with such refinancing or
replacement, (y) any existing commitments unutilized thereunder and
(z) additional amounts permitted to be incurred under Section 6.01 and (ii) for
the avoidance of doubt, no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in the rate of currency exchange
occurring after the time of any specified transaction so long as such specified
transaction was permitted at the time incurred, made, acquired, committed,
entered or declared as set forth in clause (i). For purposes of Section 6.15(a)
and the calculation of compliance with any financial ratio for purposes of
taking any action hereunder, on any relevant date of determination, amounts
denominated in currencies other than Dollars shall be translated into Dollars at
the applicable currency exchange rate used in preparing the financial statements
delivered pursuant to Section 5.01(a) or (b), as applicable, for the relevant
Test Period and will, with respect to any Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of any Hedge Agreement
permitted hereunder in respect of currency exchange risks with respect to the
applicable currency in effect on the date of determination for the Dollar
equivalent amount of such Indebtedness.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent to appropriately reflect a change in currency of any
country and any relevant market convention or practice relating to such change
in currency.

(c) In connection with a Credit Extension or prepayment of any Loan denominated
in Canadian Dollars and any other amount due, payable or otherwise applicable in
respect thereof (including accrued interest and fees), such Credit Extension,
prepayment or other amount shall be denominated, due and payable by the Borrower
in Canadian Dollars.

Section 1.09 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

 

-61-



--------------------------------------------------------------------------------

Section 1.10 Certain Calculations and Tests.

(a) Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, Section 6.15(a), any Senior Secured Leverage
Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio test, any
Interest Coverage Ratio test) and/or the amount of Consolidated Adjusted EBITDA
or Consolidated Total Assets or (ii) the absence of a Default or Event of
Default (or any type of Default or Event of Default) as a condition to (A) the
consummation of any transaction in connection with any acquisition or similar
Investment (including the assumption or incurrence of Indebtedness), (B) the
making of any Restricted Payment and/or (C) the making of any Restricted Debt
Payment, the determination of whether the relevant condition is satisfied may be
made, at the election of the Borrower, (1) in the case of any acquisition or
similar Investment, at the time of (or on the basis of the financial statements
for the most recently ended Test Period at the time of) either (x) the execution
of the definitive agreement with respect to such acquisition or Investment or
(y) the consummation of such acquisition or Investment, (2) in the case of any
Restricted Payment, at the time of (or on the basis of the financial statements
for the most recently ended Test Period at the time of) (x) the declaration of
such Restricted Payment or (y) the making of such Restricted Payment and (3) in
the case of any Restricted Debt Payment, at the time of (or on the basis of the
financial statements for the most recently ended Test Period at the time of)
(x) delivery of irrevocable (which may be conditional) notice with respect to
such Restricted Debt Payment or (y) the making of such Restricted Debt Payment,
in each case, after giving effect to the relevant acquisition, Restricted
Payment and/or Restricted Debt Payment on a Pro Forma Basis.

(b) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 6.15(a), any Senior Secured Leverage
Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio test
and/or any Interest Coverage Ratio test and/or the amount of Consolidated
Adjusted EBITDA or Consolidated Total Assets), such financial ratio or test
shall be calculated at the time such action is taken (subject to clause
(a) above), such change is made, such transaction is consummated or such event
occurs, as the case may be, and no Default or Event of Default shall be deemed
to have occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.

(c) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, Section 6.15(a), any Senior
Secured Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage
Ratio test and/or any Interest Coverage Ratio test) (any such amounts, the
“Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with a financial ratio or test (including,
without limitation, Section 6.15(a), any Senior Secured Leverage Ratio test, any
Secured Leverage Ratio test, any Total Leverage Ratio test and/or any Interest
Coverage Ratio test) (any such amounts, the “Incurrence-Based Amounts”), it is
understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts.

Section 1.11 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up for five).

 

-62-



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, (i) each Term Lender
severally, and not jointly, agrees to make Initial Term Loans to the Borrower on
the Closing Date in Dollars in a principal amount not to exceed its Initial Term
Loan Commitment, (ii) each Revolving Lender severally, and not jointly, agrees
to make Revolving Loans denominated in Dollars to the Borrower in Dollars and
(iii) each Revolving Lender severally, and not jointly, agrees to make Revolving
Loans denominated in Canadian Dollars to the Borrower in Canadian Dollars
(provided that the total aggregate outstanding amount of Revolving Loans
denominated in Canadian Dollars shall not exceed the lesser of (x) $20,000,000
and (y) the Unused Revolving Credit Commitments at the time of such Borrowing
(such lower amount, the “Canadian Dollar Sublimit”)), in each case of clauses
(ii) and (iii), at any time and from time to time on and after the Closing Date,
and until the earlier of the Revolving Credit Maturity Date and the termination
of the Revolving Credit Commitment of such Revolving Lender in accordance with
the terms hereof; provided that (i) after giving effect to any Borrowing of
Revolving Loans, the Outstanding Amount of such Lender’s Revolving Credit
Exposure shall not exceed such Lender’s Revolving Credit Commitment and
(ii) after giving effect to any Borrowing of Revolving Loans denominated in
Canadian Dollars, the Outstanding Amount of such Lender’s Revolving Credit
Exposure in respect of such Revolving Loans shall not exceed such Lender’s pro
rata Revolving Credit Commitment in respect of such Revolving Loans (as
determined based upon the proportion of the Canadian Dollar Sublimit to the
Total Revolving Credit Commitment, in each case, as of such date of
determination). Within the foregoing limits and subject to the terms, conditions
and limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans. Amounts paid or prepaid in respect of the Term Loans
may not be reborrowed.

(b) Subject to the terms and conditions of this Agreement, each Lender and each
Additional Lender with an Additional Term Commitment for a given Class of
Incremental Term Loans severally, and not jointly, agrees to make Incremental
Term Loans to the Borrower, which Incremental Term Loans shall not exceed for
any such Lender or Additional Lender at the time of any incurrence thereof, the
Additional Term Commitment of such Lender or Additional Lender for such Class on
the respective Incremental Term Loan Borrowing Date. Notwithstanding the
foregoing, if the applicable Additional Term Commitment in respect of any
Incremental Term Loan Borrowing Date is not drawn on such Incremental Term Loan
Borrowing Date, the undrawn amount shall automatically be cancelled. Amounts
repaid or prepaid in respect of such Incremental Term Loans may not be
reborrowed.

Section 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. Each
Swingline Loan shall be made in accordance with the terms and procedures set
forth in Section 2.04.

(b) Subject to Section 2.01 and Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or LIBO Rate Loans as the Borrower may request in
accordance herewith; provided that each Swingline Loan shall be denominated in
Dollars and an ABR Loan. Each Lender at its option may make any LIBO Rate Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement, (ii) such LIBO Rate

 

-63-



--------------------------------------------------------------------------------

Loan shall be deemed to have been made and held by such Lender, and the
obligation of the Borrower to repay such LIBO Rate Loan shall nevertheless be to
such Lender for the account of such domestic or foreign branch or Affiliate of
such Lender and (iii) in exercising such option, such Lender shall use
reasonable efforts to minimize increased costs to the Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.15 shall apply); provided further that any such domestic or foreign
branch or Affiliate of such Lender shall not be entitled to any greater
indemnification under Section 2.17 with respect to such LIBO Rate Loan than that
to which the applicable Lender was entitled on the date on which such Loan was
made (except in connection with any indemnification entitlement arising as a
result of a Change in Law after the date on which such Loan was made).

(c) At the commencement of each Interest Period for any Borrowing of Revolving
Loans, such Borrowing shall comprise an aggregate principal amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be made in a lesser aggregate amount that is (x) equal
to the entire aggregate Unused Revolving Credit Commitments or (y) required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 10 different Interest Periods in effect for LIBO Rate Borrowings at any time
outstanding (or such greater number of different Interest Periods as the
Administrative Agent may agree from time to time).

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not, nor shall it be entitled to, request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date applicable to such Loans.

Section 2.03 Requests for Borrowings. Each Term Borrowing, each Revolving
Borrowing, each conversion of Term Loans or Revolving Loans from one Type to the
other, and each continuation of LIBO Rate Loans shall be made upon irrevocable
notice by the Borrower to the Administrative Agent. Each such notice must be in
writing or by telephone (and promptly confirmed in writing) and must be received
by the Administrative Agent (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) not later than 11:00 a.m. (i) three
Business Days prior to the requested day of any Borrowing, conversion or
continuation of LIBO Rate Loans (or one Business Day in the case of any
Borrowing of LIBO Rate Loans to be made on the Closing Date) or (ii) on the
requested date of any Borrowing of ABR Loans (other than Swingline Loans) (or,
in each case, such later time as shall be acceptable to the Administrative
Agent); provided, however, that if the Borrower wishes to request LIBO Rate
Loans having an Interest Period of other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” (A) the applicable
notice from the Borrower must be received by the Administrative Agent not later
than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to them and (B) not later
than 10:00 a.m. three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
whether or not the requested Interest Period is available to the appropriate
Lenders. Each written notice (or confirmation of telephonic notice) with respect
to a Borrowing by the Borrower pursuant to this Section 2.03 shall be delivered
to the Administrative Agent in the form of a written Borrowing Request,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(a) the Class of such Borrowing;

 

-64-



--------------------------------------------------------------------------------

(b) the aggregate amount of the requested Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

(e) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(f) the location and number of the Borrower’s account or any other designated
account(s) to which funds are to be disbursed (the “Funding Account”); and

(g) whether the requested Borrowing is to be denominated in Dollars or Canadian
Dollars.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBO Rate Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. The Administrative
Agent shall advise each Lender of the details thereof and of the amount of the
Loan to be made as part of the requested Borrowing (x) in the case of any ABR
Borrowing, on the same Business Day of receipt of a Borrowing Request in
accordance with this Section 2.03 or (y) in the case of any LIBO Rate Borrowing,
no later than one Business Day following receipt of a Borrowing Request in
accordance with this Section 2.03.

Section 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Borrower from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding not to exceed $15,000,000; provided that (x) the Swingline Lender
shall not be required to make any Swingline Loan to refinance an outstanding
Swingline Loan and (y) after giving effect to any Swingline Loan, the aggregate
Outstanding Amount of all Revolving Loans, Swingline Loans and LC Obligations
shall not exceed the Total Revolving Credit Commitment. Each Swingline Loan
shall be in a minimum principal amount of not less than $100,000 or such lesser
amount as may be agreed by the Swingline Lender; provided that, notwithstanding
the foregoing minimum amount, a Swingline Loan may be in an aggregate amount
that is (x) equal to the entire unused balance of the aggregate Unused Revolving
Credit Commitments or (y) required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Within the foregoing limits and
subject to the terms and conditions set forth herein, Swingline Loans may be
borrowed, prepaid and reborrowed. To request a Swingline Loan, the Borrower
shall notify the Swingline Lender (with a copy to the Administrative Agent) of
such request by telephone (promptly confirmed in writing), not later than 2:00
p.m. on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the Funding
Account or otherwise in accordance with the instructions of the Borrower
(including, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e), by remittance to the
applicable Issuing Bank).

(b) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 p.m. on any Business Day require the Revolving Lenders to
acquire participations on

 

-65-



--------------------------------------------------------------------------------

the second Business Day following receipt of such notice in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Revolving Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Credit Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Revolving Loans made by
such Revolving Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this Section 2.04(b)),
and the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participation in any Swingline Loan acquired
pursuant to this Section 2.04(b), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other Person on behalf of the Borrower) in respect of any Swingline Loan
after receipt by the Swingline Lender of the proceeds of any sale of
participations therein shall be promptly remitted by the Swingline Lender to the
Administrative Agent and any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that have made their payments pursuant to this Section 2.04(b) and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or the Administrative Agent,
as the case may be, and thereafter to the Borrower, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this Section 2.04(b) shall not
relieve the Borrower of any default in the payment thereof.

(c) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04 by
the time specified in Section 2.04(b), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the greater of the Federal
Funds Effective Rate from time to time in effect and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A certificate of the Swingline Lender submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (c) shall be conclusive absent manifest error.

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in each case in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.05, (A) from time to time on any
Business Day during the period from the Closing Date to the fifth Business Day
prior to the Revolving Credit Maturity Date, upon the request of the Borrower,
to issue Dollar denominated Letters of Credit issued on sight basis only for the
account of the Borrower (or any Restricted Subsidiary; provided that the
Borrower will be the applicant) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.05(b), and (B) to honor
drafts under the

 

-66-



--------------------------------------------------------------------------------

Letters of Credit, and (ii) the Revolving Lenders severally agree to participate
in the Letters of Credit issued pursuant to Section 2.05(d). On and after the
Closing Date, each Existing Letter of Credit shall be deemed to be a Letter of
Credit issued hereunder on the Closing Date for all purposes under this
Agreement and the other Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit, the Borrower shall deliver to the
applicable Issuing Bank and the Administrative Agent, at least three Business
Days in advance of the requested date of issuance (or such shorter period as is
acceptable to the applicable Issuing Bank or, in the case of any issuance to be
made on the Closing Date, one Business Day prior to the Closing Date), a request
to issue a Letter of Credit, which shall specify that it is being issued under
this Agreement, in the form of Exhibit K attached hereto. To request an
amendment, extension or renewal of an outstanding Letter of Credit, (other than
any automatic extension of a Letter of Credit permitted under Section 2.05(c))
the Borrower shall submit such a request to the applicable Issuing Bank (with a
copy to the Administrative Agent) at least three Business Days in advance of the
requested date of amendment, extension or renewal (or such shorter period as is
acceptable to the applicable Issuing Bank), identifying the Letter of Credit to
be amended, extended or renewed, and specifying the proposed date (which shall
be a Business Day) and other details of the amendment, extension or renewal.
Requests for the issuance, amendment, extension or renewal of any Letter of
Credit must be accompanied by such other information as shall be necessary to
issue, amend, extend or renew such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. No
Letter of Credit, letter of credit application or other document entered into by
the Borrower with the applicable Issuing Bank relating to any Letter of Credit
shall contain any representations or warranties, covenants or events of default
not set forth in this Agreement (and to the extent inconsistent herewith shall
be rendered null and void), and all representations and warranties, covenants
and events of default set forth therein shall contain standards, qualifications,
thresholds and exceptions for materiality or otherwise consistent with those set
forth in this Agreement (and, to the extent inconsistent herewith, shall be
deemed to automatically incorporate the applicable standards, qualifications,
thresholds and exceptions set forth herein without action by any Person). A
Letter of Credit may be issued, amended, extended or renewed only if (and on the
issuance, amendment, extension or renewal of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, extension, or renewal, (i) the LC Exposure does not exceed
the Letter of Credit Sublimit and (ii) the sum of (x) the aggregate outstanding
principal amount of all Revolving Loans and Swingline Loans plus (y) the
aggregate amount of all LC Obligations would not exceed the Total Revolving
Credit Commitment. Promptly after the delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c) Expiration Date. No Letter of Credit shall expire later than the earlier of
(A) the date that is one year after the date of the issuance of such Letter of
Credit and (B) the date that is five Business Days prior to the Revolving Credit
Maturity Date; provided that any Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration (none of which, in any event, shall extend beyond the date referred to
in the preceding clause (B) unless 100% of the then-available face amount
thereof is Cash collateralized or backstopped on or before the date that such
Letter of Credit is extended beyond the date referred to in clause (B) above
pursuant to arrangements reasonably satisfactory to the relevant Issuing Bank.

 

-67-



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section 2.05, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement.

(i) If the applicable Issuing Bank makes any LC Disbursement in respect of a
Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying to
the Administrative Agent an amount equal to such LC Disbursement not later than
1:00 p.m. on the Business Day immediately following the date on which the
Borrower receives notice under paragraph (g) of this Section 2.05 of such LC
Disbursement (or, if such notice is received less than two hours prior to the
deadline for requesting ABR Borrowings pursuant to Section 2.03, on the second
Business Day immediately following the date on which the Borrower receives such
notice); provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Revolving Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Revolving Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.

(ii) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(e) by the time specified therein, such Issuing Bank shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
greater of the Federal Funds Effective Rate from time to time in effect and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the applicable Issuing Bank
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (ii) shall be conclusive absent
manifest error.

 

-68-



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.05,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Revolving Lenders nor any Issuing Bank, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of applicable
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (promptly
confirmed in writing) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that no failure to
give or delay in giving such notice shall relieve the Borrower of its obligation
to reimburse such Issuing Bank and the Revolving Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If any Issuing Bank makes any LC Disbursement, then,
unless the Borrower reimburses such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to Revolving Loans that are ABR Loans; provided that if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section 2.05, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable

 

-69-



--------------------------------------------------------------------------------

Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section 2.05 to reimburse
such Issuing Bank shall be for the account of such Revolving Lender to the
extent of such payment and shall be payable on the date on which the Borrower is
required to reimburse the applicable LC Disbursement in full (and, thereafter,
on demand).

(i) Replacement or Resignation of an Issuing Bank or Addition of New Issuing
Banks.

(i) Any Issuing Bank may be replaced with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed) at any time by written
agreement among the Borrower, the Administrative Agent and the successor Issuing
Bank. The Administrative Agent shall notify the Revolving Lenders of any such
replacement of an Issuing Bank. At the time any such replacement becomes
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b)(ii). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
any Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit. The Borrower may, at any time and from time to time with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and the relevant Revolving Lender, designate one or more additional
Revolving Lenders to act as an issuing bank under the terms of this Agreement.
Any Revolving Lender designated as an issuing bank pursuant to this
paragraph (i) who agrees in writing to such designation shall be deemed to be an
“Issuing Bank” (in addition to being a Revolving Lender) in respect of Letters
of Credit issued or to be issued by such Revolving Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Revolving Lender.

(ii) Notwithstanding anything to the contrary contained herein, each Issuing
Bank may, upon ten days’ prior written notice to the Borrower, each other
Issuing Bank and the Lenders, resign as Issuing Bank, which resignation shall be
effective as of the date referenced in such notice (but in no event less than
ten days after the delivery of such written notice); it being understood that in
the event of any such resignation, any Letter of Credit then outstanding shall
remain outstanding (irrespective of whether any amounts have been drawn at such
time). In the event of any such resignation as an Issuing Bank, the Borrower
shall be entitled to appoint any Revolving Lender that accepts such appointment
in writing as successor Issuing Bank. Upon the acceptance of any appointment as
Issuing Bank hereunder, the successor Issuing Bank shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Issuing Bank, and the retiring Issuing Bank shall be discharged from
its duties and obligations in such capacity hereunder.

(j) Cash Collateralization.

(i) If any Event of Default exists, then on the Business Day that the Borrower
receives notice from the Administrative Agent at the direction of the Required
Revolving Lenders demanding the deposit of Cash collateral pursuant to this
paragraph (j), the Borrower shall deposit, in an interest-bearing account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
Cash equal to 101% of the LC

 

-70-



--------------------------------------------------------------------------------

Exposure as of such date (minus the amount then on deposit in the LC Collateral
Account); provided that the obligation to deposit such Cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 7.01(f) or
(g).

(ii) Any such deposit under clause (i) above shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations
in accordance with the provisions of this paragraph (j). The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account, and the Borrower hereby grants the
Administrative Agent, for the benefit of the Secured Parties, a First Priority
security interest in the LC Collateral Account. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of the Required Revolving
Lenders) be applied to satisfy other Secured Obligations. If the Borrower is
required to provide an amount of Cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (together with all interest and
other earnings with respect thereto, to the extent not applied as aforesaid)
shall be returned to the Borrower promptly but in no event later than three
Business Days after such Event of Default has been cured or waived.

Section 2.06 [Reserved].

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m. to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s respective
Applicable Percentage; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
Funding Account or as otherwise directed by the Borrower; provided that ABR
Revolving Loans made to finance the reimbursement of any LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(b) Unless the Administrative Agent has received notice from any Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if any Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to Loans comprising such
Borrowing at such time. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing and the Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.07(b) shall cease. If the
Borrower pays such amount to the Administrative Agent, the amount so paid shall

 

-71-



--------------------------------------------------------------------------------

constitute a repayment of such Borrowing by such amount. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower or any other
Loan Party may have against any Lender as a result of any default by such Lender
hereunder.

Section 2.08 Type; Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert any Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a LIBO Rate Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.08. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders based upon their Applicable Percentages and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section 2.08 shall not apply to Swingline Loans, which may not be converted or
continued.

(b) To make an election pursuant to this Section 2.08, the Borrower shall notify
the Administrative Agent of such election either in writing (by hand delivery,
fax or other electronic transmission (including “.pdf” or “.tif”)) or by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, fax or other electronic transmission (including
“.pdf” or “.tif”) to the Administrative Agent of a written Interest Election
Request signed by a Responsible Officer of the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

-72-



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein,
such Borrowing shall be converted at the end of such Interest Period to a LIBO
Rate Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default exists and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as such Event of Default exists (i) no outstanding Borrowing may be
converted to or continued as a LIBO Rate Borrowing and (ii) unless repaid, each
LIBO Rate Borrowing shall be converted to an ABR Borrowing at the end of the
then-current Interest Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Initial Term Loan Commitments shall
automatically terminate upon the making of the Initial Term Loans on the Closing
Date and (ii) the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

(b) Upon delivering the notice required by Section 2.09(d), the Borrower may at
any time terminate the Revolving Credit Commitments upon (i) the payment in full
in Cash of all outstanding Revolving Loans, together with accrued and unpaid
interest thereon, (ii) the cancellation and return of all outstanding Letters of
Credit (or alternatively, with respect to each outstanding Letter of Credit, the
furnishing to the Administrative Agent of a Cash deposit (or, if reasonably
satisfactory to the applicable Issuing Bank, a backup standby letter of credit)
equal to 100% of the LC Exposure (minus the amount then on deposit in the LC
Collateral Account) as of such date) and (iii) the payment in full of all
accrued and unpaid fees and all reimbursable expenses and other non-contingent
Obligations with respect to the Revolving Facility then due, together with
accrued and unpaid interest (if any) thereon.

(c) Upon delivering the notice required by Section 2.09(d), the Borrower may
from time to time reduce the Revolving Credit Commitments; provided that
(i) each reduction of the Revolving Credit Commitments shall be in an amount
that is an integral multiple of $1,000,000 and not less than $1,000,000 and
(ii) the Borrower shall not reduce the Revolving Credit Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10 or Section 2.11, the Aggregate Revolving Credit Exposure would
exceed the Total Revolving Credit Commitment.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) or
(c) of this Section 2.09 in writing at least three Business Days prior to the
effective date of such termination or reduction (or such later date to which the
Administrative Agent may agree), specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.09 shall be irrevocable;
provided that a notice of termination of the Revolving Credit Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Credit Commitments pursuant to this Section 2.09 shall be
permanent. Upon any reduction of the Revolving Credit Commitments, the Revolving
Credit Commitment of each Revolving Lender shall be reduced by such Revolving
Lender’s Applicable Percentage of such reduction amount.

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to repay Initial Term Loans to
the Administrative Agent for the account of each Term Lender (i) commencing
September 30, 2014, on

 

-73-



--------------------------------------------------------------------------------

the last Business Day of each March, June, September and December prior to the
Initial Term Loan Maturity Date (each such date being referred to as a “Loan
Installment Date”), in each case in an amount equal to 0.25% of the original
principal amount of the Initial Term Loans (as such payments may be reduced from
time to time as a result of the application of prepayments in accordance with
Section 2.11 and repurchases in accordance with Section 9.05(g) or increased as
a result of any increase in the amount of such Initial Term Loans pursuant to
Section 2.22(a)), and (ii) on the Initial Term Loan Maturity Date, in an amount
equal to the remainder of the principal amount of the Initial Term Loans,
outstanding on such date, together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment.

(b) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Revolving Credit Maturity Date
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of (x) the 10th Business Day following the
incurrence of such Swingline Loan and (y) the Revolving Credit Maturity Date. In
addition, on the Revolving Credit Maturity Date, the Borrower shall (A) cancel
and return all outstanding Letters of Credit (or alternatively, with respect to
any outstanding Letter of Credit, furnish to the Administrative Agent a Cash
deposit (or if reasonably acceptable to the relevant Issuing Bank, a backup
standby letter of credit) equal to 100% of the LC Exposure (minus the amount
then on deposit in the LC Collateral Account) as of such date) and (B) make
payment in full in Cash of all accrued and unpaid fees and all reimbursable
expenses and other Obligations with respect to the Revolving Facility then due,
together with accrued and unpaid interest (if any) thereon.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any manifest error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency
between the accounts maintained by the Administrative Agent pursuant to
paragraph (d) of this Section 2.10 and any Lender’s records, the accounts of the
Administrative Agent shall govern.

(f) Any Lender may request that Loans made by it be evidenced by a Promissory
Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Promissory Note payable to such Lender and its registered assigns; it
being understood and agreed that such Lender (and/or its applicable assign)
shall be required to return such Promissory Note to the Borrower in accordance
with Section 9.05(b)(iii) and upon the occurrence of the Termination Date (or as
promptly thereafter as practicable).

 

-74-



--------------------------------------------------------------------------------

Section 2.11 Prepayment of Loans.

(a) Optional Prepayments.

(i) Upon prior notice in accordance with paragraph (a)(iii) of this
Section 2.11, the Borrower shall have the right at any time and from time to
time to prepay any Borrowing of Term Loans in whole or in part without premium
or penalty (but subject to Sections 2.12(f) and 2.16). Each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages.

(ii) Upon prior notice in accordance with paragraph (a)(iii) of this
Section 2.11, the Borrower shall have the right at any time and from time to
time to prepay any Borrowing of Revolving Loans, including any Additional
Revolving Loans, in whole or in part without premium or penalty (but subject to
Section 2.16). Prepayments made pursuant to this Section 2.11(a)(ii), first,
shall be applied ratably to the Swingline Loans and to outstanding LC
Disbursements and, second, shall be applied ratably to the outstanding Revolving
Loans, including any Additional Revolving Loans. Each such prepayment shall be
paid to the Revolving Lenders in accordance with their respective Applicable
Percentages.

(iii) The Borrower shall notify the Administrative Agent (and, in the case of a
prepayment of a Swingline Loan, the Swingline Lender) by telephone (promptly
confirmed in writing) of any prepayment under this Section 2.11(a) (A) in the
case of a prepayment of a LIBO Rate Borrowing, not later than 1:00 p.m. three
Business Days before the date of prepayment, (B) in the case of a prepayment of
an ABR Borrowing, not later than 1:00 p.m. one Business Day before the date of
prepayment or (C) in the case of a prepayment of a Swingline Loan, not later
than 1:00 p.m. on the date of prepayment (or, in the case of clauses (A) and
(B), such later date to which the Administrative Agent may agree). Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that a notice of prepayment delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to any Borrowing, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount at least equal to
the amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02(c). Each prepayment of Term Loans made
pursuant to this Section 2.11(a) shall be applied against the remaining
scheduled installments of principal due in respect of the Term Loans of such
Class in the manner specified by the Borrower or, if not so specified on or
prior to the date of such optional prepayment, in direct order of maturity.

(b) Mandatory Prepayments.

(i) No later than the fifth Business Day after the date on which the financial
statements with respect to each Fiscal Year of the Borrower are required to be
delivered pursuant to Section 5.01(b), commencing with the Fiscal Year ending
December 31, 2015, the Borrower shall prepay the outstanding principal amount of
Initial Term Loans and Additional Term Loans in accordance with clause (vi) of
this Section 2.11(b) below in an aggregate principal amount equal to (A) 50% of
Excess Cash Flow of the Borrower and its Restricted Subsidiaries for the Fiscal
Year then ended, minus (B) at the option of the Borrower, the aggregate
principal amount of (x) any Initial Term Loans, Additional Term Loans, Revolving
Loans or Additional Revolving Loans prepaid pursuant to Section 2.11(a) prior to
such date and (y) the amount of any reduction in the outstanding amount of any
Initial Term Loans or Additional Term Loans resulting from any assignment made
in accordance with Section 9.05(g) of this Agreement (including in connection
with any Dutch Auction) prior to such date and based upon the actual amount of
cash paid in connection with the relevant assignment, in each case, excluding
any such optional

 

-75-



--------------------------------------------------------------------------------

prepayments made during such Fiscal Year that reduced the amount required to be
prepaid pursuant to this Section 2.11(b)(i) in the prior Fiscal Year (in the
case of any prepayment of Revolving Loans and/or Additional Revolving Loans, to
the extent accompanied by a permanent reduction in the relevant commitment, and
in the case of all such prepayments, to the extent that such prepayments were
not financed with the proceeds of other Indebtedness (other than revolving
Indebtedness) of the Borrower or its Restricted Subsidiaries); provided that
(1) (I) such percentage of Excess Cash Flow shall be reduced to 25% of Excess
Cash Flow if the Senior Secured Leverage Ratio calculated on a Pro Forma Basis
as of the last day of the relevant Fiscal Year (but without giving effect to the
payment required hereby) is less than or equal to 3.75 to 1.00, but greater than
3.25 to 1.00 and (II) such prepayment shall not be required if the Senior
Secured Leverage Ratio calculated on a Pro Forma Basis as of the last day of the
relevant Fiscal Year (but without giving effect to the payment required hereby)
is less than or equal to 3.25 to 1.00 and (2) no prepayment under this
Section 2.11(b) shall be required to the extent that the amount thereof would
not exceed $5,000,000.

(ii) No later than the fifth Business Day following the receipt of Net Proceeds
in respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds,
in each case, in excess of $20,000,000 in any Fiscal Year, the Borrower shall
apply an amount equal to 100% of the Net Proceeds or Net Insurance/Condemnation
Proceeds received with respect thereto in excess of such thresholds (the
“Subject Proceeds”) to prepay the outstanding principal amount of Initial Term
Loans and Additional Term Loans in accordance with clause (vi) below; provided
that if, prior to the date any such prepayment is required to be made, the
Borrower notifies the Administrative Agent of its intention to reinvest the
Subject Proceeds in assets used or useful in the business (other than Cash or
Cash Equivalents) of the Borrower or any of its subsidiaries, then so long as no
Event of Default then exists, the Borrower shall not be required to make a
mandatory prepayment under this clause (ii) in respect of the Subject Proceeds
to the extent (A) the Subject Proceeds are so reinvested within 12 months
following receipt thereof or (B) the Borrower or any of its subsidiaries has
committed to so reinvest the Subject Proceeds during such 12-month period and
the Subject Proceeds are so reinvested within six months after the expiration of
such 12-month period; provided, however, that if the Subject Proceeds have not
been so reinvested prior to the expiration of the applicable period, the
Borrower shall promptly prepay the outstanding principal amount of Initial Term
Loans and Additional Term Loans with the Subject Proceeds not so reinvested as
set forth above (without regard to the immediately preceding proviso); provided
further that if, at the time that any such prepayment would be required
hereunder, the Borrower or any of its Restricted Subsidiaries is required to
offer to repay or repurchase any other Indebtedness secured on a pari passu
basis with the Obligations pursuant to the terms of the documentation governing
such Indebtedness with the Subject Proceeds (such Indebtedness required to be
offered to be so repaid or repurchased, the “Other Applicable Indebtedness”),
then the relevant Person may apply the Subject Proceeds on a pro rata basis to
the prepayment of the Initial Term Loans and Additional Term Loans and to the
repurchase or repayment of the Other Applicable Indebtedness (determined on the
basis of the aggregate outstanding principal amount of the Initial Term Loans,
Additional Term Loans and Other Applicable Indebtedness (or accreted amount if
such Other Applicable Indebtedness is issued with original issue discount) at
such time; provided that the portion of the Subject Proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of the Subject
Proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of the Subject Proceeds
shall be allocated to the Initial Term Loans and Additional Term Loans in
accordance with the terms hereof), and the amount of the prepayment of the
Initial Term Loans and Additional Term Loans that would have otherwise been
required pursuant to this Section 2.11(b)(ii) shall be reduced accordingly;
provided further that to the extent the holders of the Other Applicable
Indebtedness decline to have such Indebtedness prepaid or repurchased, the
declined amount shall promptly (and in any event within ten Business Days after
the date of such rejection) be applied to prepay the Initial Term Loans and
Additional Term Loans in accordance with the terms hereof.

 

-76-



--------------------------------------------------------------------------------

(iii) In the event that the Borrower or any of its Restricted Subsidiaries
receives Net Proceeds from the issuance or incurrence of Indebtedness by the
Borrower or any of its Restricted Subsidiaries (other than with respect to
Indebtedness permitted under Section 6.01, except to the extent the relevant
Indebtedness constitutes Refinancing Indebtedness incurred to refinance all or a
portion of the Initial Term Loans or Additional Term Loans pursuant to
Section 6.01(p) or Replacement Term Loans incurred to refinance Initial Term
Loans or Additional Term Loans in accordance with the requirements of
Section 9.02(c)), the Borrower shall, substantially simultaneously with (and in
any event not later than the next succeeding Business Day) the receipt of such
Net Proceeds by the Borrower or its applicable Restricted Subsidiary, apply an
amount equal to 100% of such Net Proceeds to prepay the outstanding principal
amount of Initial Term Loans and Additional Term Loans in accordance with
clause (vi) below.

(iv) Notwithstanding anything in this Section 2.11(b) to the contrary, (A) the
Borrower shall not be required to prepay any amount that would otherwise be
required to be paid pursuant to Section 2.11(b)(i) or (ii) above to the extent
that the relevant Excess Cash Flow is generated by any Foreign Subsidiary, the
relevant Prepayment Asset Sale is consummated by any Foreign Subsidiary, the
relevant Net Insurance/Condemnation Proceeds are received by any Foreign
Subsidiary, as the case may be, for so long as the repatriation to the Borrower
of any such amount would be prohibited under any Requirement of Law or conflict
with the fiduciary duties of such Foreign Subsidiary’s directors, or result in,
or could reasonably be expected to result in, a material risk of personal or
criminal liability for any officer, director, employee, manager, member of
management or consultant of such Foreign Subsidiary (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all
commercially reasonable actions required by applicable Requirements of Law to
permit such repatriation); it being understood that once the repatriation of the
relevant affected Subject Proceeds or Excess Cash Flow, as the case may be, is
permitted under the applicable Requirement of Law and, to the extent applicable,
would no longer conflict with the fiduciary duties of such director, or result
in, or could reasonably be expected to result in, a material risk of personal or
criminal liability for the Persons described above, the relevant Foreign
Subsidiary will promptly repatriate the relevant Subject Proceeds or Excess Cash
Flow, as the case may be, and the repatriated Subject Proceeds or Excess Cash
Flow, as the case may be, will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional Taxes payable
or reserved against as a result thereof) to the repayment of the Initial Term
Loans and Additional Term Loans pursuant to this Section 2.11(b) to the extent
required herein (without regard to this clause (iv)) and (B) if the Borrower
determines in good faith that the repatriation to the Borrower of any amounts
required to mandatorily prepay the Initial Term Loans and Additional Term Loans
pursuant to Section 2.11(b)(i) or (ii) above would result in material and
adverse tax consequences, taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation (such amount, a
“Restricted Amount”), as reasonably determined by the Borrower, the amount the
Borrower shall be required to mandatorily prepay pursuant to Section 2.11(b)(i)
or (ii) above, as applicable, shall be reduced by the Restricted Amount until
such time as it may repatriate to the Borrower the Restricted Amount without
incurring such material and adverse tax liability; provided that to the extent
that the repatriation of any Subject Proceeds or Excess Cash Flow from the
relevant Foreign Subsidiary would no longer have an adverse tax consequence, an
amount equal to the Subject Proceeds or Excess Cash Flow, as applicable, not
previously applied pursuant to preceding clause (B), shall be promptly applied
to the repayment of the Initial Term Loans and Additional Term Loans pursuant to
Section 2.11(b) as otherwise required above (without regard to this clause
(iv));

(v) Each Lender may elect, by notice to the Administrative Agent at or prior to
the time and in the manner specified by the Administrative Agent, prior to any
prepayment of Initial Term Loans and Additional Term Loans required to be made
by the Borrower pursuant to this Section 2.11(b), to decline all (but not a
portion) of its Applicable Percentage of such prepayment (such declined amounts,
the “Declined Proceeds”), in which case such Declined Proceeds may be retained
by the Borrower; provided that, for the avoidance of doubt, no Lender may reject
any prepayment made under Section 2.11(b)(iii)

 

-77-



--------------------------------------------------------------------------------

above to the extent that such prepayment is made with the Net Proceeds of
Refinancing Indebtedness incurred to refinance all or a portion of the Initial
Term Loans or Additional Term Loans pursuant to Section 6.01(p) or Replacement
Term Loans incurred to refinance Initial Term Loans or Additional Term Loans in
accordance with the requirements of Section 9.02(c). If any Lender fails to
deliver a notice to the Administrative Agent of its election to decline receipt
of its Applicable Percentage of any mandatory prepayment within the time frame
specified by the Administrative Agent, such failure will be deemed to constitute
an acceptance of such Lender’s Applicable Percentage of the total amount of such
mandatory prepayment of Initial Term Loans and Additional Term Loans.

(vi) Except as may otherwise be set forth in any amendment to this Agreement in
connection with any Additional Term Loan, (A) each prepayment of Initial Term
Loans and Additional Term Loans pursuant to this Section 2.11(b) shall be
applied ratably to each Class of Term Loans (based upon the then outstanding
principal amounts of the respective Classes of Term Loans) (provided that any
prepayment of Initial Term Loans or Additional Term Loans constituting
Refinancing Indebtedness incurred to refinance all or a portion of the Initial
Term Loans or Additional Term Loans pursuant to Section 6.01(p) or Replacement
Term Loans incurred to refinance Initial Term Loans or Additional Term Loans in
accordance with the requirements of Section 9.02(c) shall be applied solely to
each applicable Class of refinanced or replaced Term Loans), (B) with respect to
each Class of Initial Term Loans and Additional Term Loans, all accepted
prepayments under Section 2.11(b)(i), (ii) or (iii) shall be applied against the
remaining scheduled installments of principal due in respect of the Initial Term
Loans and Additional Term Loans as directed by the Borrower (or, in the absence
of direction from the Borrower, to the remaining scheduled amortization payments
in respect of the Initial Term Loans and Additional Term Loans in direct order
of maturity), and (C) each such prepayment shall be paid to the Term Lenders in
accordance with their respective Applicable Percentages. The amount of such
mandatory prepayments shall be applied on a pro rata basis to the then
outstanding Initial Term Loans and Additional Term Loans being prepaid
irrespective of whether such outstanding Loans are ABR Loans or LIBO Rate Loans;
provided that the amount thereof shall be applied first to ABR Loans to the full
extent thereof before application to the LIBO Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.16. Any prepayment of Initial Term Loans made on or prior
to the date that is six months after the Closing Date pursuant to
Section 2.11(b)(iii) as part of a Repricing Transaction shall be accompanied by
the fee set forth in Section 2.12(f).

(vii) (a) In the event that the Aggregate Revolving Credit Exposure exceeds the
Total Revolving Credit Commitment then in effect, the Borrower shall, within
five Business Days of receipt of notice from the Administrative Agent, prepay
the Revolving Loans or Swingline Loans and/or reduce LC Exposure in an aggregate
amount sufficient to reduce such Aggregate Revolving Credit Exposure as of the
date of such payment to an amount not to exceed the Total Revolving Credit
Commitment then in effect by taking any of the following actions as it shall
determine at its sole discretion: (A) prepayment of Revolving Loans or Swingline
Loans or (B) with respect to the excess LC Exposure, deposit of Cash in the LC
Collateral Account or “backstopping” or replacement of the relevant Letters of
Credit, in each case, in an amount equal to 100% of such excess LC Exposure
(minus the amount then on deposit in the LC Collateral Account) and (b) in the
event that the Aggregate Revolving Credit Exposure denominated in Canadian
Dollars exceeds the Canadian Dollar Sublimit then in effect, the Borrower shall,
within five Business Days of receipt of notice from the Administrative Agent,
prepay the Revolving Loans denominated in Canadian Dollars in an aggregate
amount sufficient to reduce such Aggregate Revolving Credit Exposure as of the
date of such payment to an amount not to exceed the Canadian Dollar Sublimit
then in effect.

(viii) At the time of each prepayment required under Section 2.11(b)(i), (ii) or
(iii), the Borrower shall deliver to the Administrative Agent a certificate
signed by a Responsible Officer of the Borrower setting forth in reasonable
detail the calculation of the amount of such prepayment. Each such

 

-78-



--------------------------------------------------------------------------------

certificate shall specify the Borrowings being prepaid and the principal amount
of each Borrowing (or portion thereof) to be prepaid. Prepayments shall be
accompanied by accrued interest as required by Section 2.13. All prepayments of
Borrowings under this Section 2.11(b) shall be subject to Section 2.16 and, in
the case of prepayments under clause (iii) above as part of a Repricing
Transaction, Section 2.12(f), but shall otherwise be without premium or penalty.

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender (other than any Defaulting Lender) a commitment fee, which
shall accrue at a rate equal to the Commitment Fee Rate per annum on the average
daily amount of the Unused Revolving Credit Commitment of such Revolving Lender
during the period from and including the Closing Date to the date on which such
Lender’s Revolving Credit Commitments terminate. Accrued commitment fees shall
be payable in arrears on the last Business Day of each March, June, September
and December for the quarterly period then ended (commencing on September 30,
2014) and on the date on which the Revolving Credit Commitments terminate. For
purposes of calculating the commitment fees only, no portion of the Revolving
Credit Commitments shall be deemed utilized as a result of outstanding Swingline
Loans.

(b) Subject to Section 2.21, the Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participation in each Letter of Credit, which shall
accrue at the Applicable Rate used to determine the interest rate applicable to
LIBO Rate Revolving Loans on the daily face amount of such Lender’s LC Exposure
in respect of such Letter of Credit (excluding any portion thereof attributable
to unreimbursed LC Disbursements), during the period from and including the
Closing Date to the later of the date on which such Revolving Lender’s Revolving
Credit Commitment terminates and the date on which such Revolving Lender ceases
to have any LC Exposure in respect of such Letter of Credit and (ii) to each
Issuing Bank, for its own account, a fronting fee, in respect of each Letter of
Credit issued by such Issuing Bank for the period from the date of issuance of
such Letter of Credit to the expiration date of such Letter of Credit (or if
terminated on an earlier date, to the termination date of such Letter of
Credit), computed at a rate equal to the rate agreed by such Issuing Bank and
the Borrower (but in any event not to exceed 0.125% per annum) of the daily face
amount of such Letter of Credit, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued to and including the last Business Day of each March, June,
September and December shall be payable in arrears for the quarterly period then
ended on the last Business Day of such calendar quarter; provided that all such
fees shall be payable on the date on which the Revolving Credit Commitments
terminate, and any such fees accruing after the date on which the Revolving
Credit Commitments terminate shall be payable on demand. Any other fees payable
to any Issuing Bank pursuant to this paragraph shall be payable within 30 days
after receipt of a written demand (accompanied by reasonable back-up
documentation) therefor.

(c) [Reserved].

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
the fees in the amounts and at the times separately agreed upon by the Borrower
and the Administrative Agent in writing.

(e) All fees payable hereunder shall be paid on the dates due, in Dollars and in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Revolving Lenders. Fees paid
shall not be refundable under any circumstances except as otherwise provided in
the Fee Letter. Fees payable hereunder shall accrue through and including the
last day of the month immediately preceding the applicable fee payment date.

 

-79-



--------------------------------------------------------------------------------

(f) In the event that, on or prior to the date that is six months after the
Closing Date, the Borrower (x) prepays, repays, refinances, substitutes or
replaces any Initial Term Loans in connection with a Repricing Transaction
(including, for the avoidance of doubt, any prepayment made pursuant to
Section 2.11(b)(iii) that constitutes a Repricing Transaction), or (y) effects
any amendment, modification or waiver of, or consent under, this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (I) in the case of clause (x), a premium of 1.00% of the aggregate
principal amount of the Initial Term Loans so prepaid, repaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the Initial Term Loans that are the subject
of such Repricing Transaction outstanding immediately prior to such amendment.
If, on or prior to the date that is six months after the Closing Date, all or
any portion of the Initial Term Loans held by any Term Lender are prepaid,
repaid, refinanced, substituted or replaced pursuant to Section 2.19(b)(iv) as a
result of, or in connection with, such Term Lender not agreeing or otherwise
consenting to any waiver, consent, modification or amendment referred to in
clause (y) above (or otherwise in connection with a Repricing Transaction), such
prepayment, repayment, refinancing, substitution or replacement will be made at
101% of the principal amount so prepaid, repaid, refinanced, substituted or
replaced. All such amounts shall be due and payable on the date of effectiveness
of such Repricing Transaction.

(g) Unless otherwise indicated herein, all computations of fees shall be made on
the basis of a 360-day year and shall be payable for the actual days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of a fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

Section 2.13 Interest.

(a) The Term Loans and Revolving Loans comprising each ABR Borrowing (including
Swingline Loans) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Term Loans and Revolving Loans comprising each LIBO Rate Borrowing shall
bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c) [Reserved].

(d) Notwithstanding the foregoing and subject to Section 2.21, if any principal
of or interest on any Initial Term Loan, Revolving Loan or Additional Loan, any
LC Disbursement or any fee payable by Borrower hereunder is not, in each case,
paid or reimbursed when due, whether at stated maturity, upon acceleration or
otherwise, the relevant overdue amount shall bear interest, to the fullest
extent permitted by law, after as well as before judgment, at a rate per annum
equal to (i) in the case of overdue principal or interest of any Initial Term
Loan, Revolving Loan, Additional Loan or unreimbursed LC Disbursement, 2.00%
plus the rate otherwise applicable to such Initial Term Loan, Revolving Loan,
Additional Loan or LC Disbursement as provided in the preceding paragraphs of
this Section 2.13, Section 2.05(h) or in the amendment to this Agreement
relating thereto or (ii) in the case of any other amount, 2.00% plus the rate
applicable to Revolving Loans that are ABR Loans as provided in paragraph (a) of
this Section 2.13; provided that no amount shall accrue pursuant to this
Section 2.13(d) on any overdue amount, reimbursement obligation in respect of
any LC Disbursement or other amount payable to a Defaulting Lender so long as
such Lender is a Defaulting Lender.

 

-80-



--------------------------------------------------------------------------------

(e) Accrued interest on each Initial Term Loan, Revolving Loan or Additional
Loan shall be payable in arrears on each Interest Payment Date for such Initial
Term Loan, Revolving Loan or Additional Loan and on the Maturity Date or upon
the termination of the Revolving Credit Commitments or any Additional
Commitments, as applicable; provided that (i) interest accrued pursuant to
paragraph (d) of this Section 2.13 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Initial Term Loan, Revolving Loan or
Additional Loan (other than a prepayment of an ABR Revolving Loan prior to the
termination of the relevant revolving Commitments), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBO
Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Initial Term Loan, Revolving Loan or Additional Loan shall be
payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed for ABR Loans based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid; provided that any Loan that is repaid on the same day on which it is made
shall bear interest for one day; provided further that, in the case of any ABR
Loan, interest shall accrue through and including the last day of the month
preceding the applicable Interest Payment Date.

Section 2.14 Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a LIBO Rate Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall promptly give notice thereof to the Borrower
and the Lenders by telephone or facsimile as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, which the
Administrative Agent agrees promptly to do, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Rate Borrowing shall be ineffective and such Borrowing
shall be converted to an ABR Borrowing on the last day of the Interest Period
applicable thereto, and (ii) if any Borrowing Request requests a LIBO Rate
Borrowing, such Borrowing shall be made as an ABR Borrowing.

Section 2.15 Increased Costs.

(a) If any Change in Law:

(i) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate) or Issuing Bank,

 

-81-



--------------------------------------------------------------------------------

(ii) subjects any Lender or Issuing Bank to any Taxes (other than Indemnified
Taxes, Other Taxes and Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(iii) imposes on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Rate Loans made by any Lender
or any Letter of Credit or participation therein,

and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise) in respect of any
LIBO Rate Loan or Letter of Credit in an amount deemed by such Lender or Issuing
Bank to be material, then, within 30 days after the Borrower’s receipt of the
certificate contemplated by paragraph (c) of this Section 2.15, the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered; provided that the Borrower
shall not be liable for such compensation if (x) the relevant Change in Law
occurs on a date prior to the date such Lender becomes a party hereto, (y) such
Lender invokes Section 2.20 or (z) in the case of requests for reimbursement
under clause (ii) above resulting from a market disruption, (A) the relevant
circumstances are not generally affecting the banking market or (B) the
applicable request has not been made by Lenders constituting Required Lenders.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
other than due to Taxes, which shall be dealt with exclusively pursuant to
Section 2.17 (taking into consideration such Lender’s or Issuing Bank’s policies
and the policies of such Lender’s or such Issuing Bank’s holding company with
respect to capital adequacy), then within 30 days of receipt by the Borrower of
the certificate contemplated by paragraph (c) of this Section 2.15 the Borrower
will pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 and setting forth in reasonable detail the manner in which such
amount or amounts were determined and certifying that such Lender is generally
charging such amounts to similarly situated borrowers shall be delivered to the
Borrower and shall be conclusive absent manifest error.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Bank notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or

 

-82-



--------------------------------------------------------------------------------

Issuing Bank’s intention to claim compensation therefor; provided further that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any LIBO Rate Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration or otherwise), (b) the failure to borrow, convert,
continue or prepay any LIBO Rate Loan on the date or in the amount specified in
any notice delivered pursuant hereto or (c) the assignment of any LIBO Rate Loan
of any Lender other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense incurred by such Lender that is attributable to such event (other
than loss of profit). In the case of a LIBO Rate Loan, the loss, cost or expense
of any Lender shall be the amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Eurodollar market; it being understood that such loss, cost or
expense shall in any case exclude any interest rate floor and all
administrative, processing or similar fees. A certificate of any Lender
(i) setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16, the basis therefor and, in reasonable detail, the
manner in which such amount or amounts were determined and (ii) certifying that
such Lender is generally charging the relevant amounts to similarly situated
borrowers shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

Section 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable Requirements of Law. If any
applicable Requirement of Law requires the deduction or withholding of any Tax
from any such payment, then (i) if such Tax is an Indemnified Tax and/or Other
Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions and withholdings applicable to additional sums payable
under this Section 2.17), each Lender and each Issuing Bank (as applicable), or,
in the case of any payment made to the Administrative Agent for its own account,
the Administrative Agent, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law. If at
any time any applicable withholding is required by applicable Requirements of
Law to make any deduction or withholding from any amount payable under any Loan
Document, the Borrower shall promptly notify the relevant Lender or Issuing Bank
and the Administrative Agent upon any Responsible Officer becoming aware of the
same. In addition, each relevant Lender and/or Issuing Bank and/or
Administrative Agent, as applicable, shall promptly notify the Borrower upon
becoming aware of any circumstances as a result of which any Loan Party is or
would be required to deduct or withhold from any amount payable under any Loan
Document.

 

-83-



--------------------------------------------------------------------------------

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Each Loan Party shall jointly and severally indemnify the Administrative
Agent, each Lender and each Issuing Bank within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes payable or
paid by the Administrative Agent, such Lender or Issuing Bank, as applicable, on
or with respect to any payment by or any payment on account of any obligation of
any Loan Party hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) and any
penalties (other than any penalties attributable to the gross negligence, bad
faith or willful misconduct of the Administrative Agent or such Lender or
Issuing Bank), interest and, in each case, any reasonable expenses arising
therefrom or with respect thereto; provided that if such Loan Party reasonably
believes that such Taxes were not correctly or legally asserted, the
Administrative Agent or such Lender or Issuing Bank, as applicable, will use
reasonable efforts to cooperate with such Loan Party to obtain a refund of such
Taxes (which shall be repaid to such Loan Party in accordance with
Section 2.17(g)) so long as such efforts would not, in the sole determination of
the Administrative Agent or such Lender or Issuing Bank, result in any
additional out-of-pocket costs or expenses not reimbursed by such Loan Party or
be otherwise materially disadvantageous to the Administrative Agent or such
Lender or Issuing Bank, as applicable. In connection with any request for
reimbursement under this Section 2.17(c), the relevant Lender, Issuing Bank or
the Administrative Agent, as applicable, shall deliver a certificate to the
Borrower (i) setting forth, in reasonable detail, the basis and calculation of
the amount of the relevant payment or liability and (ii) certifying that it is
generally charging the relevant amounts to similarly situated borrowers, which
certificate shall be conclusive absent manifest error. Notwithstanding anything
to the contrary contained in this Section 2.17(c), the Loan Parties shall not be
required to indemnify the Administrative Agent or any Lender pursuant to this
Section 2.17 for any Indemnified Taxes or Other Taxes incurred more than 180
days prior to the date that the Administrative Agent or such Lender makes such
written demand to the Loan Parties; provided, further, that if such Indemnified
Taxes or Other Taxes are imposed retroactively, the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(d) Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes imposed on or with respect to any payment under
any Loan Document that is attributable to such Lender or Issuing Bank (but only
to the extent that no Loan Party has already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s or Issuing Bank’s failure to comply with the provisions of
Section 9.05(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender or Issuing Bank, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender or Issuing Bank by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
Issuing Bank hereby authorize the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or Issuing Bank under any Loan
Document or otherwise payable by the Administrative Agent to any Lender or
Issuing Bank under any Loan Document or otherwise payable by the Administrative
Agent to any Lender or Issuing Bank from any other source against any amount due
to the Administrative Agent under this clause (d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment that is reasonably
satisfactory to the Administrative Agent.

 

-84-



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of any
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as the Borrower or the Administrative Agent
may reasonably request to permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing:

(A) each Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
original copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(1) in the case of any Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed original copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed original copies of IRS Form W-8ECI;

(3) in the case of any Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed original copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

-85-



--------------------------------------------------------------------------------

(4) to the extent any Foreign Lender is not the beneficial owner, executed
original copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Foreign Lender is a partnership and one or more partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such partner;

(C) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed original copies of any other
form prescribed by applicable Requirements of Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation as is prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and may be necessary for the
Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA, or to determine the amount, if any, to deduct and
withhold from such payment.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. Notwithstanding anything to
the contrary in this Section 2.17(f), no Lender shall be required to provide any
documentation that such Lender is not legally eligible to deliver.

(g) If the Administrative Agent or any Lender or Issuing Bank determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or Issuing Bank (including any Taxes imposed with respect to
such refund), and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent, such Lender or Issuing
Bank, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or Issuing Bank in the event
the Administrative Agent, such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event shall the Administrative Agent

 

-86-



--------------------------------------------------------------------------------

or any Lender be required to pay any amount to a Loan Party pursuant to this
paragraph (g) to the extent that the payment thereof would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the position that the Administrative Agent or such Lender would have been
in if the Tax subject to indemnification had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts giving
rise to such refund had never been paid. This Section 2.17 shall not be
construed to require the Administrative Agent, any Lender or any Issuing Bank to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the relevant Loan Party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of Payments.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressed hereunder or under such Loan Document
(or, if no time is expressly required, by 2:00 p.m.) on the date when due, in
immediately available funds, without set-off (except as otherwise provided in
Section 2.17) or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16 or 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round such Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount. All payments (including accrued
interest) hereunder shall be made in Dollars. Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) All proceeds of Collateral received by the Administrative Agent at any time
when an Event of Default exists and all or any portion of the Loans have been
accelerated hereunder pursuant to Section 7.01 shall, upon election by the
Administrative Agent or at the direction of the Required Lenders, be applied
first, to the payment of all costs and expenses then due incurred by the
Administrative Agent in connection with any collection, sale or realization on
Collateral or otherwise in connection with this Agreement, any other Loan
Document or any of the Secured Obligations, including all court costs and the
fees and expenses of agents and legal counsel, the repayment of all advances
made by the Administrative Agent hereunder or under any other Loan Document on
behalf of any Loan Party and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document, second, on a pro rata basis, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent (other than those covered in
clause first above) or to the Swingline Lender or any Issuing Bank from the
Borrower constituting Secured Obligations, third, on a pro rata basis in
accordance with the amounts of the Secured Obligations (other than contingent
indemnification obligations for which no claim has yet been made) owed to the
Secured Parties on the

 

-87-



--------------------------------------------------------------------------------

date of any such distribution, to the payment in full of the Secured Obligations
(including, with respect to LC Exposure, an amount to be paid to the
Administrative Agent equal to 100% of the LC Exposure (minus the amount then on
deposit in the LC Collateral Account) on such date, to be held in the LC
Collateral Account as Cash collateral for such Obligations); provided that if
any Letter of Credit expires undrawn, then any Cash collateral held to secure
the related LC Exposure shall be applied in accordance with this
Section 2.17(b), beginning with clause first above, and fourth, to, or at the
direction of, the Borrower or as a court of competent jurisdiction may otherwise
direct.

(c) If any Lender obtains payment (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in respect of any principal of or
interest on any of its Loans of any Class or participations in LC Disbursements
or Swingline Loans held by it resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans of such Class and
participations in LC Disbursements or Swingline Loans and accrued interest
thereon than the proportion received by any other Lender with Loans of such
Class and participations in LC Disbursements or Swingline Loans, then the Lender
receiving such greater proportion shall purchase (for Cash at face value)
participations in the Loans of such Class and sub-participations in LC
Disbursements or Swingline Loans of other Lenders of such Class at such time
outstanding to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders of such Class ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
of such Class and participations in LC Disbursements or Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by any Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any permitted assignee or participant, including any payment made or
deemed made in connection with Sections 2.22, 2.23 and 9.02(c). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.18(c) and will, in each case, notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.18(c) shall from and after such purchase have the right to give
all notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

(d) Unless the Administrative Agent has received notice from the Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of any Lender or any Issuing Bank hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lender or Issuing Bank the amount
due. In such event, if the Borrower has not in fact made such payment, then each
Lender or the applicable Issuing Bank severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

-88-



--------------------------------------------------------------------------------

(e) If any Lender fails to make any payment required to be made by it pursuant
to Section 2.07(b) or Section 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or its
participation in any Letter of Credit affected by such event, or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future or mitigate the impact of
Section 2.20, as the case may be, and (ii) would not subject such Lender to any
material unreimbursed out-of-pocket cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, (ii) if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, (iii) if any Lender is a Defaulting Lender or (iv) if in
connection with any proposed amendment, waiver or consent requiring the consent
of “each Lender”, “each Revolving Lender” or “each Lender directly affected
thereby” (or any other Class or group of Lenders other than the Required
Lenders) with respect to which Required Lender or Required Revolving Lender
consent (or the consent of Lenders holding loans or commitments of such Class or
lesser group representing more than 50% of the sum of the total loans and unused
commitments of such Class or lesser group at such time) has been obtained, as
applicable, any Lender is a non-consenting Lender (each such Lender described in
this clause (iv), a “Non-Consenting Lender”), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
(x) terminate the applicable Commitments and/or Additional Commitments of such
Lender, and repay all Obligations of the Borrower owing to such Lender relating
to the applicable Loans and participations held by such Lender as of such
termination date (provided that if, after giving effect such termination and
repayment, the aggregate amount of the Revolving Credit Exposure exceeds the
aggregate amount of the Revolving Credit Commitments then in effect, then the
Borrower shall, not later than the next Business Day, prepay one or more
Revolving Borrowings or Swingline Loans (and, if no Revolving Borrowings are
outstanding, deposit Cash collateral in the LC Collateral Account) in an amount
necessary to eliminate such excess) or (y) replace such Lender by requiring such
Lender to assign and delegate (and such Lender shall be obligated to assign and
delegate), without recourse (in accordance with and subject to the restrictions
contained in Section 9.05), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if any Lender accepts such assignment);
provided that (A) such Lender shall have received payment of an amount equal to
the outstanding principal amount of its Loans and, if applicable, participations
in LC Disbursements and Swingline Loans, in each case of such Class of Loans,
Commitments and/or Additional Commitments, accrued interest thereon, accrued
fees and all other amounts payable to it under any Loan Document with respect to
such Class of Loans, Commitments and/or Additional Commitments, (B) in the case
of any assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such

 

-89-



--------------------------------------------------------------------------------

compensation or payments and (C) such assignment does not conflict with
applicable law. No Lender (other than a Defaulting Lender) shall be required to
make any such assignment and delegation, and the Borrower may not repay the
Obligations of such Lender or terminate its Commitments or Additional
Commitments, if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each Lender agrees that if it is replaced
pursuant to this Section 2.19, it shall execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Loans are evidenced by one or more Promissory Notes)
subject to such Assignment and Assumption (provided that the failure of any
Lender replaced pursuant to this Section 2.19 to execute an Assignment and
Assumption or deliver any such Promissory Note shall not render such sale and
purchase (and the corresponding assignment) invalid), such assignment shall be
recorded in the Register, any such Promissory Note shall be deemed cancelled.
Each Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Lender’s attorney-in-fact,
with full authority in the place and stead of such Lender and in the name of
such Lender, from time to time in the Administrative Agent’s discretion, with
prior written notice to such Lender, to take any action and to execute any such
Assignment and Assumption or other instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this clause (b). To the
extent that any Lender is replaced pursuant to Section 2.19(b)(iv) in connection
with a Repricing Transaction requiring payment of a fee pursuant to
Section 2.12(f), the Borrower shall pay to each Lender being replaced as a
result of such Repricing Transaction the fee set forth in Section 2.12(f).

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make, maintain or fund Loans whose interest is determined by reference
to the Published LIBO Rate, or to determine or charge interest rates based upon
the Published LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue LIBO Rate Loans in Dollars or to
convert ABR Loans to LIBO Rate Loans shall be suspended and (ii) if such notice
asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Published LIBO Rate
component of the Alternate Base Rate, the interest rate on which ABR Loans of
such Lender, shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Published LIBO Rate component of
the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist (which notice such Lender agrees to give
promptly). Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or convert all of
such Lender’s LIBO Rate Loans to ABR Loans (the interest rate on which ABR Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Published LIBO Rate component
of the Alternate Base Rate) either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans (in which case the Borrower shall not be required
to make payments pursuant to Section 2.16 in connection with such payment) and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Published LIBO Rate, the Administrative Agent
shall during the period of such suspension compute the Alternate Base Rate
applicable to such Lender without reference to the Published LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Published LIBO Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or
converted. Each Lender agrees to designate a different lending office if such
designation will avoid the need for such notice and will not, in the
determination of such Lender, otherwise be materially disadvantageous to such
Lender.

 

-90-



--------------------------------------------------------------------------------

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees shall cease to accrue on the unfunded portion of any Commitment of such
Defaulting Lender pursuant to Section 2.12(a) and, subject to clause (d)(iv)
below, on the participation of such Defaulting Lender in Letters of Credit
pursuant to Section 2.12(b) and pursuant to any other provisions of this
Agreement or other Loan Document.

(b) The Commitments and the Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders, each affected Lender,
the Required Lenders, the Required Revolving Lenders or such other number of
Lenders as may be required hereby or under any other Loan Document have taken or
may take any action hereunder (including any consent to any waiver, amendment or
modification pursuant to Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender disproportionately and adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender.

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.11, Section 2.15, Section 2.16,
Section 2.17, Section 2.18, Article 7, Section 9.05 or otherwise, and including
any amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 9.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Borrower as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any applicable Issuing Bank
and/or Swingline Lender hereunder; third, if so reasonably determined by the
Administrative Agent or reasonably requested by the applicable Issuing Bank, to
be held as Cash collateral for future funding obligations of such Defaulting
Lender in respect of any participation in any Letter of Credit; fourth, so long
as no Default or Event of Default exists as the Borrower may request, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement; fifth, as the
Administrative Agent or the Borrower may elect, to be held in a deposit account
and released in order to satisfy obligations of such Defaulting Lender to fund
Loans under this Agreement; sixth, to the payment of any amounts owing to the
non-Defaulting Lenders, Issuing Banks or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any non-Defaulting
Lender, any Issuing Bank or any Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loan or LC
Exposure in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loan or LC Exposure was made or created, as
applicable, at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Exposure owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied

 

-91-



--------------------------------------------------------------------------------

to the payment of any Loans of, or LC Exposure owed to, such Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to any Defaulting
Lender that are applied (or held) to pay amounts owed by any Defaulting Lender
or to post Cash collateral pursuant to this Section 2.21(c) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(d) If any Swingline Loans or LC Exposure exists at the time any Lender becomes
a Defaulting Lender then:

(i) all or any part of Swingline Loans and LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Revolving Lenders in accordance
with their respective Applicable Percentages but only to the extent the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures does not exceed the total
of all non-Defaulting Revolving Lenders’ Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any other right
or remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, Cash collateralize 100% of such
Defaulting Lender’s LC Exposure and any obligations of such Defaulting Lender to
fund participations in any Swingline Loan (after giving effect to any partial
reallocation pursuant to paragraph (i) above and any Cash collateral provided by
such Defaulting Lender or pursuant to Section 2.21(c) above) or make other
arrangements reasonably satisfactory to the Administrative Agent and to the
applicable Issuing Bank and/or Swingline Lender with respect to such LC Exposure
and/or Swingline Loans and obligations to fund participations. Cash collateral
(or the appropriate portion thereof) provided to reduce LC Exposure or other
obligations shall be released promptly following (A) the elimination of the
applicable LC Exposure or other obligations giving rise thereto (including by
the termination of the Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 2.19)) or (B) the
Administrative Agent’s good faith determination that there exists excess Cash
collateral (including as a result of any subsequent reallocation of Swingline
Loans and LC Exposure among non-Defaulting Lenders described in clause
(i) above);

(iii) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 2.21(d), then the fees payable to the Revolving Lenders pursuant
to Sections 2.12(a) and (b), as the case may be, shall be adjusted to give
effect to such reallocation; and

(iv) if any Defaulting Lender’s LC Exposure is not Cash collateralized, prepaid
or reallocated pursuant to this Section 2.21(d), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Revolving Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s LC Exposure is Cash collateralized
or reallocated.

(e) So long as any Revolving Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan, and no Issuing Bank shall be
required to issue, extend, create, incur, amend or increase any Letter of Credit
unless it is reasonably satisfied that the related exposure will be 100% covered
by the Revolving Credit Commitments of the non-Defaulting Lenders, Cash
collateral provided pursuant to Section 2.21(c) and/or Cash

 

-92-



--------------------------------------------------------------------------------

collateral provided by the Borrower in accordance with Section 2.21(d), and
participating interests in any such or newly issued, extended or created Letter
of Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Revolving Lenders in a manner consistent with Section 2.21(d)(i) (it being
understood that Defaulting Lenders shall not participate therein).

(f) In the event that the Administrative Agent and the Borrower agree that any
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Applicable Percentage of Swingline Loans and LC
Exposure of the Revolving Lenders shall be readjusted to reflect the inclusion
of such Lender’s Revolving Credit Commitment, and on such date such Revolving
Lender shall purchase at par such of the Revolving Loans of the other Revolving
Lenders or participations in Revolving Loans as the Administrative Agent shall
determine as are necessary in order for such Revolving Lender to hold such
Revolving Loans or participations in accordance with its Applicable Percentage.
Notwithstanding the fact that any Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, (x) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender and
(y) except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

Section 2.22 Incremental Credit Extensions.

(a) The Borrower may, at any time, on one or more occasions deliver a written
request to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy of such request to each of the Lenders) to (i) add one
or more new tranches of term facilities and/or increase the principal amount of
the Initial Term Loans or any Additional Term Loans by requesting new term loan
commitments to be added to such Loans (any such new tranche or increase, an
“Incremental Term Facility” and any loans made pursuant to an Incremental Term
Facility, “Incremental Term Loans”) and/or (ii) add one or more new tranches of
revolving commitments and/or increase the Total Revolving Credit Commitment or
any Additional Revolving Commitment (any such new tranche or increase, an
“Incremental Revolving Facility” and, together with any Incremental Term
Facility, “Incremental Facilities”; and the loans thereunder, “Incremental
Revolving Loans” and, together with any Incremental Term Loans, “Incremental
Loans”) in an aggregate principal amount not to exceed the Incremental Cap;
provided that:

(i) no Incremental Commitment may be less than $20,000,000,

(ii) except as separately agreed from time to time between the Borrower and any
Lender, no Lender shall be obligated to provide any Incremental Commitment, and
the determination to provide such commitments shall be within the sole and
absolute discretion of such Lender,

(iii) no Incremental Facility or Incremental Loan (or the creation, provision or
implementation thereof) shall require the approval of any existing Lender other
than in its capacity, if any, as a Lender providing all or part of any
Incremental Commitment or Incremental Loan,

(iv) (A) except as otherwise provided herein, the terms of each Incremental
Revolving Facility (other than any terms which are applicable only after the
then-existing maturity date with respect to the Revolving Facility or any
Additional Revolving Facility, as

 

-93-



--------------------------------------------------------------------------------

applicable, and other than as permitted under clause (v) below), will be
substantially identical to those applicable to the Revolving Facility or
otherwise reasonably acceptable to the Administrative Agent and (B) no
Incremental Revolving Facility will mature earlier than the then-applicable
Latest Revolving Loan Maturity Date or require any scheduled amortization or
mandatory commitment reduction prior to such Maturity Date,

(v) the interest rate applicable to any Incremental Facility or Incremental
Loans will be determined by the Borrower and the lenders providing such
Incremental Facility or Incremental Loans; provided that in the case of any
Incremental Term Facility or Incremental Term Loans which are pari passu with
the Initial Term Loans in right of payment and with respect to security, such
interest rate will not be more than 0.50% higher than the corresponding interest
rate applicable to the Initial Term Loans unless the interest rate margin with
respect to the Initial Term Loans is adjusted to be equal to the interest rate
with respect to the relevant Incremental Term Facility or Incremental Term
Loans, minus 0.50%; provided further that in determining the applicable interest
rate under this clause (v): (w) original issue discount or upfront fees paid by
the Borrower in connection with the Initial Term Loans (based on a four-year
average life to maturity), shall be included, (x) any amendments to the
Applicable Rate in respect of the Initial Term Loans that became effective
subsequent to the Closing Date but prior to the time of the addition of the
relevant Incremental Term Facility or Incremental Term Loans shall be included,
(y) arrangement, commitment, structuring and underwriting fees and any amendment
fees (regardless of whether such fees are paid to or shared in whole or in part
with any lender) paid or payable to the Arrangers (or their Affiliates) in their
respective capacities as such in connection with the Initial Term Loans or to
one or more arrangers (or their affiliates) in their capacities as such
applicable to the relevant Incremental Term Facility or Incremental Term Loans
and any other fees not paid to all relevant lenders generally shall be excluded
and (z) if the relevant Incremental Term Facility or Incremental Term Loans
include any interest rate floor that is greater than that applicable to the
existing Initial Term Loans, and such floor is applicable to the existing
Initial Term Loans on the date of determination, the excess amount shall be
equated to interest margin for determining the applicable interest rate,

(vi) the final maturity date with respect to any Incremental Term Loans shall be
no earlier than the Latest Term Loan Maturity Date at the time of the incurrence
thereof,

(vii) the Weighted Average Life to Maturity of any Incremental Term Facility
shall be no shorter than the remaining Weighted Average Life to Maturity of the
then-existing tranche of Term Loans (without giving effect to any prepayments
thereof),

(viii) (A) any Incremental Term Facility may rank pari passu with or junior to
any then-existing tranche of Term Loans in right of payment and pari passu with
or junior to any then-existing tranche of Term Loans with respect to security or
may be unsecured (and to the extent the relevant Incremental Facility is pari
passu with or subordinated to the Term Loans in right of payment or security and
documented in a separate agreement, it shall be subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent) and (B) no
Incremental Facility may be (x) guaranteed by any Person which is not a Loan
Party or (y) secured by any assets other than the Collateral,

(ix) (A) any prepayment (other than any scheduled amortization payment) of
Incremental Term Loans that are pari passu with any then-existing Term Loans in
right of payment and security shall be made on a pro rata basis with such
existing Term Loans and (B) any prepayment (other than any scheduled
amortization payment) of Incremental Term Loans that are subordinated to any
then-existing Term Loans in right of payment or security shall be made

 

-94-



--------------------------------------------------------------------------------

on a junior basis with respect to such existing Term Loans (and all other
then-existing Additional Term Loans requiring ratable prepayment), except, in
each case that the Borrower and the lenders providing the relevant Incremental
Term Loans shall be permitted, in their sole discretion, to elect to prepay or
receive, as applicable, any prepayments on a less than pro rata basis (but not
on a greater than pro rata basis),

(x) except as otherwise agreed by the lenders providing the relevant Incremental
Facility in connection with a Permitted Acquisition or other Investment
permitted by the terms of this Agreement, no Event of Default shall exist
immediately prior to or after giving effect to such Incremental Facility,

(xi) except as otherwise required or permitted in clauses (v) through
(ix) above, all other terms of any Incremental Term Facility, if not consistent
with the terms of the Initial Term Loans, shall be reasonably satisfactory to
the Borrower and the Administrative Agent (it being understood that any terms
which are not consistent with the terms of the Initial Term Loans and are
applicable only after the then-existing Latest Term Loan Maturity Date are
deemed to be reasonably acceptable to the Administrative Agent),

(xii) the proceeds of any Incremental Facility may be used for working capital
and other general corporate purposes and any other use not prohibited by this
Agreement,

(xiii) on the date of the making of any Incremental Term Loans that will be
added to any Class of Initial Term Loans or Additional Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.08 or 2.13, such
Incremental Term Loans shall be added to (and constitute a part of) each
borrowing of outstanding Initial Term Loans or Additional Term Loans, as
applicable, of the same type with the same Interest Period of the respective
Class on a pro rata basis (based on the relative sizes of the various
outstanding Borrowings), so that each Term Lender providing such Incremental
Term Loans will participate proportionately in each then outstanding borrowing
of Initial Term Loans or Additional Term Loans, as applicable, of the same type
with the same Interest Period of the respective Class; and

(xiv) at no time shall there be more than three separate Maturity Dates in
effect with respect to the Revolving Facility and any existing Additional
Revolving Facility at any time.

(b) Incremental Commitments may be provided by any existing Lender, or by any
other lender (other than any Disqualified Institution) (any such other lender
being called an “Additional Lender”); provided that the Administrative Agent
(and, in the case of any Incremental Revolving Facility, the Swingline Lender
and any Issuing Bank) shall have consented (such consent not to be unreasonably
withheld) to the relevant Additional Lender’s provision of Incremental
Commitments if such consent would be required under Section 9.05(b) for an
assignment of Loans to such Additional Lender; provided further that any
Additional Lender that is an Affiliated Lender shall be subject to the
provisions of Section 9.05(g), mutatis mutandis, to the same extent as if
Incremental Commitments and related Obligations had been obtained by such Lender
by way of assignment.

(c) Each Lender or Additional Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and the
Borrower all such documentation (including an amendment to this Agreement or any
other Loan Document) as may be reasonably required by the Administrative Agent
to evidence and effectuate such Incremental Commitment. On the effective date of
such Incremental Commitment, each Additional Lender shall become a Lender for
all purposes in connection with this Agreement.

 

-95-



--------------------------------------------------------------------------------

(d) As a condition precedent to the effectiveness of any Incremental Facility or
the making of any Incremental Loans, (i) upon its reasonable request, the
Administrative Agent shall have received customary written opinions of counsel,
as well as such reaffirmation agreements, supplements and/or amendments as it
shall reasonably require, (ii) the Administrative Agent shall have received,
from each Additional Lender, an administrative questionnaire, in the form
provided to such Additional Lender by the Administrative Agent (the
“Administrative Questionnaire”) and such other documents as it shall reasonably
require from such Additional Lender, and the Administrative Agent and Lenders
shall have received all fees required to be paid in respect of such Incremental
Facility or Incremental Loans and (iii) the Administrative Agent shall have
received a certificate of the Borrower signed by a Responsible Officer thereof:

(A) certifying and attaching a copy of the resolutions adopted by the governing
body of the Borrower approving or consenting to such Incremental Facility or
Incremental Loans, and

(B) to the extent applicable, certifying that the condition set forth in
clause (a)(x) above has been satisfied.

(e) Upon the implementation of any Incremental Revolving Facility pursuant to
this Section 2.22:

(i) if such Incremental Revolving Facility is implemented by increasing the
amount of then-existing Total Revolving Credit Commitments (rather than by
implementing a new tranche of Revolving Loans), (i) each Revolving Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each relevant Incremental Revolving Facility Lender,
and each relevant Incremental Revolving Facility Lender will automatically and
without further act be deemed to have assumed a portion of such Revolving
Lender’s participations hereunder in outstanding Letters of Credit and Swingline
Loans such that, after giving effect to each deemed assignment and assumption of
participations, all of the Revolving Lenders’ (including each Incremental
Revolving Facility Lender) (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans shall be held on a pro rata
basis on the basis of their respective Revolving Credit Commitments (after
giving effect to any increase in the Revolving Credit Commitment pursuant to
Section 2.22) and (ii) the existing Revolving Lenders of the applicable Class
shall assign Revolving Loans to certain other Revolving Lenders of such Class
(including the Revolving Lenders providing the relevant Incremental Revolving
Facility), and such other Revolving Lenders (including the Revolving Lenders
providing the relevant Incremental Revolving Facility) shall purchase such
Revolving Loans, in each case to the extent necessary so that all of the
Revolving Lenders of such Class participate in each outstanding borrowing of
Revolving Loans pro rata on the basis of their respective Revolving Credit
Commitments of such Class (after giving effect to any increase in the Revolving
Credit Commitment pursuant to this Section 2.22); it being understood and agreed
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this clause (i); and

(ii) if such Incremental Revolving Facility is implemented pursuant to a request
to add one or more new tranches of revolving commitments, (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
the existing Revolving Facilities and such Incremental Revolving Facility,
(B) repayments required upon the Maturity Date of the then-existing Revolving
Facility and such Incremental Revolving Facility and (C) repayments made in
connection with any permanent repayment and termination of

 

-96-



--------------------------------------------------------------------------------

commitments (subject to clause (3) below)) of Incremental Revolving Loans after
the effective date of such Incremental Revolving Facility Commitments shall be
made on a pro rata basis with the then-existing Revolving Facility and any other
then outstanding Incremental Revolving Facility, (2) all swingline loans and/or
letters of credit made or issued, as applicable, under such Incremental
Revolving Facility shall be participated on a pro rata basis by all Revolving
Lenders and (3) the permanent repayment of Loans with respect to, and
termination of commitments under, such Incremental Revolving Facility shall be
made on a pro rata basis with the then-existing Revolving Facility and any other
then outstanding Incremental Revolving Facility, except that the Borrower shall
be permitted to permanently repay and terminate commitments under such
Incremental Revolving Facility on a greater than pro rata basis as compared with
any other revolving facility with a later Maturity Date than such revolving
facility.

(f) Effective on the date of effectiveness of each Incremental Revolving
Facility, the maximum amount of LC Exposure permitted hereunder shall increase
by an amount, if any, agreed upon by Administrative Agent, the Issuing Banks and
the Borrower.

(g) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into such amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Loans or commitments increased or extended pursuant to this
Section 2.22 and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 2.22.

(h) To the extent the provisions of clause (a)(xiii) above require that Term
Lenders making new Incremental Term Loans add such Incremental Term Loans to the
then outstanding borrowings of LIBO Rate Loans of the respective Class of
Initial Term Loans or Additional Term Loans, as applicable, it is acknowledged
that the effect thereof may result in such new Incremental Term Loans having
short Interest Periods (i.e., an Interest Period that began during an Interest
Period then applicable to outstanding LIBO Rate Loans of the respective Class
and which will end on the last day of such Interest Period).

(i) Notwithstanding anything to the contrary in this Section 2.22 or in any
other provision of any Loan Document, if the proceeds of any Incremental
Facility are intended to be applied to finance an acquisition and the Lenders or
Additional Lenders providing such Incremental Facility so agree, the
availability thereof shall be subject to customary “SunGard” or “certain funds”
conditionality.

(j) This Section 2.22 shall supersede any provision in Section 2.18 or 9.02 to
the contrary.

Section 2.23 Extensions of Loans and Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans of any Class with a like Maturity Date or
commitments with a like Maturity Date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Loans or
commitments with a like Maturity Date) and on the same terms to each such
Lender, the Borrower is hereby permitted from time to time to consummate
transactions with any individual Lender who accepts the terms contained in any
such Extension Offer to extend the Maturity Date of such Lender’s Loans and/or
commitments and otherwise modify the terms of such Loans and/or commitments
pursuant to the terms of the relevant Extension Offer (including by increasing
the interest rate or fees payable in respect

 

-97-



--------------------------------------------------------------------------------

of such Loans and/or commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Loans) (each, an “Extension”, and each
group of Loans or commitments, as applicable, in each case as so extended, as
well as the original Loans and the original commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Loans from the tranche of Loans from which they were
converted and any Extended Revolving Credit Commitments shall constitute a
separate tranche of revolving commitments from the tranche of revolving
commitments from which they were converted), so long as the following terms are
satisfied:

(i) no Default under Section 7.01(a), (f) or (g) or Event of Default shall exist
at the time the notice in respect of an Extension Offer is delivered to the
applicable Lenders, and no Default under Section 7.01(a), (f) or (g) or Event of
Default shall exist immediately prior to or after giving effect to the
effectiveness of any Extension;

(ii) except as to (x) interest rates, fees and final maturity (which shall,
subject to immediately succeeding clause (iv)(y), be determined by the Borrower
and any Lender who agrees to an Extension and set forth in the relevant
Extension Offer) and (y) any covenants or other provisions applicable only to
periods after the Latest Revolving Loan Maturity Date (in each case, as of the
date of such Extension), the commitment of any Revolving Lender that agrees to
an Extension (an “Extended Revolving Credit Commitment”; and the Loans
thereunder, “Extended Revolving Loans”), and the related outstandings, shall be
a revolving commitment (or related outstandings, as the case may be) with the
same terms (or terms not less favorable to existing Revolving Lenders) as the
original revolving commitments (and related outstandings) provided hereunder;
provided that (x) to the extent any non-extended portion of the Revolving
Facility or any Additional Revolving Facility then exists, (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
such revolving facilities (and related outstandings), (B) repayments required
upon the Maturity Date of such revolving facilities and (C) repayments made in
connection with any permanent repayment and termination of commitments (subject
to clause (3) below)) of Extended Revolving Loans after the effective date of
such Extended Revolving Credit Commitments shall be made on a pro rata basis
with such portion of the Revolving Facility or the relevant Additional Revolving
Facility, as applicable, (2) all swingline loans and/or letters of credit made
or issued, as applicable, under any Extended Revolving Credit Commitment shall
be participated on a pro rata basis by all Revolving Lenders and (3) the
permanent repayment of Loans with respect to, and termination of commitments
under, any such Extended Revolving Credit Commitment after the effective date of
such Extended Revolving Credit Commitments shall be made on a pro rata basis
with such portion of the Revolving Facility and/or any Additional Revolving
Facility, except that the Borrower shall be permitted to permanently repay and
terminate commitments of any such revolving facility on a greater than pro rata
basis as compared with any other revolving facility with a later Maturity Date
than such revolving facility and (y) at no time shall there be more than three
separate Classes of revolving commitments hereunder (including Revolving Credit
Commitments, Incremental Revolving Commitments, Extended Revolving Credit
Commitments and Replacement Revolving Facilities);

(iii) except as to (x) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv)(x), (v) and (vi), be
determined by the Borrower and any Lender who agrees to an Extension and set
forth in the relevant Extension Offer) and (y) any covenants or other provisions
applicable only to periods after the Latest Term Loan Maturity Date (in each
case, as of the date of such Extension), the Term Loans of any Lender extended
pursuant to any Extension (any such extended term Loans, the “Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to the
relevant Extension Offer; provided,

 

-98-



--------------------------------------------------------------------------------

however, that with respect to representations and warranties, affirmative and
negative covenants (including financial covenants) and events of default that
are applicable to any such tranche of Extended Term Loans, such provisions may
be more favorable to the lenders of the applicable tranche of Extended Term
Loans than those originally applicable to the tranche of Term Loans subject to
the relevant Extension Offer, so long as (and only so long as) such provisions
also expressly apply to (and for the benefit of) the tranche of Term Loans
subject to the relevant Extension Offer and each other Class of Term Loans
hereunder;

(iv) (x) the final maturity date of any Extended Term Loans shall be no earlier
than the then applicable Latest Term Loan Maturity Date at the time of extension
and (y) no Extended Revolving Credit Commitments or Extended Revolving Loans
shall have a final maturity date earlier than (or require commitment reductions
prior to) the then applicable Latest Revolving Loan Maturity Date;

(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
or any other Extended Term Loans extended thereby;

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments (but, for purposes of clarity, not scheduled
amortization payments) in respect of the Initial Term Loans (and any Additional
Term Loans then subject to ratable repayment requirements), in each case as
specified in the respective Extension Offer;

(vii) if the aggregate principal amount of Loans or commitments, as the case may
be, in respect of which Lenders shall have accepted the relevant Extension Offer
exceeds the maximum aggregate principal amount of Loans or commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Loans or commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer;

(viii) each Extension shall be in a minimum amount of $20,000,000;

(ix) any applicable Minimum Extension Condition shall be satisfied or waived by
the Borrower; and

(x) all documentation in respect of such Extension shall be consistent with the
foregoing.

(b) With respect to any Extension consummated pursuant to this Section 2.23,
(i) no such Extension shall constitute a voluntary or mandatory prepayment for
purposes of Section 2.11, (ii) the scheduled amortization payments (in so far as
such schedule affects payments due to Lenders participating in the relevant
Class) set forth in Section 2.10 shall be adjusted to give effect to such
Extension of the relevant Class and (iii) except as set forth in
clause (a)(viii) above, no Extension Offer is required to be in any minimum
amount or any minimum increment; provided that the Borrower may, at its
election, specify as a condition (a “Minimum Extension Condition”) to
consummating such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
which may be waived by the Borrower) of Loans or commitments (as applicable) of
any or all applicable tranches be tendered. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.23
(including, for the avoidance of

 

-99-



--------------------------------------------------------------------------------

doubt, any payment of any interest, fees or premium in respect of any tranche of
Extended Term Loans and/or Extended Revolving Credit Commitments on such terms
as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Section 2.10, 2.11 or
2.18) or any other Loan Document that may otherwise prohibit any Extension or
any other transaction contemplated by this Section 2.23.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Loans and/or commitments under
any Class (or a portion thereof), (B) with respect to any Extension of the
Revolving Credit Commitments, the consent of each Issuing Bank to the extent the
commitment to provide Letters of Credit is to be extended and (C) the consent of
the Swingline Lender to the extent the swingline facility is to be extended (in
each case which consent shall not be unreasonably withheld or delayed). All
Extended Term Loans and Extended Revolving Credit Commitments and all
obligations in respect thereof shall constitute Secured Obligations under this
Agreement and the other Loan Documents that are secured by the Collateral and
guaranteed on a pari passu basis with all other applicable Secured Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into such amendments to
this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of Loans
or commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.23.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

On the dates and to the extent required pursuant to Section 4.01 or 4.02, as
applicable, each of (i) in the case of Holdings and Intermediate Holdings,
solely with respect to Sections 3.01, 3.02, 3.03, 3.07, 3.08, 3.09, 3.13, 3.14,
3.16 and 3.17, and (ii) the Borrower hereby represent and warrant to the Lenders
that:

Section 3.01 Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries (a) is (i) duly organized and validly existing and
(ii) in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of its jurisdiction of organization, (b) has all
requisite organizational power and authority to own its property and assets and
to carry on its business as now conducted and (c) is qualified to do business
in, and is in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 3.01 (other than clause (a)(i) with
respect to the Borrower and clause (b) with respect to the Loan Parties) where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

-100-



--------------------------------------------------------------------------------

Section 3.02 Authorization; Enforceability. The execution, delivery and
performance of each of the Loan Documents are within each applicable Loan
Party’s corporate or other organizational power and have been duly authorized by
all necessary corporate or other organizational action of such Loan Party. Each
Loan Document to which any Loan Party is a party has been duly executed and
delivered by such Loan Party and is a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to the Legal
Reservations.

Section 3.03 Governmental Approvals; No Conflicts. The execution and delivery of
the Loan Documents by each Loan Party party thereto and the performance by such
Loan Party thereof (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except
(i) such as have been obtained or made and are in full force and effect, (ii) in
connection with the Perfection Requirements and (iii) such consents, approvals,
registrations, filings, or other actions the failure to obtain or make which
could not be reasonably expected to have a Material Adverse Effect, (b) will not
violate any (i) of such Loan Party’s Organizational Documents or
(ii) Requirements of Law applicable to such Loan Party which violation, in the
case of this clause (b)(ii), could reasonably be expected to have a Material
Adverse Effect and (c) will not violate or result in a default under (i) the
Senior Notes or (ii) any other material Contractual Obligation to which such
Loan Party is a party which violation, in the case of this clause (c), could
reasonably be expected to result in a Material Adverse Effect.

Section 3.04 Financial Condition; No Material Adverse Effect.

(a) The financial statements most recently provided pursuant to Section 5.01(a)
or (b), as applicable, present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower on a
consolidated basis as of such dates and for such periods in accordance with
GAAP, subject, in the case of financial statements provided pursuant to
Section 5.01(a), to the absence of footnotes and normal year-end adjustments.

(b) Since the Closing Date, there have been no events, developments or
circumstances that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.05 Properties.

(a) As of the Closing Date, Schedule 3.05 sets forth the address of each Real
Estate Asset (or each set of such assets that collectively comprise one
operating property) that is owned in fee simple by any Loan Party.

(b) The Borrower and each of its Restricted Subsidiaries have good and valid fee
simple title to or rights to purchase, or valid leasehold interests in, or
easements or other limited property interests in, all of their respective Real
Estate Assets and have good title to their personal property and assets, in each
case, except (i) for defects in title that do not materially interfere with
their ability to conduct their business as currently conducted or to utilize
such properties and assets for their intended purposes or (ii) where the failure
to have such title would not reasonably be expected to have a Material Adverse
Effect. All such properties and assets are free and clear of Liens, other than
Permitted Liens.

(c) The Borrower and its Restricted Subsidiaries own or otherwise have a license
or right to use all rights in Patents, Trademarks, Copyrights and other rights
in works of authorship (including all copyrights embodied in software) and all
other intellectual property rights (“IP Rights”) used to conduct the businesses
of the Borrower and its Restricted Subsidiaries as presently conducted without,
to the knowledge of the Borrower, any infringement or misappropriation of the IP
Rights of third

 

-101-



--------------------------------------------------------------------------------

parties, except to the extent such failure to own or license or have rights to
use would not, or where such infringement or misappropriation would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Loan Parties or any of their
Restricted Subsidiaries which would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(b) Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) no Loan Party
nor any of its Restricted Subsidiaries is subject to or has received notice of
any Environmental Claim or any Environmental Liability or knows of any basis for
any Environmental Liability of the Borrower or any of its Restricted
Subsidiaries and (ii) no Loan Party nor any of its Restricted Subsidiaries has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law.

(c) Neither any Loan Party nor any of its Restricted Subsidiaries has treated,
stored, transported or Released any Hazardous Materials on, at or from any
currently or formerly operated real estate or facility in a manner that would
reasonably be expected to have a Material Adverse Effect.

Section 3.07 Compliance with Laws. Each of Holdings, Intermediate Holdings, the
Borrower and each of its Restricted Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property, except, in each case where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.08 Investment Company Status. No Loan Party is an “investment company”
as defined in, or is required to be registered under, the Investment Company Act
of 1940.

Section 3.09 Taxes. Each of Holdings, Intermediate Holdings, the Borrower and
each of its Restricted Subsidiaries has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it that are due and payable,
including in its capacity as a withholding agent, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP or (b) to the extent that the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.10 ERISA.

(a) Each Plan is in compliance in form and operation with its terms and with
ERISA and the Code and all other applicable laws and regulations, except where
any failure to comply would not reasonably be expected to result in a Material
Adverse Effect.

(b) No ERISA Event has occurred and is continuing or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

-102-



--------------------------------------------------------------------------------

Section 3.11 Disclosure.

(a) As of the Closing Date, and with respect to information relating to the
Target and its subsidiaries, to the knowledge of the Borrower, all written
information (other than the Projections, other forward-looking information and
information of a general economic or industry-specific nature) concerning
Holdings, Intermediate Holdings, the Borrower and its Restricted Subsidiaries
and the Transactions and that was included in the Information Memorandum or
otherwise prepared by or on behalf of Holdings or its subsidiaries or their
respective representatives and made available to any Lender or the
Administrative Agent in connection with the Transactions on or before the
Closing Date (the “Information”), when taken as a whole, did not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto from time
to time).

(b) The Projections have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time furnished (it being
recognized that such Projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies many of which are beyond the
Borrower’s control, that no assurance can be given that any particular financial
projections (including the Projections) will be realized, that actual results
may differ from projected results and that such differences may be material).

Section 3.12 Solvency. As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of indebtedness and obligations on the Closing Date in connection with this
Agreement and the Senior Note Indenture, (i) the sum of the debt (including
contingent liabilities) of the Borrower and its Restricted Subsidiaries, taken
as a whole, does not exceed the fair value of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole; (ii) the present fair saleable value
of the assets of the Borrower and its Restricted Subsidiaries, taken as a whole,
is not less than the amount that will be required to pay the probable
liabilities (including contingent liabilities) of the Borrower and its
Restricted Subsidiaries, taken as a whole, on their debts as they become
absolute and matured; (iii) the capital of the Borrower and its Restricted
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower and its Restricted Subsidiaries, taken as a whole,
contemplated as of the Closing Date; and (iv) the Borrower and its Restricted
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts (including current obligations and contingent liabilities)
beyond their ability to pay such debts as they mature in the ordinary course of
business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liability meets the criteria for accrual under Statement of
Financial Accounting Standards No. 5).

Section 3.13 Capitalization and Subsidiaries. Schedule 3.13 sets forth, in each
case as of the Closing Date, (a) a correct and complete list of the name of each
subsidiary of Holdings and the ownership interest therein held by Holdings or
its applicable subsidiary, and (b) the type of entity of Holdings and each of
its subsidiaries.

Section 3.14 Security Interest in Collateral. Subject to the terms of the last
paragraph of Section 4.01, the Legal Reservations, the Perfection Requirements,
the provisions of this Agreement and the other relevant Loan Documents, the
Collateral Documents create legal, valid and enforceable Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of itself and
the other Secured Parties, and upon the satisfaction of the Perfection
Requirements, such Liens constitute perfected Liens (with the priority that such
Liens are expressed to have under the relevant Collateral Documents) on the
Collateral (to the extent such Liens are required to be perfected under the
terms of the Loan Documents) securing the Secured Obligations, in each case as
and to the extent set forth therein.

 

-103-



--------------------------------------------------------------------------------

Section 3.15 Labor Disputes. Except as individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts or slowdowns against the Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of the Borrower or any of its
Restricted Subsidiaries, threatened and (b) the hours worked by and payments
made to employees of the Borrower and its Restricted Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters.

Section 3.16 Federal Reserve Regulations. No part of the proceeds of any Loan or
any Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that results in a
violation of the provisions of Regulation T, U or X.

Section 3.17 Economic and Trade Sanctions and Anti-Corruption Laws.

(a) (i) None of Holdings, Intermediate Holdings, the Borrower nor any of its
Restricted Subsidiaries nor, to the knowledge of the Borrower, any director,
officer, agent, employee or Affiliate of any of the foregoing is (A) a person on
the list of “Specially Designated Nationals and Blocked Persons” or
(B) currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or the U.S.
State Department; and (ii) the Borrower will not directly or, to its knowledge,
indirectly, use the proceeds of the Loans or Letters of Credit or otherwise make
available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC, except to the extent licensed or otherwise approved by OFAC.

(b) To the extent applicable, each Loan Party is in compliance in all material
respects with (i) each of the foreign assets control regulations of the U.S.
Treasury Department (31 CFR, Subtitle B, Chapter V), and any other enabling
legislation or executive order relating thereto and (ii) the USA PATRIOT Act.

(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of the Borrower, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to improperly obtain, retain or direct business or obtain any
improper advantage, in violation of the U.S. Foreign Corrupt Practices Act of
1977 (the “FCPA”).

ARTICLE 4

CONDITIONS

Section 4.01 Closing Date. The obligations of (i) any Lender to make Loans and
(ii) any Issuing Bank to issue Letters of Credit shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each Loan Party party thereto (i) a
counterpart signed by each such Loan Party (or written evidence satisfactory to
the Administrative Agent (which may include a copy transmitted by facsimile or
other electronic method) that such party has signed a counterpart) of (A) this
Agreement, (B) the Security Agreement, (C) any Intellectual Property Security
Agreement (D) the Loan Guaranty, and (E) any Promissory Note requested by a
Lender at least three Business Days prior to the Closing Date and (ii) a
Borrowing Request as required by Section 2.03.

 

-104-



--------------------------------------------------------------------------------

(b) Legal Opinions. The Administrative Agent shall have received a customary
written opinion of Weil, Gotshal & Manges LLP, in its capacity as special
counsel for Holdings, Intermediate Holdings, the Borrower and the Subsidiary
Guarantors, dated the Closing Date and addressed to the Administrative Agent,
the Lenders and each Issuing Bank.

(c) Financial Statements and Pro Forma Financial Statements. The Administrative
Agent shall have received (i) an audited consolidated balance sheet and audited
consolidated statements of income, stockholders’ equity and cash flows of The
Hillman Companies as of the end of and for each of the three most recent Fiscal
Years ending more than 90 days prior to the Closing Date, (ii) unaudited
consolidated balance sheets and related statements of income and cash flows of
The Hillman Companies for each Fiscal Quarter ending after December 31, 2013 and
at least 45 days prior to the Closing Date and (iii) a pro forma consolidated
balance sheet and related pro forma statement of income of the Borrower as of
the last day of and for the four Fiscal Quarters with respect to which the most
recent financial statements were delivered pursuant to clauses (i) and, if
applicable, (ii) above, as applicable, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
statement of income); provided, that (A) each such pro forma financial statement
shall be prepared in good faith by the Borrower and (B) no such pro forma
financial statement shall be required to include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

(d) Closing Certificates; Certified Charters; Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate of each Loan Party,
dated the Closing Date and executed by a secretary, assistant secretary or other
senior officer (as the case may be) thereof, which shall (A) certify that
attached thereto is a true and complete copy of the resolutions or written
consents of its shareholders, board of directors, board of managers, members or
other governing body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions or written consents have not
been modified, rescinded or amended and are in full force and effect,
(B) identify by name and title and bear the signatures of the officers,
managers, directors or authorized signatories of such Loan Party authorized to
sign the Loan Documents to which it is a party on the Closing Date and
(C) certify (x) that attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization (or memorandum of
association or other equivalent thereof) of such Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management, partnership or
similar agreement and (y) that such documents or agreements have not been
amended (except as otherwise attached to such certificate and certified therein
as being the only amendments thereto as of such date) and (ii) a good standing
(or equivalent) certificate as of a recent date for such Loan Party from its
jurisdiction of organization.

(e) Representations and Warranties. The (i) Specified Acquisition Agreement
Representations shall be true and correct to the extent required by the terms of
the definition thereof and (ii) the Specified Representations shall be true and
correct in all material respects on and as of the Closing Date; provided that
(A) in the case of any Specified Representation which expressly relates to a
given date or period, such representation and warranty shall be true and correct
in all material respects as of the respective date or for the

 

-105-



--------------------------------------------------------------------------------

respective period, as the case may be and (B) if any Specified Representation is
qualified by or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification, (1) the definition thereof shall be
the definition of “Closing Date Material Adverse Effect” for purposes of the
making or deemed making of such Specified Representation on, or as of, the
Closing Date (or any date prior thereto) and (2) such Specified Representation
shall be true and correct in all respects.

(f) Fees. Prior to or substantially concurrently with the funding of the Initial
Term Loans hereunder, the Administrative Agent shall have received (i) all fees
required to be paid by the Borrower on the Closing Date pursuant to the Fee
Letter and (ii) all expenses required to be paid by the Borrower for which
invoices have been presented at least three Business Days prior to the Closing
Date or such later date to which the Borrower may agree (including the
reasonable fees and expenses of legal counsel), in each case on or before the
Closing Date, which amounts may be offset against the proceeds of the Loans.

(g) [Reserved].

(h) Refinancing. Prior to or substantially concurrently with the initial funding
of the Loans hereunder, all existing third party debt for borrowed money of the
Target and its subsidiaries, other than (i) indebtedness permitted to remain
outstanding under the Acquisition Agreement, (ii) indebtedness permitted to be
incurred under the Acquisition Agreement prior to, and to remain outstanding on,
the Closing Date, (iii) ordinary course capital leases, purchase money
indebtedness, equipment financings, the Existing Letters of Credit and surety
bonds and (iv) other indebtedness described on Schedule 6.01, will be repaid,
redeemed, defeased, discharged, refinanced or terminated (or irrevocable notice
for the repayment or redemption thereof will be given to the extent accompanied
by any prepayments or deposits required to defease, terminate and satisfy in
full the obligations under any related indentures or notes), and all related
guaranties and security interests will be terminated and released to the
reasonable satisfaction of the Administrative Agent (the actions described in
this Section 4.01(h), the “Refinancing”).

(i) Equity Contribution. Prior to or substantially concurrently with the initial
funding of the Loans hereunder, Merger Sub shall have received the Equity
Contribution (to the extent not otherwise applied to the Transactions).

(j) Solvency. The Administrative Agent shall have received a certificate dated
as of the Closing Date in substantially the form of Exhibit M from the chief
financial officer (or other officer with reasonably equivalent responsibilities)
of the Borrower certifying as to the matters set forth therein.

(k) Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of each Loan Party, together with all attachments
contemplated thereby.

(l) Pledged Stock; Stock Powers; Pledged Notes. Subject to the final paragraph
of this Section 4.01, the Administrative Agent (or its bailee) shall have
received (i) the certificates representing the Capital Stock required to be
pledged pursuant to the Security Agreement, together with an undated stock or
similar power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof, and (ii) each Material Debt Instrument (if any)
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

-106-



--------------------------------------------------------------------------------

(m) Filings Registrations and Recordings. Subject to the last paragraph of this
Section 4.01, each document (including any UCC (or similar) financing statement)
required by any Collateral Document or under law to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral required to
be delivered pursuant to such Collateral Document, prior and superior in right
to any other Person (other than with respect to Permitted Liens), shall be in
proper form for filing, registration or recordation.

(n) Transactions. Substantially concurrently with the initial funding of the
Loans hereunder, the Acquisition shall be consummated in accordance with the
terms of the Acquisition Agreement, but without giving effect to any amendments,
waivers or consents by Merger Sub, Holdings or the Borrower that are materially
adverse to the interests of the Arrangers and their respective Affiliates that
are party hereto as Lenders on the Closing Date in their respective capacities
as such without the consent of the Arrangers, such consent not to be
unreasonably withheld, delayed or conditioned.

(o) Closing Date Material Adverse Effect. Since December 31, 2013, no Closing
Date Material Adverse Effect shall have occurred.

(p) USA PATRIOT Act. No later than three Business Days in advance of the Closing
Date, the Administrative Agent shall have received all documentation and other
information reasonably requested by any Lender that is party hereto on the
Closing Date in writing with respect to any Loan Party at least ten days in
advance of the Closing Date, which documentation or other information is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(q) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer or director of the Borrower
certifying as of the Closing Date to the matters set forth in Section 4.01(e)
and Section 4.01(o).

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Closing Date, by funding the Loans
hereunder, the Administrative Agent and each Lender that has executed this
Agreement (or an Assignment and Assumption on the Closing Date) shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.

Notwithstanding the foregoing, to the extent the Lien on any Collateral
(including the creation or perfection of any security interest) is not or cannot
be provided on the Closing Date (other than, (i) a Lien on Collateral of any
Loan Party that may be perfected by the filing of a financing statement under
the UCC and (ii) a pledge of the Capital Stock of the Borrower and the
Subsidiary Guarantors with respect to which a Lien may be perfected on the
Closing Date by the delivery of a stock or equivalent certificate (other than,
in the case of the subsidiaries of the Target, with respect to any such
certificate that has not been made available to the Borrower on or prior to the
Closing Date, to the extent Borrower has used commercially reasonable efforts to
procure delivery thereof, which may instead be delivered within 5 business days
after the Closing Date (or such later date as the Administrative Agent may
agree)) after Finance Sub’s use of commercially reasonable efforts to do so
without undue burden or expense, then the provision and/or perfection of such
Collateral shall not constitute a condition precedent to the availability and
initial funding of the Loans on the Closing Date but may, if required, instead
be delivered and/or perfected in accordance with Section 5.14.

 

-107-



--------------------------------------------------------------------------------

Section 4.02 Each Credit Extension. After the Closing Date, the obligation of
each Revolving Lender to make a Credit Extension (which, for the avoidance of
doubt, shall not include any Incremental Loans advanced in connection with an
acquisition to the extent not otherwise required by the Incremental Lenders) is
subject to the satisfaction of the following conditions:

(a) (i) In the case of a Borrowing, the Administrative Agent shall have received
a Borrowing Request as required by Section 2.03, (ii) in the case of the
issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b) or (iii) in the case of a
Borrowing of Swingline Loans, the Swingline Lender and the Administrative Agent
shall have received a request as required by Section 2.04(a).

(b) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of any such Credit Extension with the same effect
as though such representations and warranties had been made on and as of the
date of such Credit Extension; provided that to the extent that any
representation and warranty specifically refers to a given date or period, it
shall be true and correct in all material respects as of such date or for such
period.

(c) At the time of and immediately after giving effect to the applicable Credit
Extension, no Event of Default or Default exists.

Each Credit Extension after the Closing Date shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (b) and (c) of this Section 4.02.

ARTICLE 5

AFFIRMATIVE COVENANTS

From the Closing Date until the date that all the Revolving Credit Commitments
and any Additional Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent indemnification obligations for which
no claim or demand has been made) have been paid in full in Cash and all Letters
of Credit have expired or have been terminated (or have been collateralized or
back-stopped by a letter of credit or otherwise in a manner reasonably
satisfactory to the Administrative Agent and the Issuing Banks) and all LC
Disbursements have been reimbursed (such date, the “Termination Date”), (i) in
the case of Holdings and Intermediate Holdings, solely with respect to Sections
5.01, 5.02, 5.03, 5.08 and 5.12, and (ii) the Borrower hereby covenant and agree
with the Lenders that:

Section 5.01 Financial Statements and Other Reports. The Borrower will deliver
to the Administrative Agent for delivery to each Lender:

(a) Quarterly Financial Statements. Within 45 days (or 60 days in the case
of the first Fiscal Quarter ending after the Closing Date) after the end of each
of the first three Fiscal Quarters of each Fiscal Year, commencing with the
Fiscal Quarter ending September 30, 2014, the consolidated balance sheet of
Holdings as at the end of such Fiscal Quarter and the related consolidated
statements of income and cash flows of Holdings for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, and setting forth, in reasonable detail, in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail, together with a Responsible Officer Certification with
respect thereto and a Narrative Report with respect thereto;

 

-108-



--------------------------------------------------------------------------------

(b) Annual Financial Statements. Within 120 days after the end of the first
Fiscal Year ending after the Closing Date and within 90 days of the end of each
Fiscal Year ending thereafter, (i) the consolidated balance sheet of Holdings as
at the end of such Fiscal Year and the related consolidated statements of
income, stockholders’ equity and cash flows of Holdings for such Fiscal Year and
setting forth, in reasonable detail, in comparative form the corresponding
figures for the previous Fiscal Year and (ii) with respect to such consolidated
financial statements, (A) a report thereon of a nationally recognized
independent certified public accountant of recognized national standing (which
report shall be unqualified as to “going concern” and scope of audit (except for
any such qualification pertaining to the maturity of any Credit Facility and/or
the Senior Notes occurring within 12 months of the relevant audit), and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower as at the
dates indicated and its income and cash flows for the periods indicated in
conformity with GAAP and (B) a Narrative Report with respect to such Fiscal
Year;

(c) Compliance Certificate. Together with each delivery of financial statements
of Holdings pursuant to Sections 5.01(a) and 5.01(b), (i) a duly executed and
completed Compliance Certificate (A) certifying that no Default or Event of
Default exists (or if a Default or Event of Default exists, describing in
reasonable detail such Default or Event of Default and the steps being taken to
cure, remedy or waive the same), (B) in the case of financial statements
delivered pursuant to Section 5.01(b), setting forth reasonably detailed
calculations of Excess Cash Flow of the Borrower and its Restricted Subsidiaries
for each Fiscal Year beginning with the financial statements for the Fiscal Year
ending December 31, 2014 and (C) to the extent the Revolving Facility Test
Condition is satisfied on the last day of the relevant Test Period, setting
forth in reasonable detail calculations necessary for determining compliance
with Section 6.15(a) and (ii) (A) a summary of the pro forma adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such financial statements and (B) a list identifying each subsidiary of the
Borrower as a Restricted Subsidiary or an Unrestricted Subsidiary as of the date
of delivery of such Compliance Certificate or confirming that there is no change
in such information since the later of the Closing Date and the date of the last
such list;

(d) [Reserved];

(e) Notice of Default. Promptly upon any Responsible Officer of the Borrower
obtaining knowledge of (i) any Default or Event of Default or (ii) the
occurrence of any event or change that has caused or evidences or would
reasonably be expected to cause or evidence, either individually or in the
aggregate, a Material Adverse Effect, a reasonably-detailed notice specifying
the nature and period of existence of such condition, event or change and what
action the Borrower has taken, is taking and proposes to take with respect
thereto;

(f) Notice of Litigation. Promptly upon any Responsible Officer of the Borrower
obtaining knowledge of (i) the institution of, or threat of, any Adverse
Proceeding not previously disclosed in writing by the Borrower to the
Administrative Agent, or (ii) any material development in any Adverse Proceeding
that, in the case of either of clause (i) or (ii), could reasonably be expected
to have a Material Adverse Effect, written notice thereof from the Borrower
together with such other non-privileged information as may be reasonably
available to the Loan Parties to enable the Lenders to evaluate such matters;

 

-109-



--------------------------------------------------------------------------------

(g) ERISA. Promptly upon any Responsible Officer of the Borrower becoming aware
of the occurrence of any ERISA Event that could reasonably be expected to have a
Material Adverse Effect, a written notice specifying the nature thereof;

(h) Financial Plan. As soon as available and in any event no later than 90 days
after the beginning of each Fiscal Year, commencing in respect of the Fiscal
Year ending December 31, 2015, a consolidated plan and financial forecast for
each Fiscal Quarter of such Fiscal Year, including a forecasted consolidated
statement of the Borrower’s financial position and forecasted consolidated
statements of income and cash flows of the Borrower for such Fiscal Year,
prepared in reasonable detail setting forth, with appropriate discussion, the
principal assumptions on which such financial plan is based in a manner
consistent with the level of detail provided in the private side supplement to
the Information Memorandum;

(i) Information Regarding Collateral. Prompt (and in any event, within 30 days
of the relevant change) written notice of any change (i) in any Loan Party’s
legal name, (ii) in any Loan Party’s type of organization, (iii) in any Loan
Party’s jurisdiction of organization or (iv) in any Loan Party’s organizational
identification number, in each case to the extent such information is necessary
to enable the Administrative Agent to perfect or maintain the perfection and
priority of its security interest in the Collateral of the relevant Loan Party,
together with a certified copy of the applicable Organizational Document
reflecting the relevant change;

(j) Annual Collateral Verification. Together with the delivery of each
Compliance Certificate provided with the financial statements required to be
delivered pursuant to Section 5.01(b), a Perfection Certificate Supplement;

(k) Certain Reports. Promptly upon their becoming available and without
duplication of any obligations with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) following an initial public offering, all financial statements,
reports, notices and proxy statements sent or made available generally by
Holdings or its applicable Parent Company to its security holders acting in such
capacity and (ii) all regular and periodic reports and all registration
statements (other than on Form S-8 or a similar form) and prospectuses, if any,
filed by Holdings or its applicable Parent Company with any securities exchange
or with the SEC or any analogous governmental or private regulatory authority
with jurisdiction over matters relating to securities; and

(l) Other Information. Such other certificates, reports and information
(financial or otherwise) as the Administrative Agent may reasonably request from
time to time in connection with the financial condition or business of Holdings
and its Restricted Subsidiaries.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or a representative thereof)
(x) posts such documents or (y) provides a link thereto on the website of the
Borrower on the Internet at the website address listed on Schedule 9.01;
provided that, other than with respect to items required to be delivered
pursuant to Section 5.01(k), the Borrower shall promptly notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents on the website of the Borrower (or its applicable subsidiary) and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents; (ii) on which such documents are
delivered by the Borrower to the Administrative Agent for posting on behalf of
the Borrower on SyndTrak or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); (iii) on
which executed certificates or other documents are faxed to the

 

-110-



--------------------------------------------------------------------------------

Administrative Agent (or electronically mailed to an address provided by the
Administrative Agent); or (iv) in respect of the items required to be delivered
pursuant to Section 5.01(k) in respect of information filed by Holdings or its
applicable Parent Company with any securities exchange or with the SEC or any
analogous governmental or private regulatory authority with jurisdiction over
matters relating to securities (other than Form 10-Q reports and Form 10-K
reports described in Sections 5.01(a) and (b), respectively), on which such
items have been made available on the SEC website or the website of the relevant
analogous governmental or private regulatory authority or securities exchange.

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (h) of
this Section 5.01 may be satisfied with respect to any financial statements of
Holdings by furnishing (A) the applicable financial statements of any Parent
Company of Holdings or (B) Holdings’ (or any other Parent Company’s), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC or any
securities exchange, in each case, within the time periods specified in such
paragraphs; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such financial statements relate to any Parent Company, such
financial statements shall be accompanied by consolidating information that
summarizes in reasonable detail the differences between the information relating
to such Parent Company, on the one hand, and the information relating to
Holdings on a standalone basis, on the other hand, which consolidating
information shall be certified by a Responsible Officer of Holdings as having
been fairly presented in all material respects and (ii) to the extent such
statements are in lieu of statements required to be provided under
Section 5.01(b), such statements shall be accompanied by a report and opinion of
an independent registered public accounting firm of nationally recognized
standing, which report and opinion shall satisfy the applicable requirements set
forth in Section 5.01(b).

Section 5.02 Existence. Except as otherwise permitted under Section 6.07,
Holdings, Intermediate Holdings and the Borrower will, and the Borrower will
cause each of its Restricted Subsidiaries to, at all times preserve and keep in
full force and effect its existence and all rights, franchises, licenses and
permits material to its business except, other than with respect to the
preservation of the existence of the Borrower, to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect;
provided that neither Holdings nor the Borrower nor any of the Borrower’s
Restricted Subsidiaries shall be required to preserve any such existence (other
than with respect to the preservation of existence of the Borrower), right,
franchise, license or permit if a Responsible Officer of such Person or such
Person’s board of directors (or similar governing body) determines that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders.

Section 5.03 Payment of Taxes. Holdings, Intermediate Holdings and the Borrower
will, and the Borrower will cause each of its Restricted Subsidiaries to, pay
all Taxes imposed upon it or any of its properties or assets or in respect of
any of its income or businesses or franchises before any penalty or fine accrues
thereon; provided that no such Tax need be paid if (a) it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (i) adequate reserves or other appropriate provisions, as
are required in conformity with GAAP, have been made therefor, and (ii) in the
case of a Tax which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or (b) failure to pay or discharge the same could
not reasonably be expected to result in a Material Adverse Effect.

Section 5.04 Maintenance of Properties. The Borrower will, and will cause each
of its Restricted Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all property reasonably necessary to the normal conduct
of business of the Borrower and its Restricted Subsidiaries and from time

 

-111-



--------------------------------------------------------------------------------

to time will make or cause to be made all needed and appropriate repairs,
renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such properties or make such repairs,
renewals or replacements could not reasonably be expected to have a Material
Adverse Effect.

Section 5.05 Insurance. Except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Borrower will maintain or
cause to be maintained, with financially sound and reputable insurers, such
insurance coverage with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of the Borrower and its Restricted
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons, including flood insurance with respect
to each Flood Hazard Property, in each case in compliance with the Flood
Insurance Laws (where applicable). Each such policy of insurance shall (i) name
the Administrative Agent on behalf of the Lenders as an additional insured
thereunder as its interests may appear and (ii) to the extent available from the
relevant insurance carrier, in the case of each casualty insurance policy
(excluding any business interruption insurance policy), contain a loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Lenders as the loss payee thereunder and, to the extent available, provide for
at least 30 days’ prior written notice to the Administrative Agent of any
modification or cancellation of such policy (or 10 days’ prior written notice in
the case of the failure to pay any premiums thereunder).

Section 5.06 Inspections. The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any authorized representative designated by
the Administrative Agent to visit and inspect any of the properties of the
Borrower and any of its Restricted Subsidiaries at which the principal financial
records and executive officers of the applicable Person are located, to inspect,
copy and take extracts from its and their respective financial and accounting
records, and to discuss its and their respective affairs, finances and accounts
with its and their Responsible Officers and independent public accountants
(provided that the Borrower (or any of its subsidiaries) may, if it so chooses,
be present at or participate in any such discussion), all upon reasonable notice
and at reasonable times during normal business hours; provided that, excluding
such visits and inspections during the continuation of an Event of Default,
(x) only the Administrative Agent on behalf of the Lenders may exercise the
rights of the Administrative Agent and the Lenders under this Section 5.06,
(y) the Administrative Agent shall not exercise such rights more often than one
time during any calendar year and (z) only one such time per calendar year shall
be at the expense of the Borrower; provided further that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice; provided further that, notwithstanding anything to the contrary herein,
neither the Borrower nor any Restricted Subsidiary shall be required to
disclose, permit the inspection, examination or making of copies of or taking
abstracts from, or discuss any document, information, or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary information
of the Borrower and its subsidiaries and/or any of its customers and/or
suppliers, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or any of their respective representatives or contractors) is
prohibited by applicable law or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.

Section 5.07 Maintenance of Book and Records. Holdings, Intermediate Holdings
and Borrower will, and will cause their Restricted Subsidiaries to, maintain
proper books of record and account containing entries of all material financial
transactions and matters involving the assets and business of the Borrower and
its Restricted Subsidiaries that are full, true and correct in all material
respects and permit the preparation of consolidated financial statements in
accordance with GAAP.

 

-112-



--------------------------------------------------------------------------------

Section 5.08 Compliance with Laws. Holdings, Intermediate Holdings and the
Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with the requirements of (i) OFAC and the FCPA and (ii) all applicable laws,
rules, regulations and orders of any Governmental Authority (including ERISA,
all Environmental Laws and the USA PATRIOT Act), except, in the case of clause
(ii), to the extent the failure to so comply could not reasonably be expected to
have a Material Adverse Effect.

Section 5.09 Environmental.

(a) Environmental Disclosure. The Borrower will deliver to the Administrative
Agent:

(i) as soon as practicable following receipt thereof, copies of all
non-privileged environmental audits, investigations, analyses and reports of any
kind or character, whether prepared by personnel of the Borrower or any of its
Restricted Subsidiaries or by independent consultants, governmental authorities
or any other Persons, with respect to significant environmental matters at the
Borrower’s real property or with respect to any Environmental Claims that, in
each case might reasonably be expected to have a Material Adverse Effect;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported by the Borrower or any
of its Restricted Subsidiaries to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws that could reasonably
be expected to have a Material Adverse Effect, (B) any remedial action taken by
the Borrower or any of its Restricted Subsidiaries or any other Person of which
the Borrower or any of its Restricted Subsidiaries has knowledge in response to
(1) any Hazardous Materials Activity the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect or (2) any
Environmental Claim that, individually or in the aggregate, has a reasonable
possibility of resulting in a Material Adverse Effect and (C) discovery by the
Borrower of any occurrence or condition on any real property adjoining or in the
vicinity of any Facility that reasonably could be expected to have a Material
Adverse Effect;

(iii) as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Restricted Subsidiaries, a copy of any and all written
communications with respect to (A) any Environmental Claim that, individually or
in the aggregate, has a reasonable possibility of giving rise to a Material
Adverse Effect, (B) any Release required to be reported by the Borrower or any
of its Restricted Subsidiaries to any federal, state or local governmental or
regulatory agency that reasonably could be expected to have a Material Adverse
Effect, and (C) any request made to the Borrower or any of its Restricted
Subsidiaries for information from any governmental agency that suggests such
agency is investigating whether the Borrower or any of its Restricted
Subsidiaries may be potentially responsible for any Hazardous Materials Activity
which is reasonably expected to have a Material Adverse Effect;

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by the Borrower or any of its
Restricted Subsidiaries that could reasonably be expected to expose the Borrower
or any of its Restricted Subsidiaries to, or result in, Environmental Claims
that could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (B) any proposed action to be taken by the Borrower
or any of its Restricted Subsidiaries to modify current operations in a manner
that could subject the Borrower or any of its Restricted Subsidiaries to any
additional obligations or requirements under any Environmental Law that are
reasonably likely to have a Material Adverse Effect; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.09(a).

 

-113-



--------------------------------------------------------------------------------

(b) Hazardous Materials Activities, Etc. The Borrower will, and will cause each
of its Restricted Subsidiaries to promptly take, any and all actions necessary
to (i) cure any violation of applicable Environmental Laws by the Borrower or
its Restricted Subsidiaries, and address with appropriate corrective or remedial
action any Release or threatened Release of Hazardous Materials at or from any
Facility, in each case, that could reasonably be expected to have a Material
Adverse Effect and (ii) make an appropriate response to any Environmental Claim
against the Borrower or any of its Restricted Subsidiaries and discharge any
obligations it may have to any Person thereunder, in each case, where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.10 Designation of Subsidiaries. The board of directors (or equivalent
governing body) of the Borrower may at any time after the Closing Date designate
(or redesignate) any subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default or Event of
Default exists (including after giving effect to the reclassification of
Investments in, Indebtedness of and Liens on the assets of, the applicable
Restricted Subsidiary or Unrestricted Subsidiary), (ii) the Borrower shall be in
compliance with Section 6.15 (whether or not then in effect) calculated on a Pro
Forma Basis after giving effect to such designation (and determined on the basis
of the financial statements for the most recently ended Test Period at or prior
to such time which have been delivered pursuant to Section 5.01(a) or
Section 5.01(b), as applicable), (iii) no subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for purposes of the
Senior Notes and (iv) as of the date of the designation thereof, no Unrestricted
Subsidiary shall own any Capital Stock in any Restricted Subsidiary of the
Borrower or hold any Indebtedness of or any Lien on any property of the Borrower
or its Restricted Subsidiaries. The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the portion of the fair market
value of the net assets of such Restricted Subsidiary attributable to the
Borrower’s equity interest therein as reasonably estimated by the Borrower (and
such designation shall only be permitted to the extent such Investment is
permitted under Section 6.06). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence or making, as
applicable, at the time of designation of any then-existing Investment,
Indebtedness or Lien of such Restricted Subsidiary, as applicable; provided that
upon a re-designation of any Unrestricted Subsidiary as a Restricted Subsidiary,
the Borrower shall be deemed to continue to have an Investment in the resulting
Restricted Subsidiary in an amount (if positive) equal to (a) the Borrower’s
“Investment” in such Restricted Subsidiary at the time of such re-designation,
less (b) the portion of the fair market value of the net assets of such
Restricted Subsidiary attributable to the Borrower’s equity therein at the time
of such re-designation. As of the Closing Date, the subsidiaries listed on
Schedule 5.10 have been designated as Unrestricted Subsidiaries.

Section 5.11 Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans (a) on the Closing Date, in an aggregate principal amount of up
to $20,000,000 to finance a portion of the Transactions (including working
capital and/or purchase price adjustments and the payment of Transaction Costs)
and for working capital needs and other general corporate purposes and (b) after
the Closing Date, to finance the working capital needs and other general
corporate purposes of the Borrower and its subsidiaries (including for capital
expenditures, acquisitions, working capital and/or purchase price adjustments,
the payment of transaction fees and expenses (in each case, including in
connection with the

 

-114-



--------------------------------------------------------------------------------

Acquisition), other Investments, Restricted Payments and any other purpose not
prohibited by the terms of the Loan Documents). The Borrower shall use the
proceeds of the Swingline Loans made after the Closing Date to finance the
working capital needs and other general corporate purposes of the Borrower and
its subsidiaries and any other purpose not prohibited by the terms of the Loan
Documents. The Borrower shall use proceeds of the Initial Term Loans solely to
finance a portion of the Transactions (including working capital and/or purchase
price adjustments and the payment of Transaction Costs). No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
would entail a violation of Regulation T, U or X. The Borrower shall use the
proceeds of the Incremental Term Loans for working capital, capital expenditures
and other general corporate purposes of the Borrower and its subsidiaries
(including for Restricted Payments, Investments, Permitted Acquisitions and any
other purpose not prohibited by the terms of the Loan Documents).

Section 5.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary, (ii) the designation of any
Unrestricted Subsidiary that is a Domestic Subsidiary as a Restricted
Subsidiary, (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary or (iv) any Restricted Subsidiary that is
an Immaterial Subsidiary ceasing to be an Excluded Subsidiary, (x) if the event
giving rise to the obligation under this Section 5.12(a) occurs during the first
three Fiscal Quarters of any Fiscal Year, on or before the date on which
financial statements are required to be delivered pursuant to Section 5.01(a)
for the Fiscal Quarter in which the relevant formation, acquisition, designation
or cessation occurred or (y) if the event giving rise to the obligation under
this Section 5.12(a) occurs during the fourth Fiscal Quarter of any Fiscal Year,
on or before the date that is 60 days after the end of such Fiscal Quarter (or,
in the cases of clauses (x) and (y), such longer period as the Administrative
Agent may reasonably agree), the Borrower shall (A) cause such Restricted
Subsidiary (other than any Excluded Subsidiary) to comply with the requirements
set forth in clause (a) of the definition of “Collateral and Guarantee
Requirement” and (B) upon the reasonable request of the Administrative Agent,
cause the relevant Restricted Subsidiary to deliver to the Administrative Agent
a signed copy of a customary opinion of counsel for such Restricted Subsidiary,
addressed to the Administrative Agent and the other relevant Secured Parties.

(b) Within 90 days after the acquisition by any Loan Party of any Material Real
Estate Asset other than any Excluded Asset (or such longer period as the
Administrative Agent may reasonably agree), the Borrower shall cause such Loan
Party to comply with the requirements set forth in clause (b) of the definition
of “Collateral and Guarantee Requirement”, it being understood and agreed that,
with respect to any Material Real Estate Asset owned by any Restricted
Subsidiary at the time such Restricted Subsidiary is required to become a Loan
Party under Section 5.12(a), such Material Real Estate Asset shall be deemed to
have been acquired by such Restricted Subsidiary on the first day of the time
period within which such Restricted Subsidiary is required to become a Loan
Party under Section 5.12(a).

Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining of title insurance, legal
opinions, surveys or other deliverables with respect to, particular assets or
the provision of any Loan Guaranty by any Restricted Subsidiary (in connection
with assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it reasonably determines, in consultation with the Borrower,
that such action cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the Collateral Documents, and each Lender hereby consents to any
such extension of time, (ii) any Lien required to be granted from time to time
pursuant to the definition of “Collateral and Guarantee Requirement” shall be
subject to the exceptions and limitations set forth in the Collateral Documents,
(iii) perfection by control shall not be required with respect to assets
requiring perfection

 

-115-



--------------------------------------------------------------------------------

through control agreements or other control arrangements, including deposit
accounts, securities accounts and commodities accounts (other than control of
pledged Capital Stock and/or Material Debt Instruments), (iv) no Loan Party
shall be required to seek any landlord lien waiver, bailee letter, estoppel,
warehouseman waiver or other collateral access or similar letter or agreement;
(v) no Loan Party will be required to (1) take any action outside of the U.S. to
perfect any security interest in any asset located outside of the U.S. or
(2) execute any foreign law security agreement, pledge agreement, mortgage, deed
or charge; (vi) in no event will the Collateral include any Excluded Assets,
(vii) no action shall be required to perfect any Lien with respect to (x) any
vehicle or other asset subject to a certificate of title and/or
(y) Letter-of-Credit Rights to the extent that a security interest therein
cannot be perfected by filing a Form UCC-1 (or similar) financing statement and
(viii) the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the cost
of obtaining or perfecting such Lien (including any mortgage, stamp, intangibles
or other tax or expenses relating to such Lien) is excessive in relation to the
benefit to the Lenders of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent.

Section 5.13 Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain public corporate credit facility and public
corporate family ratings from each of S&P and Moody’s; provided that in no event
shall the Borrower be required to maintain any specific rating with any such
agency.

Section 5.14 [Reserved].

Section 5.15 Further Assurances. Promptly upon request of the Administrative
Agent and subject to the limitations described in Section 5.12:

(a) The Borrower will, and will cause each other Loan Party to, execute any and
all further documents, financing statements, agreements, instruments,
certificates, notices and acknowledgments and take all such further actions
(including the filing and recordation of financing statements, fixture filings,
Mortgages and/or amendments thereto and other documents), that may be required
under any applicable law and which the Administrative Agent may request to
ensure the creation, perfection and priority of the Liens created or intended to
be created under the Collateral Documents, all at the expense of the relevant
Loan Parties.

(b) The Borrower will, and will cause each other Loan Party to, (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Collateral Documents.

 

-116-



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

From the Closing Date and until the Termination Date has occurred, (i) in the
case of Holdings, solely with respect to Sections 6.04(b) and 6.14 and, in the
case of Intermediate Holdings, solely with respect to Section 6.14, and (ii) the
Borrower covenant and agree with the Lenders that:

Section 6.01 Indebtedness. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness, except:

(a) the Secured Obligations (including any Additional Term Loans and any
Additional Revolving Loans);

(b) Indebtedness of the Borrower to Holdings, Intermediate Holdings and/or any
Restricted Subsidiary and/or of any Restricted Subsidiary to Holdings,
Intermediate Holdings and/or the Borrower or any other Restricted Subsidiary;
provided that in the case of any Indebtedness of any Restricted Subsidiary that
is not a Loan Party owing to a Loan Party, such Indebtedness shall be permitted
as an Investment by Section 6.06; provided further that any Indebtedness of any
Loan Party to any Restricted Subsidiary that is not a Loan Party must be
expressly subordinated to the Obligations of such Loan Party on terms that are
reasonably acceptable to the Administrative Agent);

(c) Indebtedness in respect of the Senior Notes (including any guarantees
thereof);

(d) Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out obligations) incurred in connection with any Disposition permitted
hereunder, any acquisition permitted hereunder or consummated prior to the
Closing Date or any other purchase of assets or Capital Stock, and Indebtedness
arising from guaranties, letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments securing the performance of the
Borrower or any such Restricted Subsidiary pursuant to any such agreement;

(e) Indebtedness of the Borrower and/or any Restricted Subsidiary (i) pursuant
to tenders, statutory obligations, bids, leases, governmental contracts, trade
contracts, surety, stay, customs, appeal, performance and/or return of money
bonds or other similar obligations incurred in the ordinary course of business
and (ii) in respect of letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments to support any of the foregoing items;

(f) Indebtedness of the Borrower and/or any Restricted Subsidiary in respect of
commercial credit cards, stored value cards, purchasing cards, treasury
management services, netting services, overdraft protections, check drawing
services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with Cash management and Deposit Accounts, including
Banking Services Obligations and dealer incentive, supplier finance or similar
programs;

(g) (i) guaranties by the Borrower and/or any Restricted Subsidiary of the
obligations of suppliers, customers and licensees in the ordinary course of
business, (ii) Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower and/or any Restricted Subsidiary to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services and (iii) Indebtedness in respect of
letters of credit, bankers’ acceptances, bank guaranties or similar instruments
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;

 

-117-



--------------------------------------------------------------------------------

(h) Guarantees by the Borrower and/or any Restricted Subsidiary of Indebtedness
or other obligations of the Borrower, any Restricted Subsidiary and/or any joint
venture with respect to Indebtedness otherwise permitted to be incurred pursuant
to this Section 6.01 or other obligations not prohibited by this Agreement;
provided that in the case of any Guarantee by any Loan Party of the obligations
of any non-Loan Party, the related Investment is permitted under Section 6.06;

(i) Indebtedness of the Borrower and/or any Restricted Subsidiary existing, or
pursuant to commitments existing, on the Closing Date and described on
Schedule 6.01;

(j) Indebtedness of Restricted Subsidiaries that are not Loan Parties; provided
that the aggregate outstanding principal amount of such Indebtedness shall not
exceed the greater of $50,000,000 and 3.0% of Consolidated Total Assets as of
the last day of the most recently ended Test Period;

(k) Indebtedness of the Borrower and/or any Restricted Subsidiary consisting of
obligations owing under incentive, supply, license or similar agreements entered
into in the ordinary course of business;

(l) Indebtedness of the Borrower and/or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums, (ii) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business and/or
(iii) obligations to reacquire assets or inventory in connection with customer
financing arrangements in the ordinary course of business;

(m) Indebtedness of the Borrower and/or any Restricted Subsidiary with respect
to Capital Leases and purchase money Indebtedness incurred prior to or within
270 days of the acquisition, lease, completion of construction, repair of,
replacement, improvement to or installation of assets in an aggregate
outstanding principal amount not to exceed the greater of $50,000,000 and 3.0%
of Consolidated Total Assets as of the last day of the most recently ended Test
Period;

(n) Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition permitted hereunder after
the Closing Date; provided that (i) such Indebtedness (A) existed at the time
such Person became a Restricted Subsidiary or the assets subject to such
Indebtedness were acquired and (B) was not created or incurred in anticipation
thereof, (ii) no Event of Default exists or would result after giving pro forma
effect to such acquisition and (iii) the Borrower is in compliance with
Section 6.15(a) (whether or not then in effect) calculated on a Pro Forma Basis
as of the last day of the most recently ended Test Period;

(o) Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to any stockholder of any Parent Company or any current or
former director, officer, employee, member of management, manager or consultant
of any Parent Company, the Borrower or any subsidiary (or their respective
Immediate Family Members) to finance the purchase or redemption of Capital Stock
of any Parent Company permitted by Section 6.04(a);

(p) the Borrower and its Restricted Subsidiaries may become and remain liable
for any Indebtedness refinancing, refunding or replacing any Indebtedness
permitted under clauses (a), (c), (i), (j), (m), (n), (q), (r), (u), (w),
(y) and (z) of this Section 6.01 (in any case,

 

-118-



--------------------------------------------------------------------------------

including any refinancing Indebtedness incurred in respect thereof, “Refinancing
Indebtedness”) and any subsequent Refinancing Indebtedness in respect thereof;
provided that (i) the principal amount of such Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced, refunded or replaced,
except by (A) an amount equal to unpaid accrued interest and premiums (including
tender premiums) thereon plus underwriting discounts, other reasonable and
customary fees, commissions and expenses (including upfront fees, original issue
discount or initial yield payments) incurred in connection with the relevant
refinancing, refunding or replacement, (B) an amount equal to any existing
commitments unutilized thereunder and (C) additional amounts permitted to be
incurred pursuant to this Section 6.01 (provided that (1) any additional
Indebtedness referenced in this clause (C) satisfies the other applicable
requirements of this definition (with additional amounts incurred in reliance on
this clause (C) constituting a utilization of the relevant basket or exception
pursuant to which such additional amount is permitted) and (2) if such
additional Indebtedness is secured, the Lien securing such Indebtedness
satisfies the applicable requirements of Section 6.02), (ii) other than in the
case of Refinancing Indebtedness with respect to clause (i), (m), (n) or (u),
(A) such Indebtedness has a final maturity on or later than (and, in the case of
revolving Indebtedness, does not require mandatory commitment reductions, if
any, prior to) the final maturity of the Indebtedness being refinanced, refunded
or replaced and (B) other than with respect to revolving Indebtedness, a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Indebtedness being refinanced, refunded or replaced,
(iii) the terms of any Refinancing Indebtedness with an original principal
amount in excess of the Threshold Amount (excluding pricing, fees, premiums,
rate floors, optional prepayment or redemption terms (and, if applicable,
subordination terms) and, with respect to Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause (a) above, security), are not,
taken as a whole (as reasonably determined by the Borrower), more favorable to
the lenders providing such Indebtedness than those applicable to the
Indebtedness being refinanced, refunded or replaced (other than any covenants or
any other provisions applicable only to periods after the Latest Maturity Date
as of such date or any covenants or provisions which are then-current market
terms for the applicable type of Indebtedness), (iv) in the case of Refinancing
Indebtedness with respect to Indebtedness permitted under clauses (j), (m), (u),
(w) (solely as it relates to clause (1) of the proviso thereto) and (y) of this
Section 6.01, the incurrence thereof shall be without duplication of any amounts
outstanding in reliance on the relevant clause, (v) except in the case of
Refinancing Indebtedness incurred in respect of Indebtedness permitted under
clause (a) of this Section 6.01 (it being understood that Holdings may not be
the primary obligor of the applicable Refinancing Indebtedness if Holdings was
not the primary obligor on the relevant refinanced Indebtedness), (A) such
Indebtedness is secured only by Permitted Liens at the time of such refinancing,
refunding or replacement (it being understood that secured Indebtedness may be
refinanced with unsecured Indebtedness), (B) such Indebtedness is incurred by
the obligor or obligors in respect of the Indebtedness being refinanced,
refunded or replaced, except to the extent otherwise permitted pursuant to
Section 6.01 and (C) if the Indebtedness being refinanced, refunded or replaced
was originally contractually subordinated to the Obligations in right of payment
(or the Liens securing such Indebtedness were originally contractually
subordinated to the Liens on the Collateral securing the Secured Obligations),
such Indebtedness is contractually subordinated to the Obligations in right of
payment (or the Liens securing such Indebtedness are subordinated to the Liens
on the Collateral securing the Secured Obligations) on terms not materially less
favorable (as reasonably determined by the Borrower), taken as a whole, to the
Lenders than those applicable to the Indebtedness (or Liens, as applicable)
being refinanced, refunded or replaced, taken as a whole, (vi) except in the
case of Refinancing Indebtedness with respect to clause (a) of this
Section 6.01, as of the date of the incurrence of such Indebtedness and after
giving effect thereto, no Event of Default exists and (vii) in the case of
Refinancing Indebtedness incurred in respect of Indebtedness permitted under
clause (a) of this Section 6.01, (A) such

 

-119-



--------------------------------------------------------------------------------

Indebtedness is pari passu or junior in right of payment and secured by the
Collateral on a pari passu or junior basis with respect to the remaining
Obligations hereunder, or is unsecured; provided that any such Indebtedness that
is pari passu or junior with respect to the Collateral shall be subject to a
customary intercreditor agreement or an intercreditor agreement on terms
reasonably satisfactory to the Administrative Agent and the Borrower, (B) if the
Indebtedness being refinanced, refunded or replaced is secured, it is not
secured by any assets other than the Collateral, (C) if the Indebtedness being
refinanced, refunded or replaced is Guaranteed, it shall not be Guaranteed by
any Person other than a Loan Party and (D) such Indebtedness is incurred under
(and pursuant to) documentation other than this Agreement; it being understood
and agreed that any such Indebtedness that is pari passu with the Initial Term
Loans hereunder in right of payment and secured by the Collateral on a pari
passu basis with respect to the Secured Obligations hereunder that are secured
on a first lien basis may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
prepayment in respect of the Initial Term Loans (and any Additional Term Loans
then subject to ratable repayment requirements), in each case as the Borrower
and the relevant lender may agree;

(q) Indebtedness incurred to finance acquisitions permitted hereunder after the
Closing Date; provided that (i) before and after giving effect to such
acquisition on a Pro Forma Basis, no Event of Default exists, (ii) after giving
effect to such acquisition on a Pro Forma Basis, (A) if such Indebtedness is
secured by a Lien on the Collateral that is pari passu with the Lien securing
the Credit Facilities, the Senior Secured Leverage Ratio would not exceed the
greater of (x) 4.50:1.00 and (y) the Senior Secured Leverage Ratio as of the
last day of the most recently ended Test Period, (B) if such Indebtedness is
secured by a Lien on the Collateral that is junior to the Lien securing the
Credit Facilities, the Secured Leverage Ratio would not exceed the greater of
(x) 5.00:1.00 and (y) the Secured Leverage Ratio as of the last day of the most
recently ended Test Period, or (C) if such Indebtedness is unsecured, the Total
Leverage Ratio would not exceed the greater of (x) 6.75:1.00 and (y) the Total
Leverage Ratio as of the last day of the most recently ended Test Period,
(iii) any such Indebtedness that is subordinated to the Obligations in right of
payment or security shall be subject to intercreditor arrangements that are
reasonably satisfactory to the Administrative Agent and (iv) such Indebtedness
does not mature or require any scheduled amortization or scheduled payment of
principal or require any mandatory redemption, repurchase, repayment or sinking
fund obligation (other than (A) payments as part of an “applicable high yield
discount obligation” catch-up payment, (B) customary offers to repurchase in
connection with any change of control, Disposition or casualty event and
(C) customary acceleration rights after an event of default), in each case,
prior to the date which is 91 days after the Latest Maturity Date as of the date
of incurrence thereof;

(r) Indebtedness of the Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed 100% of the amount of Net
Proceeds received by the Borrower from (i) the issuance or sale of Qualified
Capital Stock or (ii) any cash contribution to its common equity with the Net
Proceeds from the issuance and sale by any Parent Company of its Qualified
Capital Stock or a contribution to the common equity of any Parent Company, in
each case, (A) other than any Net Proceeds received from the sale of Capital
Stock to, or contributions from, the Borrower or any of its Restricted
Subsidiaries, (B) to the extent the relevant Net Proceeds have not otherwise
been applied to make Investments, Restricted Payments or Restricted Debt
Payments hereunder and (C) other than Cure Amounts;

(s) Indebtedness of the Borrower and/or any Restricted Subsidiary under any
Derivative Transaction not entered into for speculative purposes;

(t) [Reserved];

 

-120-



--------------------------------------------------------------------------------

(u) Indebtedness of the Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed the greater of $50,000,000
and 3.0% of Consolidated Total Assets as of the last day of the most recently
ended Test Period;

(v) [Reserved];

(w) additional Indebtedness of the Borrower and/or any Restricted Subsidiary so
long as, on a Pro Forma Basis as of the last day of the most recently ended Test
Period, (i) if such Indebtedness is secured by a Lien on the Collateral that is
pari passu with the Lien securing the Credit Facilities, the Senior Secured
Leverage Ratio would not exceed 4.50:1.00, (ii) if such Indebtedness is secured
by a Lien on the Collateral that is junior to the Lien securing the Credit
Facilities, the Secured Leverage Ratio would not exceed 5.00:1.00 or (iii) if
such Indebtedness is unsecured, the Total Leverage Ratio would not exceed
6.75:1.00; provided that (1) the aggregate outstanding principal amount of such
Indebtedness of Restricted Subsidiaries that are not Loan Parties shall not
exceed the greater of $50,000,000 and 3.0% of Consolidated Total Assets as of
the last day of the most recently ended Test Period, (2) any such Indebtedness
that is subordinated to the Obligations in right of payment or security shall be
subject to intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent and (3) no such Indebtedness shall mature or require any
scheduled amortization or scheduled payments of principal and shall not be
subject to any mandatory redemption, repurchase, repayment or sinking fund
obligation (other than (A) payments as part of an “applicable high yield
discount obligation” catch-up payment, (B) customary offers to repurchase in
connection with any change of control, Disposition or casualty event and
(C) customary acceleration rights after an event of default), in each case,
prior to the date that is 91 days after the Latest Maturity Date as of the date
of the incurrence thereof;

(x) [Reserved];

(y) Indebtedness of the Borrower and/or any Restricted Subsidiary incurred in
connection with Sale and Lease-Back Transactions permitted pursuant to
Section 6.08;

(z) secured or unsecured notes and/or loans (and/or commitments in respect
thereof) issued or incurred by the Borrower in lieu of Incremental Loans (such
notes or loans, “Incremental Equivalent Debt”); provided that (i) the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Equivalent Debt, together with the aggregate outstanding principal
amount (or committed amount, if applicable) of all Incremental Loans and
Incremental Commitments provided pursuant to Section 2.22, shall not exceed the
Incremental Cap, (ii) any Incremental Equivalent Debt shall be subject to
clauses (vi), (vii), (ix) and (x) (except, in the case of clause (x), as
otherwise agreed by the Persons providing such Incremental Equivalent Debt) of
the proviso to Section 2.22(a), (iii) any Incremental Equivalent Debt that is
secured shall be secured only by the Collateral and on a pari passu or junior
basis with the Collateral securing the Secured Obligations, (iv) any Incremental
Equivalent Debt consisting of syndicated term loans that are pari passu with the
Initial Term Loans in right of payment and with respect to security shall be
subject to clause (v) of the proviso to Section 2.22(a), (v) any Incremental
Equivalent Debt that ranks pari passu in right of security or that is
subordinated in right of payment or security shall be subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent and (vi) no
Incremental Equivalent Debt may be guaranteed by any Person that is not a Loan
Party or secured by any assets other than the Collateral;

(aa) Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such

 

-121-



--------------------------------------------------------------------------------

Indebtedness) incurred by the Borrower and/or any Restricted Subsidiary in
respect of workers compensation claims, unemployment insurance (including
premiums related thereto), other types of social security, pension obligations,
vacation pay, health, disability or other employee benefits;

(bb) Indebtedness of the Borrower and/or any Restricted Subsidiary representing
(i) deferred compensation to directors, officers, employees, members of
management, managers, and consultants of any Parent Company, the Borrower and/or
any Restricted Subsidiary in the ordinary course of business and (ii) deferred
compensation or other similar arrangements in connection with the Transactions,
any Permitted Acquisition or any other Investment permitted hereby;

(cc) Indebtedness of the Borrower and/or any Restricted Subsidiary in respect of
any letter of credit or bank guarantee issued in favor of any Issuing Bank, or
the Swingline Lender to support any Defaulting Lender’s participation in Letters
of Credit issued, or Swingline Loans made, hereunder;

(dd) Indebtedness of the Borrower or any Restricted Subsidiary supported by any
Letter of Credit;

(ee) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by the Borrower and/or any Restricted Subsidiary in the
ordinary course of business to the extent that the unfunded amounts would not
otherwise cause an Event of Default under Section 7.01(i);

(ff) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Borrower and/or any Restricted Subsidiary
hereunder;

(gg) to the extent constituting Indebtedness, obligations under the Acquisition
Agreement; and

(hh) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business.

Section 6.02 Liens. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit or suffer to exist
any Lien on or with respect to any property of any kind owned by it, whether now
owned or hereafter acquired, or any income or profits therefrom, except:

(a) Liens securing the Secured Obligations created pursuant to the Loan
Documents;

(b) Liens for Taxes which are (i) for amounts not yet overdue by more than 30
days or (ii) being contested in accordance with Section 5.03(a);

(c) statutory Liens (and rights of set-off) of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law, in each case incurred in the ordinary course of business (i) for
amounts not yet overdue by more than 30 days or (ii) for amounts that are
overdue by more than 30 days and that are being contested in good faith by
appropriate proceedings, so long as adequate reserves or other appropriate
provisions required by GAAP shall have been made for any such contested amounts;

 

-122-



--------------------------------------------------------------------------------

(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing (x) any
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty, liability or other insurance to Holdings and its
subsidiaries or (y) leases or licenses of property otherwise permitted by this
Agreement and (iv) to secure obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments posted with
respect to the items described in clauses (i) through (iii) above;

(e) Liens consisting of easements, rights-of-way, restrictions, encroachments,
and other minor defects or irregularities in title, in each case which do not,
in the aggregate, materially interfere with the ordinary conduct of the business
of the Borrower and/or its Restricted Subsidiaries, taken as a whole, or the use
of the affected property for its intended purpose;

(f) Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate permitted hereunder, (ii) landlord lien permitted
by the terms of any lease, (iii) restriction or encumbrance to which the
interest or title of such lessor or sub-lessor may be subject or
(iv) subordination of the interest of the lessee or sub-lessee under such lease
to any restriction or encumbrance referred to in the preceding clause (iii);

(g) Liens solely on any Cash earnest money deposits made by the Borrower and/or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement with respect to any Investment permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignment or bailee
arrangements entered into in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens in connection with any zoning, building or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any or dimensions of real property or the structure thereon;

(k) Liens securing Indebtedness permitted pursuant to Section 6.01(p) (solely
with respect to the permitted refinancing of Indebtedness permitted pursuant to
Sections 6.01(a), (i), (j), (m), (n), (q), (u), (w) and (z)); provided that
(i) no such Lien extends to any asset not covered by the Lien securing the
Indebtedness that is being refinanced and (ii) if the Indebtedness being
refinanced was subject to intercreditor arrangements, then any refinancing
Indebtedness in respect thereof shall be subject to intercreditor arrangements
not materially less favorable to the Secured Parties, taken as a whole, than the
intercreditor arrangements governing the Indebtedness that is refinanced or the
intercreditor arrangements governing the relevant refinancing Indebtedness shall
be otherwise reasonably acceptable to the Administrative Agent;

 

-123-



--------------------------------------------------------------------------------

(l) Liens described on Schedule 6.02 and any modification, replacement,
refinancing, renewal or extension thereof; provided that (i) no such Lien
extends to any additional property other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01 and (B) proceeds and products thereof,
accessions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(m) provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its affiliates) and (ii) such modification, replacement, refinancing,
renewal or extension of the obligations secured or benefited by such Liens, if
constituting Indebtedness, is permitted by Section 6.01;

(m) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.08;

(n) Liens securing Indebtedness permitted pursuant to Section 6.01(m); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness and proceeds and products thereof, accessions thereto and
improvements thereon (it being understood that individual financings of the type
permitted under Section 6.01(m) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);

(o) (i) Liens securing Indebtedness permitted pursuant to Section 6.01(n) on the
relevant acquired assets or on the Capital Stock and assets of the relevant
newly acquired Restricted Subsidiary; provided that no such Lien (x) extends to
or covers any other assets (other than the proceeds or products thereof,
accessions or additions thereto and improvements thereon) or (y) was created in
contemplation of the applicable acquisition of assets or Capital Stock, and
(ii) Liens securing Indebtedness incurred pursuant to Section 6.01(q); provided
that, in the case of this clause (ii), with respect to any such Liens on the
Collateral, such Liens shall be pari passu, or junior to, the Liens securing the
Secured Obligations pursuant to an intercreditor agreement reasonably
satisfactory to the Administrative Agent;

(p) Liens (i) that are contractual rights of set-off or netting relating to
(A) the establishment of depositary relations with banks not granted in
connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of the Borrower and/or any Restricted Subsidiary to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Borrower and/or any Restricted Subsidiary, (C) purchase orders and other
agreements entered into with customers of the Borrower and/or any Restricted
Subsidiary in the ordinary course of business and (D) commodity trading or other
brokerage accounts incurred in the ordinary course of business and
(ii) encumbering reasonable customary initial deposits and margin deposits;

(q) Liens on assets and Capital Stock of Restricted Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to Section 6.01;

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and/or its
Restricted Subsidiaries;

 

-124-



--------------------------------------------------------------------------------

(s) Liens disclosed in any Mortgage Policy delivered pursuant to Section 5.12
with respect to any Material Real Estate Asset and any replacement, extension or
renewal of any such Lien; provided that (i) no such replacement, extension or
renewal Lien shall cover any property other than the property that was subject
to such Lien prior to such replacement, extension or renewal (and additions
thereto, improvements thereon and the proceeds thereof) and (ii) such Liens do
not, in the aggregate, materially interfere with the ordinary conduct of the
business of the Borrower and/or its Restricted Subsidiaries, taken as a whole,
or the use of the affected property for its intended purpose;

(t) Liens securing Indebtedness incurred pursuant to Section 6.01(z), subject to
an intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent;

(u) other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
$50,000,000 and 3.0% of Consolidated Total Assets as of the last day of the most
recently ended Test Period;

(v) Liens on assets securing judgments, awards, attachments and/or decrees and
notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default under
Section 7.01(h);

(w) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries (other than any
Immaterial Subsidiary) or (ii) secure any Indebtedness;

(x) Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;

(y) Liens securing obligations in respect letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under
Section 6.01(d), (e), (g), (aa) and (cc);

(z) Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property in the ordinary
course of business and permitted by this Agreement or (ii) by operation of law
under Article 2 of the UCC (or similar law of any jurisdiction);

(aa) Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party, in the
case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01;

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing the relevant Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

-125-



--------------------------------------------------------------------------------

(dd) Liens securing (i) obligations under Hedge Agreements in connection with
any Derivative Transaction of the type described in Section 6.01(s) and/or
(ii) obligations of the type described in Section 6.01(f);

(ee) (i) Liens on Capital Stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to, or obligations of, such Persons and
(ii) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly-Owned Subsidiaries;

(ff) Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;

(gg) Liens evidenced by the filing of UCC financing statements relating to
factoring or similar arrangements entered into in the ordinary course of
business; and

(hh) Liens securing Indebtedness incurred in reliance on Section 6.01(w) so long
as the condition described in clause (i) or clause (ii), as applicable, of
Section 6.01(w) has been satisfied.

Section 6.03 No Further Negative Pledges. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties,
whether now owned or hereafter acquired, for the benefit of the Secured Parties
with respect to the Obligations, except with respect to:

(a) specific property to be sold pursuant to any Disposition permitted by
Section 6.07;

(b) restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien, but only if such
restrictions apply only to the Person or Persons obligated under such
Indebtedness and its or their Restricted Subsidiaries or the property or assets
securing such Indebtedness;

(c) restrictions contained in the Senior Note Indenture and the documentation
governing Indebtedness permitted by clauses (j), (m), (q), (r), (u), (w), and/or
(z) of Section 6.01 (and clause (p) of Section 6.01 to the extent relating to
any refinancing, refunding or replacement of Indebtedness incurred in reliance
on clauses (a), (j), (m), (q), (r), (u), (w) and/or (z) of Section 6.01);

(d) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and other agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the relevant leases, subleases, licenses, sublicenses or other agreements and/or
the property or assets secured by such Liens or the property or assets subject
to such leases, subleases, licenses, sublicenses or other agreements, as the
case may be);

(e) Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Borrower or any of its Restricted Subsidiaries to Dispose
of, or encumber the assets subject to such Liens;

(f) provisions limiting the Disposition or distribution of assets or property in
joint venture agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements (or the Persons the Capital Stock of which is
the subject of such agreement);

 

-126-



--------------------------------------------------------------------------------

(g) any encumbrance or restriction assumed in connection with an acquisition of
the property or Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in anticipation of such acquisition;

(h) restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of the assets
of, or ownership interests in, the relevant partnership, limited liability
company, joint venture or any similar Person;

(i) restrictions on Cash or other deposits imposed by Persons under contracts
entered into in the ordinary course of business or for whose benefit such Cash
or other deposits exist;

(j) restrictions set forth in documents which exist on the Closing Date;

(k) restrictions set forth in any Loan Document, any Hedge Agreement and/or any
agreement relating to any Banking Service Obligation;

(l) restrictions contained in documents governing Indebtedness permitted
hereunder of any Restricted Subsidiary that is not a Loan Party; and

(m) other restrictions or encumbrances imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the contracts, instruments or obligations referred to in
clauses (a) through (l) above; provided that no such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of the Borrower, more restrictive
with respect to such encumbrances and other restrictions, taken as a whole, than
those in effect prior to the relevant amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

Section 6.04 Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower shall not pay or make, directly or indirectly, any Restricted
Payment, except that:

(i) the Borrower may make Restricted Payments to the extent necessary to permit
any Parent Company:

(A) to pay general administrative costs and expenses (including corporate
overhead, legal or similar expenses and customary salary, bonus and other
benefits payable to directors, officers, employees, members of management,
managers and/or consultants of any Parent Company) and franchise fees and Taxes
and similar fees, Taxes and expenses required to enable such Parent Company to
maintain its organizational existence or qualification to do business, in each
case, which are reasonable and customary and incurred in the ordinary course of
business, plus any reasonable and customary indemnification claims made by
directors, officers, members

 

-127-



--------------------------------------------------------------------------------

of management, managers, employees or consultants of any Parent Company, in each
case, to the extent attributable to the ownership or operations of any Parent
Company and its subsidiaries (but excluding the portion of such amount that is
attributable to the ownership or operations of any subsidiary of any Parent
Company other than the Borrower and its subsidiaries);

(B) to discharge the consolidated, combined, unitary or similar Tax liabilities
of such Parent Company and its subsidiaries when and as due, to the extent such
liabilities are attributable to the taxable income of the Borrower and its
subsidiaries (but excluding, for the avoidance of doubt, the portion of any such
Tax liabilities, if any, that is attributable to the taxable income of any
subsidiary of any Parent Company other than the Borrower and/or its
subsidiaries); provided that the amount permitted to be paid by the Borrower
pursuant to this paragraph (B) shall not exceed the amount of Tax liabilities
that would be due if the Borrower and each subsidiary were separate corporations
filing income and similar Tax returns on a consolidated, combined, unitary or
similar basis with the Borrower as the common parent of such affiliated group;
provided, further, that the amount permitted to be paid pursuant to this clause
(B) with respect to any Taxes of any Unrestricted Subsidiary shall be limited to
the amount actually paid by such Unrestricted Subsidiary to the Borrower or its
Restricted Subsidiaries for the purpose of paying such consolidated, combined,
unitary or similar Taxes;

(C) to pay audit and other accounting and reporting expenses of such Parent
Company to the extent attributable to any Parent Company (but excluding, for the
avoidance of doubt, the portion of any such expenses, if any, attributable to
the ownership or operations of any subsidiary of any Parent Company other than
the Borrower and/or its subsidiaries), the Borrower and its subsidiaries;

(D) for the payment of insurance premiums to the extent attributable to any
Parent Company (but excluding, for the avoidance of doubt, the portion of any
such premiums, if any, attributable to the ownership or operations of any
subsidiary of any Parent Company other than the Borrower and/or its
subsidiaries), the Borrower and its subsidiaries;

(E) pay (x) fees and expenses related to debt or equity offerings, investments
or acquisitions permitted or not restricted by this Agreement (whether or not
consummated) and (y) Public Company Costs;

(F) to finance any Investment permitted under Section 6.06 (provided that
(x) any Restricted Payment under this clause (a)(i)(F) shall be made
substantially concurrently with the closing of such Investment and (y) the
relevant Parent Company shall, promptly following the closing thereof, cause
(I) all property acquired to be contributed to the Borrower or one or more of
its Restricted Subsidiaries, or (II) the merger, consolidation or amalgamation
of the Person formed or acquired into the Borrower or one or more of its
Restricted Subsidiaries, in order to consummate such Investment in compliance
with the applicable requirements of Section 6.06 as if undertaken as a direct
Investment by the Borrower or the relevant Restricted Subsidiary); and

(G) to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,

 

-128-



--------------------------------------------------------------------------------

employees or consultants of any Parent Company (or any Immediate Family Member
of any of the foregoing) to the extent such salary, bonuses and other benefits
are attributable and reasonably allocated to the operations of the Borrower
and/or its subsidiaries, in each case, so long as such Parent Company applies
the amount of any such Restricted Payment for such purpose;

(ii) the Borrower may pay (or make Restricted Payments to allow any Parent
Company to pay) for the repurchase, redemption, retirement or other acquisition
or retirement for value of Capital Stock of any Parent Company or any subsidiary
held by any future, present or former employee, director, member of management,
officer, manager or consultant (or any Affiliate or Immediate Family Member
thereof) of any Parent Company, the Borrower or any subsidiary:

(A) in accordance with the terms of promissory notes issued pursuant to
Section 6.01(o), so long as the aggregate amount of all Cash payments made in
respect of such promissory notes, together with the aggregate amount of
Restricted Payments made pursuant to sub-clause (D) of this clause (ii) below,
does not exceed $10,000,000 in any Fiscal Year, which, if not used in any Fiscal
Year, may be carried forward to the next subsequent Fiscal Year;

(B) with the proceeds of any sale or issuance of the Capital Stock of the
Borrower or any Parent Company (to the extent such proceeds are contributed in
respect of Qualified Capital Stock to the Borrower or any Restricted
Subsidiary);

(C) with the net proceeds of any key-man life insurance policies; or

(D) with Cash and Cash Equivalents in an amount not to exceed, together with the
aggregate amount of all cash payments made pursuant to sub-clause (A) of this
clause (ii) in respect of promissory notes issued pursuant to Section 6.01(o),
$10,000,000 in any Fiscal Year, which, if not used in any Fiscal Year, may be
carried forward to the next subsequent Fiscal Year;

(iii) the Borrower may make additional Restricted Payments in an amount not to
exceed (A) the portion, if any, of the Available Amount on such date that the
Borrower elects to apply to this clause (iii)(A) plus (B) the portion, if any,
of the Available Excluded Contribution Amount on such date that the Borrower
elects to apply to this clause (iii)(B);

(iv) the Borrower may make Restricted Payments (i) to any Parent Company to
enable such Parent Company to make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company and (ii) consisting of (A) payments made or expected to be made in
respect of withholding or similar Taxes payable by any future, present or former
officers, directors, employees, members of management, managers or consultants
of the Borrower, any Restricted Subsidiary or any Parent Company or any of their
respective Immediate Family Members and/or (B) repurchases of Capital Stock in
consideration of the payments described in sub-clause (A) above, including
demand repurchases in connection with the exercise of stock options;

(v) the Borrower may repurchase (or make Restricted Payments to any Parent
Company to enable it to repurchase) Capital Stock upon the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
if such Capital Stock represents all or a portion of the exercise price of such
warrants, options or other securities convertible into or exchangeable for
Capital Stock as part of a “cashless” exercise;

 

-129-



--------------------------------------------------------------------------------

(vi) the Borrower may make Restricted Payments, the proceeds of which are
applied (i) on the Closing Date, solely to effect the consummation of the
Transactions and (ii) on and after the Closing Date, to satisfy any payment
obligations owing under the Acquisition Agreement;

(vii) so long as no Event of Default exists, following the consummation of the
first Qualifying IPO, the Borrower may (or may make Restricted Payments to any
Parent Company to enable it to) make Restricted Payments with respect to any
Capital Stock in an amount of 6% per annum of the net Cash proceeds received by
or contributed to the Borrower from any Qualifying IPO;

(viii) the Borrower may make Restricted Payments to (i) redeem, repurchase,
retire or otherwise acquire any (A) Capital Stock (“Treasury Capital Stock”) of
the Borrower and/or any Restricted Subsidiary or (B) Capital Stock of any Parent
Company, in the case of each of subclauses (A) and (B), in exchange for, or out
of the proceeds of the substantially concurrent sale (other than to the Borrower
and/or any Restricted Subsidiary) of, Qualified Capital Stock of the Borrower or
any Parent Company to the extent any such proceeds are contributed to the
capital of the Borrower and/or any Restricted Subsidiary in respect of Qualified
Capital Stock (“Refunding Capital Stock”) and (ii) declare and pay dividends on
any Treasury Capital Stock out of the proceeds of the substantially concurrent
sale (other than to the Borrower or a Restricted Subsidiary) of any Refunding
Capital Stock;

(ix) to the extent constituting a Restricted Payment, the Borrower may
consummate any transaction permitted by Section 6.06 (other than Sections
6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and Section 6.09
(other than Section 6.09(d));

(x) the Borrower may make additional Restricted Payments in an aggregate amount
not to exceed the greater of $40,000,000 and 2.5% of Consolidated Total Assets
as of the last day of the most recently ended Test Period minus (A) the amount
of Restricted Debt Payments made by the Borrower or any Restricted Subsidiary in
reliance on Section 6.04(b)(iv)(B), minus (B) the outstanding amount of
Investments made by the Borrower or any Restricted Subsidiary in reliance on
Section 6.06(q)(ii);

(xi) the Borrower may pay any dividend or consummate any redemption within 60
days after the date of the declaration thereof or the provision of a redemption
notice with respect thereto, as the case may be, if at the date of such
declaration or notice, the dividend or redemption notice would have complied
with the provisions hereof;

(xii) the Borrower may make Restricted Payments to permit any Parent Company
(A) to make any payments in respect of the Junior Debentures (and corresponding
distributions and redemptions in respect of Trust Preferred Securities), so long
as the Interest Coverage Ratio, calculated on a Pro Forma Basis, would not be
less than 2.00:1.00, and (B) to make any payments in respect of the Junior
Debentures (and corresponding distributions and redemptions in respect of the
Trust Preferred Securities), from the proceeds of any sale or issuance of the
Capital Stock of the Borrower or any Parent Company (to the extent such proceeds
are contributed in respect of Qualified Capital Stock to the Borrower or any
Restricted Subsidiary); and

(xiii) the Borrower may make additional Restricted Payments so long as the Total
Leverage Ratio, calculated on a Pro Forma Basis, would not exceed 4.75:1.00.

 

-130-



--------------------------------------------------------------------------------

(b) Holdings and the Borrower shall not, nor shall they permit any Restricted
Subsidiary to, make any payment (whether in Cash, securities or other property)
on or in respect of principal of or interest on (y) any Junior Lien Indebtedness
or (z) any Junior Indebtedness (such Indebtedness under clauses (y) and (z), the
“Restricted Debt”), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Restricted Debt prior to its scheduled maturity (collectively,
“Restricted Debt Payments”), except:

(i) any purchase, defeasance, redemption, repurchase, repayment or other
acquisition or retirement of any Restricted Debt made by exchange for, or out of
the proceeds of, Refinancing Indebtedness permitted by Section 6.01 and/or any
Permitted Refinancing of the Junior Debentures;

(ii) payments as part of an “applicable high yield discount obligation” catch-up
payment;

(iii) payments of regularly scheduled interest as and when due in respect of any
Restricted Debt (other than the Junior Debentures), except for any payments with
respect to any Subordinated Indebtedness that are prohibited by the
subordination provisions thereof;

(iv) so long as, at the time of delivery of irrevocable notice with respect
thereto, no Event of Default exists or would result therefrom, additional
Restricted Debt Payments in an aggregate amount not to exceed:

(A) the greater of $50,000,000 and 3.0% of Consolidated Total Assets as of the
last day of the most recently ended Test Period, minus the amount of Investments
made in reliance on Section 6.06(q)(iii); plus

(B) the greater of: $40,000,000 and 2.5% of Consolidated Total Assets as of the
last day of the most recently ended Test Period, minus (1) the amount of
Restricted Payments made by the Borrower or any Restricted Subsidiary in
reliance on Section 6.04(a)(x), minus (2) the outstanding amount of Investments
made by the Borrower or any Restricted Subsidiary in reliance on
Section 6.06(q)(ii);

(v) (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Borrower and/or any Restricted
Subsidiary and/or any capital contribution in respect of Qualified Capital Stock
of the Borrower or any Restricted Subsidiary, (B) Restricted Debt Payments as a
result of the conversion of all or any portion of any Restricted Debt into
Qualified Capital Stock of the Borrower and/or any Restricted Subsidiary and
(C) to the extent constituting a Restricted Debt Payment, payment-in-kind
interest with respect to any Restricted Debt that is permitted under
Section 6.01;

(vi) Restricted Debt Payments in an aggregate amount not to exceed (A) the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (vi)(A) plus (B) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Borrower elects to apply to
this clause (vi)(B);

(vii) additional Restricted Debt Payments; provided that the Total Leverage
Ratio, calculated on a Pro Forma Basis, would not exceed 4.75:1.00; and

 

-131-



--------------------------------------------------------------------------------

(viii) (A) any payments in respect of the Junior Debentures (and corresponding
distributions and redemptions in respect of Trust Preferred Securities), so long
as the Interest Coverage Ratio, calculated on a Pro Forma Basis, would not be
less than 2.00:1.00, and (B) any payments in respect of the Junior Debentures
(and corresponding distributions and redemptions in respect of the Trust
Preferred Securities), from the proceeds of any sale or issuance of the Capital
Stock of the Borrower or any Parent Company (to the extent such proceeds are
contributed in respect of Qualified Capital Stock to the Borrower or any
Restricted Subsidiary).

Section 6.05 Restrictions on Subsidiary Distributions. Except as provided herein
or in any other Loan Document, the Senior Note Indenture, any document with
respect to any Incremental Equivalent Debt and/or in agreements with respect to
refinancings, renewals or replacements of such Indebtedness that are permitted
by Section 6.01, the Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, enter into or cause to exist any agreement
restricting the ability of (i) any subsidiary of the Borrower to pay dividends
or other distributions to the Borrower or any Loan Party or (ii) any Restricted
Subsidiary to make cash loans or advances to the Borrower or any Loan Party,
except:

(a) in any agreement evidencing (i) Indebtedness of a Restricted Subsidiary that
is not a Loan Party permitted by Section 6.01, (ii) Indebtedness permitted by
Section 6.01 that is secured by a Permitted Lien if the relevant restriction
applies only to the Person obligated under such Indebtedness and its Restricted
Subsidiaries or the property or assets intended to secure such Indebtedness and
(iii) Indebtedness permitted pursuant to clauses (m), (p) (as it relates to
Indebtedness in respect of clauses (a), (m), (q), (r), (u), (w) and/or (z) of
Section 6.01), (q), (r), (u), (w) and/or (z) of Section 6.01;

(b) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, subleases, licenses, sublicenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business;

(c) that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of, any option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;

(d) assumed in connection with any acquisition of property or the Capital Stock
of any Person, so long as the relevant encumbrance or restriction relates solely
to the Person and its subsidiaries (including the Capital Stock of the relevant
Person or Persons) and/or property so acquired and was not created in connection
with or in anticipation of such acquisition;

(e) in any agreement for any Disposition of any Restricted Subsidiary (or all or
substantially all of the property and/or assets thereof) that restricts the
payment of dividends or other distributions or the making of cash loans or
advances by such Restricted Subsidiary pending such Disposition;

(f) in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;

(g) imposed by customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements;

 

-132-



--------------------------------------------------------------------------------

(h) on Cash, other deposits or net worth or similar restrictions imposed by any
Person under any contract entered into in the ordinary course of business or for
whose benefit such Cash, other deposits or net worth or similar restrictions
exist;

(i) set forth in documents which exist on the Closing Date and not created in
contemplation thereof;

(j) those arising pursuant to an agreement or instrument relating to any
Indebtedness permitted to be incurred after the Closing Date if the relevant
restrictions, taken as a whole, are not materially less favorable to the Lenders
than the restrictions contained in this Agreement, taken as a whole (as
determined in good faith by the Borrower);

(k) those arising under or as a result of applicable law, rule, regulation or
order or the terms of any license, authorization, concession or permit;

(l) those arising in any Hedge Agreement and/or any agreement relating to any
Banking Service Obligation; and/or

(m) those imposed by any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of any contract,
instrument or obligation referred to in clauses (a) through (l) above; provided
that no such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of the Borrower, more restrictive with respect to such restrictions, taken as a
whole, than those in existence prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 6.06 Investments. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, make or own any Investment in any other Person
except:

(a) Cash or Investments that were Cash Equivalents at the time made;

(b) (i) Investments existing on the Closing Date in any subsidiary,
(ii) Investments made after the Closing Date among the Borrower and/or one or
more Restricted Subsidiaries that are Loan Parties, (iii) Investments made after
the Closing Date by any Loan Party in any Restricted Subsidiary that is not a
Loan Party in an aggregate outstanding amount not to exceed the greater of
$50,000,000 and 3.0% of Consolidated Total Assets as of the last day of the most
recently ended Test Period (iv) Investments made by any Loan Party and/or any
Restricted Subsidiary that is not a Loan Party in the form of any contribution
or Disposition of the Capital Stock of any Person that is not a Loan Party;
provided that, prior to such contribution or Disposition or series of
transactions resulting in such contribution or Disposition, such Capital Stock
was not owned directly by a Loan Party and (v) Investments made by any
Restricted Subsidiary that is not a Loan Party in any Loan Party;

(c) Investments (i) constituting deposits, prepayments and/or other credits to
suppliers and/or (ii) in the form of advances made to distributors, suppliers,
licensors and licensees, in each case, in the ordinary course of business or, in
the case of clause (iii), to the extent necessary to maintain the ordinary
course of supplies to the Borrower or any Restricted Subsidiary;

(d) Investments in Unrestricted Subsidiaries; provided that immediately after
giving effect to any such Investment, the amount invested in the applicable
Unrestricted

 

-133-



--------------------------------------------------------------------------------

Subsidiary pursuant to this clause (d), when aggregated with the amounts then
invested in all other Unrestricted Subsidiaries pursuant to this clause (d),
shall not exceed $20,000,000 at any one time outstanding;

(e) (i) Permitted Acquisitions and (ii) Investments in Restricted Subsidiaries
that are not Loan Parties in amounts required to permit such Restricted
Subsidiaries to consummate Permitted Acquisitions;

(f) Investments (i) existing on, or contractually committed to or contemplated
as of, the Closing Date and described on Schedule 6.06 and (ii) any
modification, replacement, renewal or extension of any Investment described in
clause (i) above so long as no such modification, renewal or extension thereof
increases the amount of such Investment except by the terms thereof or as
otherwise permitted by this Section 6.06);

(g) Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07;

(h) loans or advances to present or former employees, directors, members of
management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of any Parent Company, the Borrower
and its subsidiaries to the extent permitted by Requirements of Law, in
connection with such Person’s purchase of Capital Stock of any Parent Company,
either (i) in an aggregate principal amount not to exceed $2,000,000 at any one
time outstanding or (ii) so long as the proceeds of such loan or advance are
substantially contemporaneously contributed to the Borrower for the purchase of
such Capital Stock;

(i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(j) Investments consisting of Indebtedness permitted under Section 6.01 (other
than Indebtedness permitted under Sections 6.01(b) and (h)), Permitted Liens,
Restricted Payments permitted under Section 6.04 (other than
Section 6.04(a)(ix)), Restricted Debt Payments permitted by Section 6.04 and
mergers, consolidations, amalgamations, liquidations, windings up, dissolutions
or Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made
in reliance on subclause (ii)(y) of the proviso thereto), Section 6.07(b) (if
made in reliance on clause (ii) therein), Section 6.07(c)(ii) (if made in
reliance on clause (B) therein) and Section 6.07(g));

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

(l) Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment and/or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;

(m) loans and advances of payroll payments or other compensation to present or
former employees, directors, members of management, officers, managers or
consultants of

 

-134-



--------------------------------------------------------------------------------

any Parent Company (to the extent such payments or other compensation relate to
services provided to such Parent Company (but excluding, for the avoidance of
doubt, the portion of any such amount, if any, attributable to the ownership or
operations of any subsidiary of any Parent Company other than the Borrower
and/or its subsidiaries)), the Borrower and/or any subsidiary in the ordinary
course of business;

(n) Investments to the extent that payment therefor is made solely with Capital
Stock of any Parent Company or Capital Stock (other than Disqualified Capital
Stock) of the Borrower or any Restricted Subsidiary, in each case, to the extent
not resulting in a Change of Control;

(o) (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Borrower or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this
Section 6.06 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) of this Section 6.06(o)
so long as no such modification, replacement, renewal or extension thereof
increases the amount of such Investment except as otherwise permitted by this
Section 6.06;

(p) Investments made in connection with the Transactions;

(q) Investments made after the Closing Date by the Borrower and/or any of its
Restricted Subsidiaries in an aggregate amount at any time outstanding not to
exceed:

(i) the greater of $50,000,000 and 3.0% of Consolidated Total Assets as of the
last day of the most recently ended Test Period, plus

(ii) the greater of $40,000,000 and 2.5% of Consolidated Total Assets as of the
last day of the most recently ended Test Period, minus (A) the amount of
Restricted Payments made by the Borrower or any Restricted Subsidiary in
reliance on Section 6.04(a)(x), minus (B) the amount of Restricted Debt Payments
made by the Borrower or any Restricted Subsidiary in reliance on
Section 6.04(b)(iv)(B), plus

(iii) the greater of $50,000,000 and 3.0% of Consolidated Total Assets as of the
last day of the most recently ended Test Period, minus the amount of Restricted
Debt Payments made in reliance on Section 6.04(b)(iv)(A), plus

(iv) in the event that (A) the Borrower or any of its Restricted Subsidiaries
makes any Investment after the Closing Date in any Person that is not a
Restricted Subsidiary and (B) such Person subsequently becomes a Restricted
Subsidiary, an amount equal to 100.0% of the fair market value of such
Investment as of the date on which such Person becomes a Restricted Subsidiary;

(r) Investments made after the Closing Date by the Borrower and/or any of its
Restricted Subsidiaries in an aggregate outstanding amount not to exceed (i) the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (r)(i) plus (ii) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Borrower elects to apply to
this clause (r)(ii);

 

-135-



--------------------------------------------------------------------------------

(s) (i) Guarantees of leases (other than Capital Leases) or of other obligations
not constituting Indebtedness and (ii) Guarantees of the lease obligations of
suppliers, customers, franchisees and licensees of the Borrower and/or its
Restricted Subsidiaries, in each case, in the ordinary course of business;

(t) Investments in any Parent Company in amounts and for purposes for which
Restricted Payments to such Parent Company are permitted under Section 6.04(a);
provided that any Investment made as provided above in lieu of any such
Restricted Payment shall reduce availability under the applicable Restricted
Payment basket under Section 6.04(a);

(u) Investments made by any Restricted Subsidiary that is not a Loan Party with
the proceeds received by such Restricted Subsidiary from an Investment made by
any Loan Party in such Restricted Subsidiary pursuant to this Section 6.06
(other than Investments made pursuant to clause (ii) of Section 6.06(e) or
Section 6.06(x));

(v) Investments in subsidiaries and joint ventures in connection with
reorganizations and related activities related to tax planning; provided that,
after giving effect to any such reorganization and/or related activity, the
security interest of the Administrative Agent in the Collateral, taken as a
whole, is not materially impaired;

(w) Investments under any Derivative Transaction of the type permitted under
Section 6.01(s);

(x) Investments made in connection with the creation, formation and/or
acquisition of any joint venture, or in any Restricted Subsidiary to enable such
Restricted Subsidiary to create, form and/or acquire any joint venture, in an
aggregate outstanding amount not to exceed the greater of $10,000,000 and 1.0%
of Consolidated Total Assets as of the last day of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable;

(y) Investments made in joint venture as required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in joint
venture agreements and similar binding arrangements in effect on the Closing
Date (other than any modification, replacement, renewal or extension of such
Investments so long as no such modification, renewal or extension thereof
increased the amount of any such Investment except by the terms thereof or as
otherwise permitted by this Section 6.06);

(z) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law;

(aa) Investments in the Borrower, any subsidiary and/or any joint venture in
connection with intercompany cash management arrangements and related activities
in the ordinary course of business;

(bb) additional Investments so long as, after giving effect thereto on a Pro
Forma Basis, the Total Leverage Ratio does not exceed 5.00:1.00; and

(cc) Investments consisting of the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons.

 

-136-



--------------------------------------------------------------------------------

Section 6.07 Fundamental Changes; Disposition of Assets. The Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to, enter into any
transaction of merger, consolidation or amalgamation, or liquidate, wind up or
dissolve themselves (or suffer any liquidation or dissolution), or make any
Disposition, in a single transaction or in a series of related transactions,
except:

(a) any Restricted Subsidiary may be merged, consolidated or amalgamated with or
into the Borrower or any other Restricted Subsidiary; provided that (i) in the
case of any such merger, consolidation or amalgamation with or into the
Borrower, (A) the Borrower shall be the continuing or surviving Person or (B) if
the Person formed by or surviving any such merger, consolidation or amalgamation
is not the Borrower (any such Person, the “Successor Borrower”), (x) the
Successor Borrower shall be an entity organized or existing under the law of the
U.S., any state thereof or the District of Columbia, (y) the Successor Borrower
shall expressly assume the Obligations of the Borrower in a manner reasonably
satisfactory to the Administrative Agent and (z) except as the Administrative
Agent may otherwise agree, each Guarantor, unless it is the other party to such
merger, consolidation or amalgamation, shall have executed and delivered a
reaffirmation agreement with respect to its obligations under the Loan Guaranty
and the other Loan Documents; it being understood and agreed that if the
foregoing conditions under clauses (x) through (z) are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement and the other Loan Documents, and (ii) in the case of any such merger,
consolidation or amalgamation with or into any Subsidiary Guarantor, either
(x) such Subsidiary Guarantor shall be the continuing or surviving Person or the
continuing or Surviving Person shall expressly assume the guarantee obligations
of the Subsidiary Guarantor in a manner reasonably satisfactory to the
Administrative Agent or (y) the relevant transaction shall be treated as an
Investment and shall comply with Section 6.06;

(b) Dispositions (including of Capital Stock) among the Borrower and/or any
Restricted Subsidiary (upon voluntary liquidation or otherwise); provided that
any such Disposition by any Loan Party to any Person that is not a Loan Party
shall be (i) for fair market value (as reasonably determined by such Person)
with at least 75% of the consideration for such Disposition consisting of Cash
or Cash Equivalents at the time of such Disposition or (ii) treated as an
Investment and otherwise made in compliance with Section 6.06 (other than in
reliance on clause (j) thereof);

(c) (i) the liquidation or dissolution of any Restricted Subsidiary if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower, is not materially disadvantageous to the Lenders
and the Borrower or any Restricted Subsidiary receives any assets of the
relevant dissolved or liquidated Restricted Subsidiary; provided that in the
case of any liquidation or dissolution of any Loan Party that results in a
distribution of assets to any Restricted Subsidiary that is not a Loan Party,
such distribution shall be treated as an Investment and shall comply with
Section 6.06 (other than in reliance on clause (j) thereof); (ii) any merger,
amalgamation, dissolution, liquidation or consolidation, the purpose of which is
to effect (A) any Disposition otherwise permitted under this Section 6.07 (other
than clause (a), clause (b) or this clause (c)) or (B) any Investment permitted
under Section 6.06; and (iii) the Borrower or any Restricted Subsidiary may be
converted into another form of entity, in each case, so long as such conversion
does not adversely affect the value of the Loan Guaranty or Collateral, if any;

(d) (x) Dispositions of inventory or equipment in the ordinary course of
business (including on an intercompany basis) and (y) the leasing or subleasing
of real property in the ordinary course of business;

 

-137-



--------------------------------------------------------------------------------

(e) Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower, is (A) no longer
useful in its business (or in the business of any Restricted Subsidiary of the
Borrower) or (B) otherwise economically impracticable to maintain;

(f) Dispositions of Cash Equivalents or other assets that were Cash Equivalents
when the relevant original Investment was made;

(g) Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.06 (other than
Section 6.06(j)), Permitted Liens, Restricted Payments permitted by
Section 6.04(a) (other than Section 6.04(a)(ix)) and Sale-Leaseback Transactions
permitted by Section 6.08;

(h) Dispositions for fair market value; provided that with respect to any such
Disposition with a purchase price in excess of the greater of $15,000,000 and
1.0% of Consolidated Total Assets as of the last day of the most recently ended
Test Period, as applicable, at least 75% of the consideration for such
Disposition shall consist of Cash or Cash Equivalents (provided that for
purposes of the 75% Cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Borrower or any
Restricted Subsidiary) of the Borrower or any Restricted Subsidiary (as shown on
such Person’s most recent balance sheet or statement of financial position (or
in the notes thereto) that are assumed by the transferee of any such assets and
for which the Borrower and/or its applicable Restricted Subsidiary have been
validly released by all relevant creditors in writing, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such Disposition, (y) any Securities received by the Borrower
or any Restricted Subsidiary from such transferee that are converted by such
Person into Cash or Cash Equivalents (to the extent of the Cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition and (z) any Designated Non-Cash Consideration received in respect of
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause
(z) that is at that time outstanding, not in excess of the greater of
$50,000,000 and 3.0% of Consolidated Total Assets as of the last day of the most
recently ended Test Period, in each case, shall be deemed to be Cash); provided,
further, that (x) immediately prior to and after giving effect to such
Disposition, as determined on the date on which the agreement governing such
Disposition is executed, no Event of Default shall exist and (y) the Net
Proceeds of such Disposition shall be applied and/or reinvested as (and to the
extent) required by Section 2.11(b)(ii);

(i) to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are promptly applied to the purchase price of such
replacement property;

(j) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, buy/sell arrangements between joint venture or similar parties
set forth in the relevant joint venture arrangements and/or similar binding
arrangements;

(k) Dispositions of accounts receivable in the ordinary course of business
(including any discount and/or forgiveness thereof and any factoring or similar
arrangement) or in connection with the collection or compromise thereof;

 

-138-



--------------------------------------------------------------------------------

(l) Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under any open source license),
which (i) do not materially interfere with the business of the Borrower and its
Restricted Subsidiaries or (ii) relate to closed facilities or the
discontinuation of any product line;

(m) (i) any termination of any lease in the ordinary course of business,
(ii) any expiration of any option agreement in respect of real or personal
property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business;

(n) Dispositions of property subject to foreclosure, casualty, eminent domain or
condemnation proceedings (including in lieu thereof or any similar proceeding);

(o) Dispositions or consignments of equipment, inventory or other assets
(including leasehold interests in real property) with respect to facilities that
are temporarily not in use, held for sale or closed;

(p) Dispositions in connection with the Transactions;

(q) Dispositions of non-core assets acquired in connection with any acquisition
permitted hereunder and sales of Real Estate Assets acquired in any acquisition
permitted hereunder which, within 90 days of the date of such acquisition, are
designated in writing to the Administrative Agent as being held for sale and not
for the continued operation of the Borrower or any of its Restricted
Subsidiaries or any of their respective businesses; provided that (i) the Net
Proceeds received in connection with any such Disposition shall be applied
and/or reinvested as (and to the extent required) by Section 2.11(b)(ii) and
(ii) no Event of Default exists on the date on which the definitive agreement
governing the relevant Disposition is executed;

(r) exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as any such exchange or swap is made for fair value (as
reasonably determined by the Borrower) for like property or assets; provided
that (i) upon the consummation of any such exchange or swap by any Loan Party,
to the extent the property received does not constitute an Excluded Asset, the
Administrative Agent has a perfected Lien with the same priority as the Lien
held on the Real Estate Assets so exchanged or swapped and (ii) any Net Proceeds
received as “cash boot” in connection with any such transaction shall be applied
and/or reinvested as (and to the extent required) by Section 2.11(b)(ii);

(s) [Reserved];

(t) (i) licensing and cross-licensing arrangements involving any technology,
intellectual property or IP Rights of the Borrower or any Restricted Subsidiary
in the ordinary course of business and (ii) Dispositions, abandonments,
cancellations or lapses of IP Rights, or issuances or registrations, or
applications for issuances or registrations, of IP Rights, which, in the
reasonable good faith determination of the Borrower, are not material to the
conduct of the business of the Borrower or its Restricted Subsidiaries, or are
no longer economical to maintain in light of its use;

(u) terminations or unwinds of Derivative Transactions;

 

-139-



--------------------------------------------------------------------------------

(v) Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

(w) Dispositions of Real Estate Assets and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
employees, members of management, managers or consultants of any Parent Company,
the Borrower and/or any Restricted Subsidiary;

(x) Dispositions made to comply with any order of any agency of the U.S. Federal
government, any state, authority or other regulatory body or any applicable
Requirement of Law;

(y) any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize any Domestic Subsidiary in another
jurisdiction in the U.S.;

(z) [Reserved];

(aa) any sale of motor vehicles and information technology equipment purchased
at the end of an operating lease and resold thereafter;

(bb) other Dispositions involving assets having a fair market value (as
reasonably determined by the Borrower at the time of the relevant Disposition)
in the aggregate since the Closing Date of not more than the greater of
$5,000,000 and 1.0% of Consolidated Total Assets as of the last day of the most
recently ended Test Period; and

(cc) Dispositions contemplated on the Closing Date and described on
Schedule 6.07.

To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition; it
being understood and agreed that the Administrative Agent shall be authorized to
take, and shall take, any actions deemed appropriate in order to effect the
foregoing in accordance with Article 8.

Section 6.08 Sale and Lease-Back Transactions. The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which the Borrower or the relevant Restricted Subsidiary
(a) has sold or transferred or is to sell or to transfer to any other Person
(other than the Borrower or any of its Restricted Subsidiaries) and (b) intends
to use for substantially the same purpose as the property which has been or is
to be sold or transferred by the Borrower or such Restricted Subsidiary to any
Person (other than the Borrower or any of its Restricted Subsidiaries) in
connection with such lease (such a transaction described herein, a “Sale and
Lease-Back Transaction”); provided that any Sale and Lease-Back Transaction
shall be permitted so long as the Net Proceeds of such Disposition are applied
and/or reinvested as (and to the extent) required by Section 2.11(b)(ii) and
such Sale and Lease-Back Transaction is (A) permitted by Section 6.01(m) or
(B)(1) made in exchange for cash consideration, (2) the Borrower or its
applicable Restricted Subsidiary would otherwise be permitted to enter into, and
remain liable under, the applicable underlying lease and (3) the aggregate fair
market value of the assets sold subject to all Sale and Lease-Back Transactions
under this clause (B) shall not exceed the greater of $30,000,000 and 2.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period.

 

-140-



--------------------------------------------------------------------------------

Section 6.09 Transactions with Affiliates. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) involving payment in excess of $5,000,000 with any of
their respective Affiliates on terms that are less favorable to the Borrower or
such Restricted Subsidiary, as the case may be (as reasonably determined by the
Borrower), than those that might be obtained at the time in a comparable
arm’s-length transaction from a Person who is not an Affiliate; provided that
the foregoing restriction shall not apply to:

(a) any transaction between or among the Borrower and/or one or more Restricted
Subsidiaries (or any entity that becomes a Restricted Subsidiary as a result of
such transaction) to the extent permitted or not restricted by this Agreement;

(b) any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Borrower or any Restricted Subsidiary;

(c) (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Borrower
or any of its Restricted Subsidiaries with their respective current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or those of any Parent Company, (ii) any subscription
agreement or similar agreement pertaining to the repurchase of Capital Stock
pursuant to put/call rights or similar rights with current or former officers,
directors, members of management, managers, employees, consultants or
independent contractors and (iii) transactions pursuant to any employee
compensation, benefit plan, stock option plan or arrangement, any health,
disability or similar insurance plan which covers current or former officers,
directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;

(d) (i) transactions permitted by Sections 6.01(d), (o), (bb) and (ee), 6.04 and
6.06(h), (m), (o), (t), (v), (x), (y), (z) and (aa) and (ii) issuances of
Capital Stock and Indebtedness not restricted by this Agreement;

(e) transactions in existence on the Closing Date and any amendment,
modification or extension thereof to the extent such amendment, modification or
extension, taken as a whole, is not (i) materially adverse to the Lenders or
(ii) more disadvantageous to the Lenders than the relevant transaction in
existence on the Closing Date;

(f) (i) so long as no Event of Default under Section 7.01(a), 7.01(f) or 7.01(g)
then exists or would result therefrom, the payment of management, monitoring,
consulting, advisory and similar fees to any Investor in an amount not to exceed
$1,000,000 and (ii) the payment of all indemnification obligations and expenses
owed to any Investor and any of their respective directors, officers, members of
management, managers, employees and consultants, in each case of clauses (i) and
(ii) whether currently due or paid in respect of accruals from prior periods;

(g) the Transactions, including the payment of Transaction Costs and payments
required under the Acquisition Agreement;

 

-141-



--------------------------------------------------------------------------------

(h) customary compensation to Affiliates in connection with financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities and other transaction fees, which payments are approved by
the majority of the members of the board of directors (or similar governing
body) or a majority of the disinterested members of the board of directors (or
similar governing body) of the Borrower in good faith;

(i) Guarantees permitted by Section 6.01 or Section 6.06;

(j) loans and other transactions among the Loan Parties to the extent permitted
under this Article 6;

(k) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Borrower and/or any of its
Restricted Subsidiaries in the ordinary course of business and, in the case of
payments to such Person in such capacity on behalf of any Parent Company, to the
extent attributable to the operations of the Borrower or its Restricted
Subsidiaries;

(l) transactions with customers, clients, suppliers, joint ventures, purchasers
or sellers of goods or services or providers of employees or other labor entered
into in the ordinary course of business, which are (i) fair to the Borrower
and/or its applicable Restricted Subsidiary in the good faith determination of
the board of directors (or similar governing body) of the Borrower or the senior
management thereof or (ii) on terms at least as favorable as might reasonably be
obtained from a Person other than an Affiliate;

(m) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;

(n) (i) any purchase by Holdings of the Capital Stock of (or contribution to the
equity capital of) the Borrower and (ii) any intercompany loans made by Holdings
to the Borrower or any Restricted Subsidiary; and

(o) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to the Borrower or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate;

Section 6.10 Conduct of Business. From and after the Closing Date, the Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, engage in
any material line of business other than (a) the businesses engaged in by the
Borrower or any Restricted Subsidiary on the Closing Date and similar,
complementary, ancillary or related businesses and (b) such other lines of
business to which the Administrative Agent may consent.

Section 6.11 Amendments or Waivers of Organizational Documents. The Borrower
shall not, nor shall it permit any Subsidiary Guarantor to, amend or modify
their respective Organizational Documents, in each case in a manner that is
materially adverse to the Lenders (in their capacities as such) without
obtaining the prior written consent of the Administrative Agent; provided that,

 

-142-



--------------------------------------------------------------------------------

for purposes of clarity, it is understood and agreed that the Borrower and/or
any Subsidiary Guarantor may effect a change to its organizational form and/or
consummate any other transaction that is permitted under Section 6.07.

Section 6.12 Amendments of or Waivers with Respect to Restricted Debt. The
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
amend or otherwise modify the terms of any Restricted Debt (or the documentation
governing the foregoing) if the effect of such amendment or modification,
together with all other amendments or modifications made, is materially adverse
to the interests of the Lenders (in their capacities as such); provided that,
for purposes of clarity, it is understood and agreed that the foregoing
limitation shall not otherwise prohibit any Refinancing Indebtedness, any
Permitted Refinancing of the Junior Debentures or any other replacement,
refinancing, amendment, supplement, modification, extension, renewal,
restatement or refunding of any Restricted Debt, in each case, that is permitted
under this Agreement in respect thereof.

Section 6.13 Fiscal Year. The Borrower shall not change its Fiscal Year-end to a
date other than December 31; provided, that, the Borrower may, upon written
notice to the Administrative Agent, change the Fiscal Year-end of the Borrower
to another date, in which case the Borrower and the Administrative Agent will,
and are hereby authorized to, make any adjustments to this Agreement that are
necessary to reflect such change in Fiscal Year.

Section 6.14 Permitted Activities of Holdings and Intermediate Holdings. Neither
Holdings nor Intermediate Holdings shall:

(a) incur any Indebtedness for borrowed money other than (i) Indebtedness under
the Loan Documents, the Junior Debentures and the Senior Notes or otherwise in
connection with the Transactions, (ii) Indebtedness of the type permitted under
Section 6.01(o) and (iii) Guarantees of (x) Indebtedness or other obligations of
the Borrower and/or any Restricted Subsidiary that are otherwise permitted
hereunder and (y) Indebtedness or other obligations under the Senior Notes, the
Trust Preferred Securities and the Junior Debentures;

(b) create or suffer to exist any Lien on any property or asset now owned or
hereafter acquired by it other than (i) the Liens created under the Collateral
Documents to which it is a party, (ii) any other Lien created in connection with
the Transactions, (iii) Permitted Liens on the Collateral that are secured on a
pari passu or junior basis with the Secured Obligations, so long as such
Permitted Liens secure Guarantees permitted under clause (a)(ii) above and the
underlying Indebtedness subject to such Guarantee is permitted to be secured on
the same basis pursuant to Section 6.02 and (iv) Liens of the type permitted
under Section 6.02 (other than in respect of debt for borrowed money);

(c) engage in any business activity or own any material assets other than
(i) holding the Trust Common Securities, the Capital Stock of Intermediate
Holdings and the Borrower, as applicable, and, indirectly, any other subsidiary
of the Borrower, (ii) performing its obligations under the Loan Documents, the
Junior Debentures, the Senior Notes and other Indebtedness, Liens (including the
granting of Liens) and Guarantees permitted hereunder; (iii) issuing its own
Capital Stock (including, for the avoidance of doubt, the making of any dividend
or distribution on account of, or any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value of, any shares of any
class of Capital Stock); (iv) filing Tax reports and paying Taxes and other
customary obligations in the ordinary course (and contesting any Taxes);
(v) preparing reports to Governmental Authorities and to its shareholders;
(vi) holding director and shareholder meetings, preparing organizational records
and other organizational activities required to maintain its separate
organizational structure or to comply

 

-143-



--------------------------------------------------------------------------------

with applicable Requirements of Law; (vii) effecting any initial public offering
of its Capital Stock; (viii) holding (A) Cash, Cash Equivalents and other assets
received in connection with permitted distributions or dividends received from,
or permitted Investments or permitted Dispositions made by, any of its
subsidiaries or permitted contributions to the capital of, or proceeds from the
issuance of Capital Stock of, Holdings pending the application thereof and
(B) the proceeds of Indebtedness permitted by Section 6.01; (x) providing
indemnification for its officers, directors, members of management, employees
and advisors or consultants; (xi) participating in tax, accounting and other
administrative matters; (xii) making payments of the type permitted under
Section 6.09(f) and the performance of its obligations under any document,
agreement and/or Investment contemplated by the Transactions or otherwise not
prohibited under this Agreement; (xiii) complying with applicable Requirements
of Law (including with respect to the maintenance of its existence);
(xiv) making and holding intercompany loans to Intermediate Holdings, the
Borrower and/or the Restricted Subsidiaries of the Borrower, as applicable;
(xv) making and holding Investments of the type permitted under Section 6.06(h);
and (xvi) activities incidental to any of the foregoing; or

(d) consolidate or amalgamate with, or merge with or into, or convey, sell or
otherwise transfer all or substantially all of its assets to, any Person;
provided that, so long as no Default or Event of Default exists or would result
therefrom, (A) Holdings or Intermediate Holdings may consolidate or amalgamate
with, or merge with or into, any other Person (other than the Borrower and any
of its subsidiaries) so long as (i) Holdings or Intermediate Holdings, as
applicable, is the continuing or surviving Person or (ii) if the Person formed
by or surviving any such consolidation, amalgamation or merger is not Holdings
or Intermediate Holdings, as applicable, (x) the successor Person expressly
assumes all obligations of Holdings or Intermediate Holdings, as applicable,
under this Agreement and the other Loan Documents to which Holdings or
Intermediate Holdings is a party pursuant to a supplement hereto and/or thereto
in a form reasonably satisfactory to the Administrative Agent and (y) the
Borrower delivers a certificate of a Responsible Officer with respect to the
satisfaction of the conditions set forth in clause (x) of this clause (A) and
(B) Holdings or Intermediate Holdings may convey, sell or otherwise transfer all
or substantially all of its assets to any other Person (other than the Borrower
and any of its subsidiaries) so long as (x) no Change of Control results
therefrom, (y) the Person acquiring such assets expressly assumes all of the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings or Intermediate Holdings, as applicable, is a party pursuant to a
supplement hereto and/or thereto in a form reasonably satisfactory to the
Administrative Agent and (z) the Borrower delivers a certificate of a
Responsible Officer with respect to the satisfaction of the conditions under
clause (x) set forth in this clause (B); provided, further, that if the
conditions set forth in the preceding proviso are satisfied, the successor to
Holdings or Intermediate Holdings will succeed to, and be substituted for,
Holdings or Intermediate Holdings, as applicable, under this Agreement.

Section 6.15 Financial Covenant.

(a) Senior Secured Leverage Ratio. On the last day of any Test Period on which
the Revolving Facility Test Condition is then satisfied (it being understood and
agreed that this Section 6.15 shall not apply until the last day of the first
full Fiscal Quarter ending after the Closing Date), the Borrower shall not
permit the Senior Secured Leverage Ratio to be greater than 6.50:1.00.

(b) Financial Cure. Notwithstanding anything to the contrary in this Agreement
(including Article 7), upon the occurrence of an Event of Default as a result of
the Borrower’s failure to comply with Section 6.15(a) above for any Fiscal
Quarter, the Borrower shall have the right (the “Cure Right”) (at any time
during such Fiscal Quarter or thereafter until the date that is 15 Business Days
after

 

-144-



--------------------------------------------------------------------------------

the date on which financial statements for such Fiscal Quarter are required to
be delivered pursuant to Section 5.01(a) or (b), as applicable) to issue
Qualified Capital Stock or other equity (such other equity to be on terms
reasonably acceptable to the Administrative Agent) for Cash or otherwise receive
Cash contributions in respect of Qualified Capital Stock (the “Cure Amount”),
and thereupon the Borrower’s compliance with Section 6.15(a) shall be
recalculated giving effect to a pro forma increase in the amount of Consolidated
Adjusted EBITDA by an amount equal to the Cure Amount (notwithstanding the
absence of a related addback in the definition of “Consolidated Adjusted
EBITDA”) solely for the purpose of determining compliance with Section 6.15(a)
as of the end of such Fiscal Quarter and for applicable subsequent periods that
include such Fiscal Quarter. If, after giving effect to the foregoing
recalculation (but not, for the avoidance of doubt, taking into account any
immediate repayment of Indebtedness in connection therewith), the requirements
of Section 6.15(a) would be satisfied, then the requirements of Section 6.15(a)
shall be deemed satisfied as of the end of the relevant Fiscal Quarter with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of Section 6.15(a) that had occurred
(or would have occurred) shall be deemed cured for the purposes of this
Agreement. Notwithstanding anything herein to the contrary, (i) in each four
consecutive Fiscal Quarter period there shall be at least two Fiscal Quarters
(which may, but are not required to be, consecutive) in which the Cure Right is
not exercised, (ii) during the term of this Agreement, the Cure Right shall not
be exercised more than five times, (iii) the Cure Amount shall be no greater
than the amount required for the purpose of complying with Section 6.15(a),
(iv) upon the Administrative Agent’s receipt of a written notice from the
Borrower that the Borrower intends to exercise the Cure Right (a “Notice of
Intent to Cure”), until the 15th Business Day following the date on which
financial statements for the Fiscal Quarter to which such Notice of Intent to
Cure relates are required to be delivered pursuant to Section 5.01(a) or (b), as
applicable, neither the Administrative Agent (nor any sub-agent therefor) nor
any Lender shall exercise any right to accelerate the Loans or terminate the
Revolving Credit Commitments or any Additional Commitments, and none of the
Administrative Agent (nor any sub-agent therefor) nor any Lender or Secured
Party shall exercise any right to foreclose on or take possession of the
Collateral or any other right or remedy under the Loan Documents solely on the
basis of the relevant Event of Default under Section 6.15(a), (v) during any
Test Period in which any Cure Amount is included in the calculation of
Consolidated Adjusted EBITDA as a result of any exercise of the Cure Right, such
Cure Amount shall be (A) counted solely as an increase to Consolidated Adjusted
EBITDA (and not as a reduction of Indebtedness) for the purpose of determining
compliance with Section 6.15(a) and (B) disregarded for all other purposes,
including the purpose of determining whether any financial ratio-based condition
has been satisfied, the Applicable Rate or the Commitment Fee Rate or the
availability of any carve-out set forth in Article 6 of this Agreement and
(vi) no Revolving Lender or Issuing Bank shall be required to make any Revolving
Loan or issue any Letter of Credit from and after such time as the
Administrative Agent has received the Notice of Intent to Cure unless and until
the Cure Amount is actually received.

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) Failure To Make Payments When Due. Failure by the Borrower to pay (i) any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five Business Days after the date due; or

 

-145-



--------------------------------------------------------------------------------

(b) Default in Other Agreements. (i) Failure by any Loan Party or any of its
Restricted Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in clause (a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Loan Party
or any of its Restricted Subsidiaries with respect to any other term of (A) one
or more items of Indebtedness with an aggregate outstanding principal amount
exceeding the Threshold Amount or (B) any loan agreement, mortgage, indenture or
other agreement relating to such item(s) of Indebtedness (other than, for the
avoidance of doubt, with respect to Indebtedness consisting of Hedging
Obligations, termination events or equivalent events pursuant to the terms of
the relevant Hedge Agreement which are not the result of any default thereunder
by any Loan Party or any Restricted Subsidiary), in each case beyond the grace
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, such Indebtedness to become
or be declared due and payable (or redeemable) prior to its stated maturity or
the stated maturity of any underlying obligation, as the case may be; provided
that clause (ii) of this paragraph (b) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
securing such Indebtedness if such sale or transfer is permitted hereunder;
provided, further, that any failure described under clause (i) or (ii) above is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Commitments or acceleration of the Loans pursuant to
Article 7; or

(c) Breach of Certain Covenants. Failure of any Loan Party, as required by the
relevant provision, to perform or comply with any term or condition contained in
Section 5.01(e)(i), Section 5.02 (as it applies to the preservation of the
existence of the Borrower), or Article 6; provided that, notwithstanding this
clause (c), no breach or default by any Loan Party under Section 6.15(a) will
constitute an Event of Default with respect to the Initial Term Loans or any
Additional Term Loans unless and until the Required Revolving Lenders have
accelerated the Revolving Loans and any Additional Revolving Loans, terminated
the commitments under the Revolving Facility and demanded repayment of, or
otherwise accelerated, the Indebtedness or other obligations under the Revolving
Facility; it being understood and agreed that any breach of Section 6.15(a) is
subject to cure as provided therein; or

(d) Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate and any
Perfection Certificate Supplement) being untrue in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Loan Documents. Default by any Loan Party in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Article 7, which default has not been remedied or waived within 30 days
after receipt by the Borrower of written notice thereof from the Administrative
Agent; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by a
court of competent jurisdiction of a decree or order for relief in respect of
Holdings, Intermediate Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) in an involuntary case under
any Debtor Relief Law now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, state or local law; or (ii) the commencement of an involuntary case
against

 

-146-



--------------------------------------------------------------------------------

Holdings, Intermediate Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) under any Debtor Relief Law;
the entry by a court having jurisdiction in the premises of a decree or order
for the appointment of a receiver, receiver and manager, (preliminary)
insolvency receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Holdings, Intermediate Holdings, the Borrower
or any of its Restricted Subsidiaries (other than any Immaterial Subsidiary), or
over all or a substantial part of its property; or the involuntary appointment
of an interim receiver, trustee or other custodian of Holdings, Intermediate
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) for all or a substantial part of its property, which
remains undismissed, unvacated, unbounded or unstayed pending appeal for 60
consecutive days; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry against
Holdings, Intermediate Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) of an order for relief, the
commencement by Holdings, Intermediate Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) of a voluntary
case under any Debtor Relief Law, or the consent by Holdings, Intermediate
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) to the entry of an order for relief in an involuntary
case or to the conversion of an involuntary case to a voluntary case, under any
Debtor Relief Law, or the consent by the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) to the appointment of or
taking possession by a receiver, receiver and manager, trustee or other
custodian for all or a substantial part of its property; (ii) the making by
Holdings, Intermediate Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) of a general assignment for
the benefit of creditors; or (iii) the admission by Holdings, Intermediate
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) in writing of their inability to pay their respective
debts as such debts become due; or

(h) Judgments and Attachments. The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against Holdings,
Intermediate Holdings, the Borrower or any of its Restricted Subsidiaries or any
of their respective assets involving in the aggregate at any time an amount in
excess of the Threshold Amount (in either case to the extent not adequately
covered by self-insurance (if applicable) or by insurance as to which the
relevant third party insurance company has been notified and not denied
coverage), which judgment, writ, warrant or similar process remains unpaid,
undischarged, unvacated, unbonded or unstayed pending appeal for a period of 60
days; or

(i) Employee Benefit Plans. The occurrence of one or more ERISA Events, which
individually or in the aggregate result in liability of Holdings, Intermediate
Holdings, the Borrower or any of its Restricted Subsidiaries in an aggregate
amount which would reasonably be expected to result in a Material Adverse
Effect; or

(j) Change of Control. The occurrence of a Change of Control; or

(k) Guaranties, Collateral Documents and Other Loan Documents. At any time after
the execution and delivery thereof (i) any material Loan Guaranty for any reason
ceasing to be in full force and effect (other than in accordance with its terms
or as a result of the occurrence of the Termination Date) or being declared to
be null and void or the repudiation in writing by any Loan Party of its
obligations thereunder (other than as a result of the discharge of such Loan
Party in accordance with the terms thereof), (ii) this Agreement or any material
Collateral Document ceasing to be in full force and effect (other than by reason
of a release of

 

-147-



--------------------------------------------------------------------------------

Collateral in accordance with the terms hereof or thereof, the occurrence of the
Termination Date or any other termination of such Collateral Document in
accordance with the terms thereof) or being declared null and void or (iii) the
contesting by any Loan Party of the validity or enforceability of any material
provision of any Loan Document (or any Lien purported to be created by the
Collateral Documents or Loan Guaranty) in writing or denial by any Loan Party in
writing that it has any further liability (other than by reason of the
occurrence of the Termination Date), including with respect to future advances
by the Lenders, under any Loan Document to which it is a party; or

(l) Subordination. The Obligations ceasing or the assertion in writing by any
Loan Party that the Obligations cease to constitute senior indebtedness under
the subordination provisions of any document or instrument evidencing any
permitted Subordinated Indebtedness in excess of the Threshold Amount or any
such subordination provision being invalidated or otherwise ceasing, for any
reason, to be valid, binding and enforceable obligations of the parties thereto;

then, and in every such event (other than (x) an event with respect to the
Borrower described in clause (f) or (g) of this Article) or (y) any Event of
Default arising under Section 6.15(a)) and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take any of the following
actions, at the same or different times: (i) terminate the Revolving Credit
Commitments, or any Additional Commitments, and thereupon such Commitments
and/or Additional Commitments shall terminate immediately, (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (iii) require that the
Borrower deposit in the LC Collateral Account an additional amount in Cash as
reasonably requested by the Issuing Banks (not to exceed 100% of the relevant
face amount) of the then outstanding LC Exposure (minus the amount then on
deposit in the LC Collateral Account); provided that (A) upon the occurrence of
an event with respect to the Borrower described in clause (f) or (g) of this
Article, any such Commitments and/or Additional Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and the obligation of the Borrower to Cash collateralize the
outstanding Letters of Credit as aforesaid shall automatically become effective,
in each case without further action of the Administrative Agent or any Lender
and (B) during the continuance of any Event of Default arising under
Section 6.15(a), (X) upon the request of the Required Revolving Lenders (but not
the Required Lenders or any other Lender or group of Lenders), the
Administrative Agent shall, by notice to the Borrower, (1) terminate the
Revolving Credit Commitments, and thereupon such Revolving Commitments shall
terminate immediately, (2) declare the Revolving Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Revolving Loans so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and (3) require that any Borrower
deposit in the LC Collateral Account an additional amount in Cash as reasonably
requested by the Issuing Banks (not to exceed 100% of the relevant face amount)
of the then outstanding LC Exposure (minus the amount then on deposit in the LC
Collateral Account) and (Y) on or after the date on which the rights under
clause (X) above are exercised, the Administrative Agent may, and at the request
of the Required

 

-148-



--------------------------------------------------------------------------------

Lenders shall, by notice to the Borrower, declare the Loans then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints Barclays
(or any successor appointed pursuant hereto) as Administrative Agent and
authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any subsidiary of any Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall not be under any obligation to provide such
information to them.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists, and the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; it being understood that such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary power, except discretionary rights and powers that
are expressly contemplated by the Loan Documents and which the Administrative
Agent is required to exercise in writing as directed by the Required Lenders or
Required Revolving Lenders (or such other number or percentage of the Lenders as
shall be necessary under the relevant circumstances as provided in
Section 9.02); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable laws, and (c) except as expressly set forth in the Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Restricted Subsidiaries that is communicated to or obtained by the
Person serving as Administrative

 

-149-



--------------------------------------------------------------------------------

Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable to the Lenders or any other Secured Party for any action taken or
not taken by it with the consent or at the request of the Required Lenders or
Required Revolving Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the relevant circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any covenant, agreement or other term or condition
set forth in any Loan Document or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien on the Collateral or the existence, value or
sufficiency of the Collateral, (vi) the satisfaction of any condition set forth
in Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
(vii) any property, book or record of any Loan Party or any Affiliate thereof.

If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Administrative Agent and the other Lenders thereof in
writing. Each Lender agrees that, except with the written consent of the
Administrative Agent, it will not take any enforcement action hereunder or under
any other Loan Document, accelerate the Obligations under any Loan Document, or
exercise any right that it might otherwise have under applicable law or
otherwise to credit bid at any foreclosure sale, UCC sale, any sale under
Section 363 of the Bankruptcy Code or other similar Dispositions of Collateral.
Notwithstanding the foregoing, however, a Lender may take action to preserve or
enforce its rights against a Loan Party where a deadline or limitation period is
applicable that would, absent such action, bar enforcement of the Obligations
held by such Lender, including the filing of a proof of claim in a case under
the Bankruptcy Code.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrower, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by, the Administrative Agent, on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by, the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
Disposition and (B) the Administrative Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such Disposition.

No holder of any Secured Hedging Obligation or Banking Services Obligation in
its respective capacity as such shall have any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement.

 

-150-



--------------------------------------------------------------------------------

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties to take any of the
following actions upon the instruction of the Required Lenders:

(a) consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Secured Obligations in connection with any
Disposition pursuant to the applicable provisions of the Bankruptcy Code,
including Section 363 thereof;

(b) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code, including under Section 363 thereof;

(c) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC;

(d) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any foreclosure or other
Disposition conducted in accordance with applicable law following the occurrence
of an Event of Default, including by power of sale, judicial action or
otherwise; and/or

(e) estimate the amount of any contingent or unliquidated Secured Obligations of
such Lender or other Secured Party;

it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clause (b), (c) or (d) without
its prior written consent.

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clause (b), (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other
than with respect to contingent or unliquidated liabilities as set forth in the
next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis.

With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount thereof for purposes of any credit bid or purchase
described in the second preceding paragraph so long as the estimation of the
amount or liquidation of such claim would not unduly delay the ability of the
Administrative Agent to credit bid the Secured Obligations or purchase the
Collateral in the relevant Disposition. In the event that the Administrative
Agent, in its sole and absolute discretion, elects not to estimate any such
contingent or unliquidated claim or any such claim cannot be estimated without
unduly delaying the ability of the Administrative Agent to consummate any credit
bid or purchase in accordance with the second preceding paragraph, then any
contingent or unliquidated claims not so estimated shall be disregarded, shall
not be credit bid, and shall not be entitled to any interest in the portion or
the entirety of the Collateral purchased by means of such credit bid.

 

-151-



--------------------------------------------------------------------------------

Each Secured Party whose Secured Obligations are credit bid under clause (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or any other asset acquired in connection with such
credit bid (or in the Capital Stock of the acquisition vehicle or vehicles that
are used to consummate such acquisition) on a ratable basis in accordance with
the percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid in such credit bid or other Disposition,
by (y) the aggregate amount of all Secured Obligations that were credit bid in
such credit bid or other Disposition.

In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure is then due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts to the extent due to the Lenders and the Administrative Agent
under Sections 2.12 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent consents to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amount due to the Administrative Agent under
Sections 2.12 and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable Issuing Bank, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent has received notice to the contrary from such Lender or

 

-152-



--------------------------------------------------------------------------------

Issuing Bank prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

The Administrative Agent may resign at any time by giving ten days’ written
notice to the Lenders, the Issuing Banks and the Borrower. If the Administrative
Agent becomes subject to an insolvency proceeding, either the Required Lenders
or the Borrower may, upon ten days’ notice, remove the Administrative Agent.
Upon receipt of any such notice of resignation or delivery of any such notice of
removal, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld or delayed), to appoint a successor
Administrative Agent which shall be a commercial bank or trust company with
offices in the U.S. having combined capital and surplus in excess of
$1,000,000,000; provided that during the existence and continuation of an Event
of Default under Section 7.01(a) or, with respect to Holdings, Intermediate
Holdings or the Borrower, Section 7.01(f) or (g), no consent of the Borrower
shall be required. If no successor shall have been appointed as provided above
and accepted such appointment within ten days after the retiring Administrative
Agent gives notice of its resignation or the Administrative Agent receives
notice of removal, then (a) in the case of a retirement, the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above (including, for the avoidance of doubt,
consent of the Borrower) or (b) in the case of a removal, the Borrower may,
after consulting with the Required Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that (x) in the case
of a retirement, if the Administrative Agent notifies the Borrower, the Lenders
and the Issuing Banks that no qualifying Person has accepted such appointment or
(y) in the case of a removal, the Borrower notifies the Required Lenders that no
qualifying Person has accepted such appointment, then, in each case, such
resignation or removal shall nonetheless become effective in accordance with and
on the 30th day following delivery of such notice and (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent in its capacity as
collateral agent for the Secured Parties for perfection purposes, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations required to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly (and each Lender and each Issuing Bank will cooperate with the
Borrower to enable the Borrower to take such actions), until such time as the
Required Lenders or the Borrower, as applicable, appoint a successor
Administrative Agent, as provided for above in this Article 8. Upon the
acceptance of its appointment as Administrative Agent hereunder as a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Administrative Agent (other than any rights to indemnity payments
owed to the retiring Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder (other than its obligations under Section 9.13). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor Administrative Agent. After the Administrative Agent’s resignation or
removal

 

-153-



--------------------------------------------------------------------------------

hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any action taken
or omitted to be taken by any of them while the relevant Person was acting as
Administrative Agent (including for this purpose holding any collateral security
following the retirement or removal of the Administrative Agent).
Notwithstanding anything to the contrary herein, no Disqualified Institution
(nor any Affiliate thereof) may be appointed as a successor Administrative
Agent.

Notwithstanding anything to the contrary contained herein, Barclays may, upon
ten days’ prior written notice to the Borrower, each Issuing Bank and the
Lenders, resign as Issuing Bank and/or Swingline Lender, which resignation shall
be effective as of the date referenced in such notice (but in no event less than
ten days after the delivery of such written notice); it being understood that in
the event of any such resignation, any Letter of Credit then outstanding shall
remain outstanding (irrespective of whether any amounts have been drawn at such
time). In the event of any such resignation as an Issuing Bank or the Swingline
Lender, the Borrower shall, unless an Event of Default under Section 7.01(a) or,
with respect to Holdings, Intermediate Holdings or the Borrower, Section 7.01(f)
or (g) then exists, be entitled to appoint any Revolving Lender that is willing
to accept such appointment as successor Issuing Bank or Swingline Lender
hereunder. Upon the acceptance of any appointment as Issuing Bank or Swingline
Lender hereunder by a successor Issuing Bank or Swingline Lender, as applicable,
such successor Issuing Bank or Swingline Lender, as applicable, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Issuing Bank or Swingline Lender, as applicable, and the
retiring Issuing Bank or Swingline Lender, as applicable, shall be discharged
from its duties and obligations in such capacity hereunder. In the event the
successor Swingline Lender resigns, the Borrower shall promptly repay all
outstanding Swingline Loans on the effective date of such resignation (which
repayment may be effectuated with the proceeds of a Borrowing).

Each of each Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of each Lender and each Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their respective Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders and the Issuing Banks by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of the Administrative Agent or any
of its Related Parties.

Notwithstanding anything to the contrary herein, the Arrangers shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement, except in their respective capacities as the Administrative Agent, an
Issuing Bank or a Lender hereunder, as applicable.

Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent shall,

(a) release any Lien on any property granted to or held by Administrative Agent
under any Loan Document (i) upon the occurrence of the Termination Date,
(ii) that is sold or to be sold or transferred as part of or in connection with
any Disposition permitted under the Loan Documents to a Person that is not a
Loan Party, (iii) that does not constitute (or ceases to

 

-154-



--------------------------------------------------------------------------------

constitute) Collateral, (iv) if the property subject to such Lien is owned by a
Subsidiary Guarantor, upon the release of such Subsidiary Guarantor from its
Loan Guaranty otherwise in accordance with the Loan Documents, (v) as required
under clause (d) below or (vi) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 9.02;

(b) subject to Section 9.22, release any Subsidiary Guarantor from its
obligations under the Loan Guaranty if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions permitted hereunder; provided that
the release of any Subsidiary Guarantor from its obligations under the Loan
Guaranty if such Subsidiary Guarantor becomes an Excluded Subsidiary of the type
described in clause (a) of the definition thereof shall only be permitted if at
the time such Guarantor becomes an Excluded Subsidiary of such type (1) no Event
of Default exists, (2) after giving pro forma effect to such release and the
consummation of the transaction that causes such Person to be an Excluded
Subsidiary of such type, the Borrower is deemed to have made a new Investment in
such Person for purposes of Section 6.06 (as if such Person were then newly
acquired) in an amount equal to the portion of the fair market value of the net
assets of such Person attributable to the Borrower’s equity interest therein as
reasonably estimated by the Borrower and such Investment is permitted pursuant
to Section 6.06 (other than Section 6.06(f)) at such time and (3) a Responsible
Officer of the Borrower certifies to the Administrative Agent compliance with
preceding clauses (1) and (2));

(c) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(d), 6.02(e), 6.02(g), 6.02(m),
6.02(n), 6.02(o) (other than any Lien on the Capital Stock of any Subsidiary
Guarantor), 6.02(q), 6.02(r), 6.02(x), 6.02(y), 6.02(z)(i), 6.02(bb), 6.02(cc),
6.02(ee), and 6.02(ff) (and any Refinancing Indebtedness in respect of any
thereof to the extent such Refinancing Indebtedness is permitted to be secured
under Section 6.02(k)); provided, that the subordination of any Lien on any
property granted to or held by the Administrative Agent shall only be required
to the extent that the Lien of the Administrative Agent with respect to such
property is required to be subordinated to the relevant Permitted Lien in
accordance with applicable law or the documentation governing the Indebtedness
that is secured by such Permitted Lien; and

(d) enter into subordination, intercreditor and/or similar agreements with
respect to Indebtedness that is (i) required or permitted to be subordinated
hereunder and/or (ii) secured by Liens, and with respect to which Indebtedness,
this Agreement contemplates an intercreditor, subordination or collateral trust
agreement.

Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Guarantee or its Lien on any
Collateral pursuant to this Article 8. In each case as specified in this Article
8, the Administrative Agent will (and each Lender, and Issuing Bank hereby
authorizes the Administrative Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest therein, or to release such Loan Party from its
obligations under the Loan Guaranty, in each case in accordance with the terms
of the Loan Documents and this Article 8; provided that upon the request of the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer certifying that the relevant transaction has been consummated in
compliance with the terms of this Agreement.

 

-155-



--------------------------------------------------------------------------------

The Administrative Agent is authorized to enter into any intercreditor agreement
contemplated hereby with respect to Indebtedness that is (i) required or
permitted to be subordinated hereunder and/or (ii) secured by Liens and which
Indebtedness contemplates an intercreditor, subordination or collateral trust
agreement (any such intercreditor agreement, an “Additional Agreement”), and the
parties hereto acknowledge that any such Additional Agreement is binding upon
them. Each Lender and Issuing Bank (a) hereby agrees that it will be bound by,
and will not take any action contrary to any Additional Agreement and (b) hereby
authorizes and instructs the Administrative Agent to enter into any Additional
Agreement and to subject the Liens on the Collateral securing the Secured
Obligations to the provisions thereof. The foregoing provisions are intended as
an inducement to the Secured Parties to extend credit to the Borrower, and the
Secured Parties are intended third-party beneficiaries of such provisions and
the provisions of any Additional Agreement.

To the extent that the Administrative Agent (or any Affiliate thereof) is not
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify the Administrative Agent (and any Affiliate thereof) in proportion to
their respective Applicable Percentages (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any Affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

ARTICLE 9

MISCELLANEOUS

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

(i) if to any Loan Party, to such Loan Party in the care of the Borrower at:

The Hillman Group, Inc.

10590 Hamilton Avenue

Cincinnati, Ohio 45231

Telephone: 513-826-0275

Facsimile: 513-595-8297

Attention: Tony Vasconcellos

Email: Tony.Vasconcellos@hillmangroup.com

 

-156-



--------------------------------------------------------------------------------

with copy to (which shall not constitute notice to any Loan Party):

CCMP Capital Advisors, LLC

245 Park Avenue, 16th Floor

New York, NY 10167-2403

Telephone: 212-600-9600

Facsimile: 212-599-3481

Attention: Mark Mcfadden

Email: Mark.Mcfadden@ccmpcapital.com

(ii) if to the Administrative Agent, at:

Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

Telephone: 212-526-1957

Facsimile: 212-526-5115

Attention: Noam Azachi

Email: noam.azachi@barclays.com

with a copy to (which shall not constitute notice to the Administrative Agent):

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Telephone: (212) 701-3000

Facsimile: (212) 269-5420

Attention: Ann Makich

(iii) if to any Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section 9.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that received
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, such notices or other communications shall be deemed to have been
given at the opening of business on the next Business Day for the recipient).
Notices and other communications delivered through electronic communications to
the extent provided in clause (b) below shall be effective as provided in such
clause (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
Intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent. The Administrative Agent or the Borrower (on behalf
of any Loan Party) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures set forth herein or otherwise approved by it; provided that approval
of such procedures may be limited to particular

 

-157-



--------------------------------------------------------------------------------

notices or communications. All such notices and other communications (i) sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or Intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number or other notice
information hereunder by notice to the other parties hereto.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same is permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, to the extent permitted by law, the making of a
Loan or the issuance of any Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.

(b) Subject to clauses (A), (B), (C) and (D) of this Section 9.02(b) and
Sections 9.02(c) and (d) below, neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified,
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) or (ii) in the
case of any other Loan Document (other than any waiver, amendment or
modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Documents), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and each Loan Party that is
party thereto, with the consent of the Required Lenders; provided that,
notwithstanding the foregoing:

(A) except with the consent of each Lender directly and adversely affected
thereby (but without the consent of the Required Lenders), no such waiver,
amendment or modification shall:

(1) increase the Commitment or Additional Commitment of such Lender (other than
with respect to any Incremental Revolving Facility pursuant to Section 2.22 in
respect of which such Lender has agreed to be an Additional Lender); it being
understood that no amendment, modification or waiver of, or consent to departure
from, any condition precedent, representation, warranty, covenant, Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
or Additional Commitments shall constitute an increase of any Commitment or
Additional Commitment of such Lender;

 

-158-



--------------------------------------------------------------------------------

(2) reduce or forgive the principal amount of any Loan or any amount due on any
Loan Installment Date;

(3) (x) extend the scheduled final maturity of any Loan or (y) postpone any Loan
Installment Date, any Interest Payment Date or the date of any scheduled payment
of any fee payable hereunder (in each case, other than any extension for
administrative reasons agreed by the Administrative Agent);

(4) reduce the rate of interest (other than to waive any Default or Event of
Default or obligation of the Borrower to pay interest at the default rate of
interest under Section 2.13(d), which shall only require the consent of the
Required Lenders) or the amount of any fee owed to such Lender; it being
understood that no change in the definition of “Senior Secured Leverage Ratio”
or any other ratio used in the calculation of the Applicable Rate or the
Commitment Fee Rate, or in the calculation of any other interest or fee due
hereunder (including any component definition thereof) shall constitute a
reduction in any rate of interest or fee hereunder;

(5) extend the expiry date of such Lender’s Commitment or Additional Commitment;
it being understood that no amendment, modification or waiver of, or consent to
departure from, any condition precedent, representation, warranty, covenant,
Default, Event of Default, mandatory prepayment or mandatory reduction of the
Commitments or Additional Commitments shall constitute an extension of any
Commitment or Additional Commitment of any Lender; and

(6) waive, amend or modify the provisions of Section 2.18(b) or 2.18(c) of this
Agreement in a manner that would by its terms alter the pro rata sharing of
payments required thereby (except in connection with any transaction permitted
under Sections 2.22, 2.23, 9.02(c) and/or 9.05(g) or as otherwise provided in
this Section 9.02); and

(B) no such waiver, amendment or modification shall:

(1) change (x) any of the provisions of Section 9.02(a) or Section 9.02(b) or
the definition of “Required Lenders” to reduce any voting percentage required to
waive, amend or modify any right thereunder or make any determination or grant
any consent thereunder, without the prior written consent of each Lender or
(y) the definition of “Required Revolving Lenders” without the prior written
consent of each Revolving Lender (it being understood that the consent of the
Required Lenders shall not be required in connection with any change to the
definition of “Required Revolving Lenders”);

(2) release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 8 or Section 9.22), without
the prior written consent of each Lender; or

(3) release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Section 9.22 hereof), without the prior written
consent of each Lender;

 

-159-



--------------------------------------------------------------------------------

(C) solely with the consent of the Required Revolving Lenders (but without the
consent of the Required Lenders or any other Lender), any such agreement may
(x) waive, amend or modify Section 6.15 (or the definition of “Senior Secured
Leverage Ratio” or any component definition thereof, in each case, as any such
definition is used solely for purposes of Section 6.15) (other than, in the case
of Section 6.15(a), for purposes of determining compliance with such Section as
a condition to taking any action under this Agreement) (other than as permitted
under clause (y)) and/or (y) waive, amend or modify any condition precedent set
forth in Section 4.02 as it pertains to any Revolving Loan and/or Additional
Revolving Loan; and

(D) solely with the consent of the relevant Issuing Lender, the Administrative
Agent and the Required Revolving Lenders (but without the consent of the
Required Lenders or any other Lender), any such agreement may waive, amend or
modify the definition of “Letter of Credit Sublimit”.

provided, further, that no agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
such Issuing Bank or the Swingline Lender, as the case may be. The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.05, Commitment reductions or
terminations pursuant to Section 2.09, incurrences of Additional Commitments or
Additional Loans pursuant to Section 2.22, 2.23 or 9.02(c) and reductions or
terminations of any such Additional Commitments or Additional Loans.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment and any Additional Commitment of any Defaulting
Lender may not be increased without the consent of such Defaulting Lender (it
being understood that any Commitment, Additional Commitment or Loan held or
deemed held by any Defaulting Lender shall be excluded from any vote hereunder
that requires the consent of any Lender, except as expressly provided in
Section 2.21(b)). Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit any extension of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the relevant benefits of this Agreement and the other Loan
Documents and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders on substantially the
same basis as the Lenders prior to such inclusion.

(c) Notwithstanding the foregoing, this Agreement may be amended:

(i) with the written consent of the Borrower and the Lenders providing the
relevant Replacement Term Loans to permit the refinancing or replacement of all
or any portion of the outstanding Initial Term Loans or any then-existing
Additional Term Loans under the applicable Class (any such loans being
refinanced or replaced, the “Replaced Term Loans”) with one or more replacement
term loans hereunder (“Replacement Term Loans”) pursuant to a Refinancing
Amendment; provided that:

(A) the aggregate principal amount of any Replacement Term Loans shall not
exceed the aggregate principal amount of the Replaced Term Loans (plus (1) any
additional amounts permitted to be incurred under Section 6.01(a), (q), (u), (w)

 

-160-



--------------------------------------------------------------------------------

and/or (z) and, to the extent any such additional amounts are secured, the
related Liens are permitted under Section 6.02(k) (with respect to Liens
securing Indebtedness permitted by Section 6.01(a), (q), (u), (w) or (z)),
(o)(ii), (u) and/or (hh) and plus (2) the amount of accrued interest and premium
(including tender premium) thereon and underwriting discounts, fees (including
upfront fees and original issue discount), commissions and expenses associated
therewith),

(B) any Replacement Term Loans must have a final maturity date that is equal to
or later than the final maturity date of, and have a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Replaced Term Loans at the time of the relevant refinancing,

(C) any Replacement Term Loans may be pari passu or junior in right of payment
and pari passu or junior with respect to the Collateral with the remaining
portion of the Initial Term Loans or Additional Term Loans (provided that if
pari passu or junior as to payment or Collateral, such Replacement Term Loans
shall be subject to a customary intercreditor agreement or an intercreditor
agreement on terms reasonably satisfactory to the Administrative Agent and the
Borrower (which may consist of a payment waterfall) and may be, at the option of
the Administrative Agent and the Borrower, documented in a separate agreement or
agreements), or be unsecured,

(D) if any Replacement Term Loans are secured, such Replacement Term Loans may
not be secured by any assets other than the Collateral,

(E) if any Replacement Term Loans are guaranteed, such Replacement Term Loans
may not be guaranteed by any Person other than one or more Loan Parties,

(F) any Replacement Term Loans that are pari passu in right of payment and pari
passu in right of security may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayment or prepayment in respect of the Initial Term Loans (and any
Additional Term Loans then subject to ratable repayment requirements), in each
case as agreed by the Borrower and the Lenders providing the relevant
Replacement Term Loans,

(G) any Replacement Term Loans shall have pricing (including interest, fees and
premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as the Borrower and the lenders providing such Replacement Term
Loans may agree,

(H) no Default under Section 7.01(a), 7.01(f) or 7.01(g) or Event of Default
shall exist immediately prior to or after giving effect to the effectiveness of
the relevant Replacement Term Loans, and

(I) either (i) the other terms and conditions of any Replacement Term Loans
(excluding pricing, interest, fees, rate floors, premiums, optional prepayment
or redemption terms, security and maturity, subject to preceding clauses (B)
through (G)) shall be substantially identical to, or (taken as a whole) no more
favorable (as reasonably determined by the Borrower) to the lenders providing
such Replacement Term Loans than those applicable to the Replaced Term Loans
(other than covenants or other provisions applicable only to periods after the
Latest Term Loan Maturity Date (in each

 

-161-



--------------------------------------------------------------------------------

case, as of the date of incurrence of such Replacement Term Loans)) or (ii) such
Replacement Term Loans shall be provided on then-current market terms for the
applicable type of Indebtedness, and

(ii) with the written consent of the Borrower and the Lenders providing the
relevant Replacement Revolving Facility to permit the refinancing or replacement
of all or any portion of the Revolving Credit Commitment or any Additional
Revolving Commitment under the applicable Class (any such Revolving Credit
Commitment or Additional Revolving Commitment being refinanced or replaced, a
“Replaced Revolving Facility”) with a replacement revolving facility hereunder
(a “Replacement Revolving Facility”) pursuant to a Refinancing Amendment;
provided that:

(A) the aggregate principal amount of any Replacement Revolving Facility shall
not exceed the aggregate principal amount of the Replaced Revolving Facility
(plus (x) any additional amounts permitted to be incurred under Section 6.01(a),
(q), (u), (w) and/or (z) and, to the extent any such additional amounts are
secured, the related Liens are permitted under Section 6.02(k) (with respect to
Liens securing Indebtedness permitted by Section 6.01(a), (q), (u), (w) or (z)),
(o)(ii), (u) and/or (hh) and plus (y) the amount of accrued interest and premium
thereon, any committed but undrawn amounts and underwriting discounts, fees
(including upfront fees and original issue discount), commissions and expenses
associated therewith),

(B) no Replacement Revolving Facility may have a final maturity date (or require
commitment reductions) prior to the final maturity date of the relevant Replaced
Revolving Facility at the time of such refinancing,

(C) any Replacement Revolving Facility may be pari passu or junior in right of
payment and pari passu or junior with respect to the Collateral with the
remaining portion of the Revolving Credit Commitments or Additional Revolving
Commitments (provided that if pari passu or junior as to payment or Collateral,
such Replacement Revolving Facility shall be subject to a customary
intercreditor agreement or an intercreditor agreement on terms reasonably
satisfactory to the Administrative Agent and the Borrower (which may consist of
a payment waterfall) and may be, at the option of the Administrative Agent and
the Borrower, documented in a separate agreement or agreements), or be
unsecured,

(D) if any Replacement Revolving Facility is secured, it may not be secured by
any assets other than the Collateral,

(E) if any Replacement Revolving Facility is guaranteed, it may not be
guaranteed by any Person other than one or more Loan Parties,

(F) any Replacement Revolving Facility shall be subject to the “ratability”
provisions applicable to Extended Revolving Credit Commitments and Extended
Revolving Loans set forth in the proviso to clause (ii) of Section 2.23(a),
mutatis mutandis, to the same extent as if fully set forth in this
Section 9.02(c)(ii),

(G) any Replacement Revolving Facility shall have pricing (including interest,
fees and premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as the Borrower and the lenders providing such Replacement
Revolving Facility may agree,

 

-162-



--------------------------------------------------------------------------------

(H) no Default under Section 7.01(a), 7.01(f) or 7.01(g) or Event of Default
shall exist immediately prior to or after giving effect to the effectiveness of
the relevant Replacement Revolving Facility, and

(I) either (i) the other terms and conditions of any Replacement Revolving
Facility (excluding pricing, interest, fees, rate floors, premiums, optional
prepayment or redemption terms, security and maturity, subject to preceding
clauses (B) through (G)) shall be substantially identical to, or (taken as a
whole) no more favorable (as reasonably determined by the Borrower) to the
lenders providing such Replacement Revolving Facility than those applicable to
the Replaced Revolving Facility (other than covenants or other provisions
applicable only to periods after the Latest Revolving Loan Maturity Date (in
each case, as of the date of incurrence of the relevant Replacement Revolving
Facility)) or (ii) such Replacement Revolving Facility shall be provided on
then-current market terms for the applicable type of Indebtedness, and

(J) the commitments in respect of the Replaced Revolving Facility shall be
terminated, and all loans outstanding thereunder and all fees in connection
therewith shall be paid in full, in each case on the date such Replacement
Revolving Facility is implemented;

provided, further, that, in respect of each of clauses (i) and (ii) of this
clause (c), any Non-Debt Fund Affiliate and Debt Fund Affiliate shall (x) be
permitted (without Administrative Agent consent) to provide any Replacement Term
Loans, it being understood that in connection with such Replacement Term Loans,
the relevant Non-Debt Fund Affiliate or Debt Fund Affiliate, as applicable,
shall be subject to the restrictions applicable to such Persons under
Section 9.05 as if such Replacement Term Loans were Term Loans and (y) any Debt
Fund Affiliate (but not any Non-Debt Fund Affiliate) may provide any Replacement
Revolving Facility.

Each party hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be amended by the Borrower, the Administrative
Agent and the lenders providing the relevant Replacement Term Loans or the
Replacement Revolving Facility, as applicable, to the extent (but only to the
extent) necessary to reflect the existence and terms of such Replacement Term
Loans or Replacement Revolving Facility, as applicable, incurred or implemented
pursuant thereto (including any amendment necessary to treat the loans and
commitments subject thereto as a separate “tranche” and “Class” of Loans and/or
commitments hereunder). It is understood that any Lender approached to provide
all or a portion of any Replacement Term Loans or any Replacement Revolving
Facility may elect or decline, in its sole discretion, to provide such
Replacement Term Loans or Replacement Revolving Facility.

(d) Notwithstanding anything to the contrary contained in this Section 9.02 or
any other provision of this Agreement or any provision of any other Loan
Document, (i) the Borrower and the Administrative Agent may, without the input
or consent of any Lender, amend, supplement and/or waive any guaranty,
collateral security agreement, pledge agreement and/or related document (if any)
executed in connection with this Agreement to (x) comply with Requirements of
Law or the advice of counsel or (y) cause any such guaranty, collateral security
agreement, pledge agreement or other document to be consistent with this
Agreement and/or the relevant other Loan Documents, (ii) the Borrower and the
Administrative Agent may, without the input or consent of any other Lender
(other than the relevant Lenders (including Additional Lenders) providing Loans
under such Sections), effect amendments to this Agreement and the other Loan
Documents as may be necessary in the reasonable opinion of the Borrower and the
Administrative Agent to effect the provisions of Section 2.22, 2.23, 5.12, 6.13
or 9.02(c), or any other provision specifying that any waiver, amendment or
modification may be made with the consent or

 

-163-



--------------------------------------------------------------------------------

approval of the Administrative Agent and (iii) if the Administrative Agent and
the Borrower have jointly identified any ambiguity, mistake, defect,
inconsistency, obvious error or any error or omission of a technical nature or
any necessary or desirable technical change, in each case, in any provision of
any Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend such provision solely to address such matter as reasonably
determined by them acting jointly.

Section 9.03 Expenses; Indemnity.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by each Arranger, the Administrative Agent and their
respective Affiliates (but limited, in the case of legal fees and expenses, to
the actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one firm of outside counsel to all such Persons taken as a whole and,
if necessary, of one local counsel in any relevant jurisdiction to all such
Persons, taken as a whole) in connection with the syndication and distribution
(including via the Internet or through a service such as SyndTrak) of the Credit
Facilities, the preparation, execution, delivery and administration of the Loan
Documents and any related documentation, including in connection with any
amendment, modification or waiver of any provision of any Loan Document (whether
or not the transactions contemplated thereby are consummated, but only to the
extent the preparation of any such amendment, modification or waiver was
requested by the Borrower and except as otherwise provided in a separate writing
between the Borrower, the relevant Arranger and/or the Administrative Agent) and
(ii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers, the Issuing Banks or the Lenders or any of
their respective Affiliates (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if necessary, of one local counsel in any relevant
jurisdiction to all such Persons, taken as a whole) in connection with the
enforcement, collection or protection of their respective rights in connection
with the Loan Documents, including their respective rights under this
Section 9.03, or in connection with the Loans made and/or Letters of Credit
issued hereunder. Except to the extent required to be paid on the Closing Date,
all amounts due under this paragraph (a) shall be payable by the Borrower within
30 days of receipt of an invoice setting forth such expenses in reasonable
detail, together with backup documentation supporting the relevant reimbursement
request.

(b) The Borrower shall indemnify each Arranger, the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages and liabilities
(but limited, in the case of legal fees and expenses, to the actual reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, one
local counsel in any relevant jurisdiction to all Indemnitees, taken as a whole
and solely in the case of an actual or perceived conflict of interest, (x) one
additional counsel to all affected Indemnitees, taken as a whole, and (y) one
additional local counsel to all affected Indemnitees, taken as a whole),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby and/or the enforcement of the
Loan Documents, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) the use of the proceeds of the
Loans or any Letter of Credit, (iii) any actual or alleged Release or presence
of Hazardous Materials on, at, under or from any property currently or formerly
owned or operated by the Borrower, any of its Restricted Subsidiaries or any
other Loan Party or any Environmental Liability related to the Borrower, any of
its Restricted Subsidiaries or any other Loan Party and/or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated

 

-164-



--------------------------------------------------------------------------------

by a third party or by the Borrower, any other Loan Party or any of their
respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that any such loss, claim, damage, or
liability (i) is determined by a final and non-appealable judgment of a court of
competent jurisdiction (or documented in any settlement agreement referred to
below) to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or, to the extent such judgment finds (or such
settlement agreement acknowledges) that any such loss, claim, damage, or
liability has resulted from such Person’s material breach of the Loan Documents
or (ii) arises out of any claim, litigation, investigation or proceeding brought
by such Indemnitee against another Indemnitee (other than any claim, litigation,
investigation or proceeding that is brought by or against the Administrative
Agent or any Arranger, acting in its capacity as the Administrative Agent or as
an Arranger) that does not involve any act or omission of the Sponsor, Holdings,
Intermediate Holdings, the Borrower or any of its subsidiaries. Each Indemnitee
shall be obligated to refund or return any and all amounts paid by the Borrower
pursuant to this Section 9.03(b) to such Indemnitee for any fees, expenses, or
damages to the extent such Indemnitee is not entitled to payment thereof in
accordance with the terms hereof. All amounts due under this paragraph (b) shall
be payable by the Borrower within 30 days (x) after written demand therefor, in
the case of any indemnification obligations and (y) in the case of reimbursement
of costs and expenses, after receipt of an invoice, setting forth such costs and
expenses in reasonable detail, together with backup documentation supporting the
relevant reimbursement request. This Section 9.03(b) shall not apply to Taxes
other than any Taxes that represent losses, claims, damages or liabilities in
respect of a non-Tax claim.

(c) The Borrower shall not be liable for any settlement of any proceeding
effected without its consent (which consent shall not be unreasonably withheld,
delayed or conditioned), but if any proceeding is settled with the Borrower’s
written consent, or if there is a final judgment against any Indemnitee in any
such proceeding, the Borrower agrees to indemnify and hold harmless each
Indemnitee to the extent and in the manner set forth above. The Borrower shall
not, without the prior written consent of the affected Indemnitee (which consent
shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened proceeding in respect of which indemnity
could have been sought hereunder by such Indemnitee unless (i) such settlement
includes an unconditional release of such Indemnitee from all liability or
claims that are the subject matter of such proceeding and (ii) such settlement
does not include any statement as to any admission of fault or culpability.

Section 9.04 Waiver of Claim. To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto or any Related Party thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or any Letter of Credit or the use of the proceeds thereof, except, in
the case of any claim by any Indemnitee against any of the Borrower, to the
extent such damages would otherwise be subject to indemnification pursuant to
the terms of Section 9.03.

Section 9.05 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07, the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with the terms of this Section 9.05 (any
attempted assignment or transfer not complying with the terms of this
Section 9.05 shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any

 

-165-



--------------------------------------------------------------------------------

Person (other than the parties hereto, their respective successors and permitted
assigns, Participants (to the extent provided in paragraph (c) of this
Section 9.05) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Arrangers, the Administrative Agent, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Loan or Additional Commitment added pursuant to Section 2.22, 2.23 or 9.02(c) at
the time owing to it) with the prior written consent (not to be unreasonably
withheld or delayed) of:

(A) the Borrower; provided that the Borrower shall be deemed to have consented
to any such assignment unless it has objected thereto by written notice to the
Administrative Agent within 10 Business Days after receiving written notice
thereof; provided, further, that no consent of the Borrower shall be required
(x) for any assignment of (1) Revolving Loans, Additional Revolving Loans,
Revolving Credit Commitments or Additional Revolving Commitments to another
Revolving Lender (or, in the case of ING Capital LLC, to ING Bank NV) or
(2) Initial Term Loans, Additional Term Loans, Initial Term Loan Commitments or
Additional Term Commitments to another Lender, an Affiliate of any Lender or an
Approved Fund, or (y) if an Event of Default under Section 7.01(a) or
Section 7.01(f) or (g) (solely with respect to the Borrower) exists; provided,
further, that no consent of the Borrower shall be required with respect to the
assignments (but not other future assignments) made by Barclays Bank PLC in
connection with the initial syndication of the Initial Term Loans so long as
such assignments are made (1) to the Persons (or their respective Affiliates and
Approved Funds) and (2) in the amounts, in each case of clauses (1) and (2),
identified in writing to the Borrower prior to the date hereof;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for any assignment to another Lender, any Affiliate of a
Lender or any Approved Fund; and

(C) in the case of the Revolving Facility or any Additional Revolving Facility,
each Issuing Bank and the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of any assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the relevant assigning Lender’s Loans or commitments of any Class, the principal
amount of Loans or commitments of the assigning Lender subject to the relevant
assignment (determined as of the date on which the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds or by Related Funds) shall not be less than (x) $1,000,000, in the
case of Initial Term Loans, Additional Term Loans, Initial Term Loan Commitments
and Additional Term Commitments and (y) $5,000,000 in the case of Revolving
Loans, Additional Revolving Loans, Revolving Credit Commitments or Additional
Revolving Commitments unless the Borrower and the Administrative Agent otherwise
consent;

(B) any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations under this
Agreement;

 

-166-



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(D) the relevant Eligible Assignee, if it is not a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent
(1) an Administrative Questionnaire and (2) any IRS form required under
Section 2.17.

(iii) Subject to the acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.05, from and after the effective date
specified in any Assignment and Assumption, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned pursuant to
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be (A) entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with
respect to facts and circumstances occurring on or prior to the effective date
of such assignment and (B) subject to its obligations thereunder and under
Section 9.13). If any assignment by any Lender holding any Promissory Note is
made after the issuance of such Promissory Note, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and, following such cancellation, if requested by either the
assignee or the assigning Lender, the Borrower shall issue and deliver a new
Promissory Note to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new commitments and/or outstanding Loans
of the assignee and/or the assigning Lender.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders and their respective successors and assigns, and
the commitment of, and principal amount of and interest on the Loans and LC
Disbursements owing to, each Lender or Issuing Bank pursuant to the terms hereof
from time to time (the “Register”). Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrower’s obligations in
respect of such Loans and LC Disbursements. The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, each Issuing Bank and each
Lender (but only as to its own holdings), at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and any tax certification required by
Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder),
the processing and recordation fee referred to in paragraph (b) of this
Section 9.05 , if applicable, and any written consent to the relevant assignment
required by paragraph (b) of this Section 9.05, the Administrative Agent shall
promptly accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

-167-



--------------------------------------------------------------------------------

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender and the Eligible Assignee thereunder shall be deemed to confirm and agree
with each other and the other parties hereto as follows: (A) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Loans, in each case without
giving effect to any assignment thereof which has not become effective, are as
set forth in such Assignment and Assumption, (B) except as set forth in
clause (A) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statement, warranty or
representation made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrower or any Restricted
Subsidiary or the performance or observance by the Borrower or any Restricted
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (C) such
assignee represents and warrants that it is an Eligible Assignee, legally
authorized to enter into such Assignment and Assumption; (D) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01(c) or the most recent
financial statements delivered pursuant to Section 5.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (E) such assignee will
independently and without reliance upon the Administrative Agent, the assigning
Lender or any other Lender and based on such documents and information as it
deems appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (F) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank, the Swingline Lender or any other Lender, sell
participations to any bank or other entity (other than to any Disqualified
Institution, any natural Person or, other than with respect to any participation
to any Debt Fund Affiliate (any such participations to a Debt Fund Affiliate
being subject to the limitation set forth in the first proviso of the
penultimate paragraph set forth in Section 9.05(g), as if the limitation applied
to such participations), the Borrower or any of its Affiliates) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which any Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the relevant Participant, agree to any
amendment, modification or waiver described in (x) clause (A) of the first
proviso to Section 9.02(b) that directly and adversely affects the Loans or
commitments in which such Participant has an interest and (y) clause (B)(1),
(2) or (3) of the first proviso to Section 9.02(b). Subject to paragraph (c)(ii)
of this Section 9.05, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 9.05 (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender,
and if additional amounts are required to be paid pursuant to Section 2.17(a) or
Section 2.17(c), to the Borrower upon reasonable written request by

 

-168-



--------------------------------------------------------------------------------

the Borrower). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.

(ii) No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent expressly acknowledging that such Participant’s
entitlement to benefits under Sections 2.15, 2.16 and 2.17 is not limited to
what the participating Lender would have been entitled to receive absent the
participation.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and their respective successors and
assigns, and the principal amounts and stated interest of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to any Participant’s interest in
any Commitment, Loan, Letter of Credit or any other obligation under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and each Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution or any natural person) to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to
any Federal Reserve Bank or other central bank having jurisdiction over such
Lender, and this Section 9.05 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release any Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of any Loan by an SPC hereunder shall
utilize the Commitment or Additional Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 2.15, 2.16 or 2.17) and no SPC shall be
entitled to any greater amount under Section 2.13, 2.14 or 2.15 or any other
provision of this Agreement or any other Loan Document that the Granting Lender
would have been entitled to receive, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender) and (iii) the Granting Lender shall
for all purposes including approval of any amendment, waiver or other

 

-169-



--------------------------------------------------------------------------------

modification of any provision of the Loan Documents, remain the Lender of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the U.S. or any State thereof; provided that
(i) such SPC’s Granting Lender is in compliance in all material respects with
its obligations to the Borrower hereunder and (ii) each Lender designating any
SPC hereby agrees to indemnify, save and hold harmless each other party hereto
for any loss, cost, damage or expense arising out of its inability to institute
such a proceeding against such SPC during such period of forbearance. In
addition, notwithstanding anything to the contrary contained in this
Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guaranty or credit or liquidity enhancement to such
SPC.

(f) Any assignment or participation by a Lender without the Borrower’s consent
(A) to any Disqualified Institution or any Affiliate thereof or (B) to the
extent the Borrower’s consent is required under this Section 9.05, to any other
Person, shall be null and void, and the Borrower shall be entitled to seek
specific performance to unwind any such assignment or participation in addition
to injunctive relief or any other remedies available to the Borrower at law or
in equity. Upon the request of any Lender, the Borrower shall make available to
such Lender the list of Disqualified Institutions at the relevant time and such
Lender may provide the list to any potential assignee or participant on a
confidential basis in accordance with Section 9.13 for the purpose of verifying
whether such Person is a Disqualified Institution.

(g) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Initial Term Loans or Additional Term Loans to an
Affiliated Lender on a non-pro rata basis (A) through Dutch Auctions open to all
Lenders holding the relevant Initial Term Loans or such Additional Term Loans,
as applicable, on a pro rata basis or (B) through open market purchases, in each
case with respect to clauses (A) and (B), without the consent of the
Administrative Agent; provided that:

(i) any Initial Term Loans or Additional Term Loans acquired by Holdings,
Intermediate Holdings, the Borrower or any of its subsidiaries shall be retired
and cancelled immediately upon the acquisition thereof; provided that upon any
such retirement and cancellation, the aggregate outstanding principal amount of
the Initial Term Loans or Additional Term Loans, as applicable, shall be deemed
reduced by the full par value of the aggregate principal amount of the Initial
Term Loans or Additional Term Loans so retired and cancelled, and each principal
repayment installment with respect to the Term Loans pursuant to Section 2.10(a)
shall be reduced on a pro rata basis by the full par value of the aggregate
principal amount of Term Loans so cancelled;

(ii) any Initial Term Loans or Additional Term Loans acquired by any Non-Debt
Fund Affiliate may (but shall not be required to) be contributed to the Borrower
or any of its subsidiaries for purposes of cancelling such Indebtedness (it
being understood that any such Initial Term Loans or Additional Term Loans shall
be retired and cancelled immediately upon such contribution); provided that upon
any such cancellation, the aggregate outstanding principal

 

-170-



--------------------------------------------------------------------------------

amount of the Initial Term Loans or Additional Term Loans, as applicable, shall
be deemed reduced, as of the date of such contribution, by the full par value of
the aggregate principal amount of the Initial Term Loans or Additional Term
Loans so contributed and cancelled, and each principal repayment installment
with respect to the Initial Term Loans pursuant to Section 2.10(a) shall be
reduced pro rata by the full par value of the aggregate principal amount of
Initial Term Loans so contributed and cancelled;

(iii) the relevant Affiliated Lender and assigning Lender shall have executed an
Affiliated Lender Assignment and Assumption;

(iv) after giving effect to such assignment and to all other assignments to all
Affiliated Lenders, the aggregate principal amount of all Initial Term Loans and
Additional Term Loans then held by all Affiliated Lenders shall not exceed 25%
of the aggregate principal amount of the Initial Term Loans and Additional Term
Loans then outstanding (after giving effect to any substantially simultaneous
cancellations thereof) (the “Affiliated Lender Cap”); provided that each party
hereto acknowledges and agrees that the Administrative Agent shall not be liable
for any losses, damages, penalties, claims, demands, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever incurred or
suffered by any Person in connection with any compliance or non-compliance with
this clause (g)(iv) or any purported assignment exceeding the Affiliated Lender
Cap (it being understood and agreed that the Affiliated Lender Cap is intended
to apply to any Loans made available to Affiliated Lenders by means other than
formal assignment (e.g., as a result of an acquisition of another Lender (other
than any Debt Fund Affiliate) by any Affiliated Lender or the provision of
Additional Term Loans by any Affiliated Lender); provided, further, that to the
extent that any assignment to any Affiliated Lender would result in the
aggregate principal amount of all Initial Term Loans and Additional Term Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap (after giving
effect to any substantially simultaneous cancellations thereof), the assignment
of the relevant excess amount shall be null and void;

(v) in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by Holdings, Intermediate Holdings, the
Borrower or any of its Restricted Subsidiaries, (A) the relevant Person may not
use the proceeds of any Revolving Loans or Additional Revolving Loans to fund
such assignment and (B) no Default or Event of Default exists at the time of
acceptance of bids for the Dutch Auction or the confirmation of such open market
purchase, as applicable; and

(vi) by its acquisition of Term Loans, each relevant Affiliated Lender shall be
deemed to have acknowledged and agreed that:

(A) the Term Loans held by such Affiliated Lender shall be disregarded in both
the numerator and denominator in the calculation of any Required Lender or other
Lender vote (and the Term Loans held by such Affiliated Lender shall be deemed
to be voted pro rata along with the other Lenders that are not Affiliated
Lenders); provided that (x) such Affiliated Lender shall have the right to vote
(and the Term Loans held by such Affiliated Lender shall not be so disregarded)
with respect to any amendment, modification, waiver, consent or other action
that requires the vote of all Lenders or all Lenders directly and adversely
affected thereby, as the case may be, and (y) no amendment, modification,
waiver, consent or other action shall (1) disproportionately affect such
Affiliated Lender in its capacity as a Lender as compared to other Lenders of
the same Class that are not Affiliated Lenders or (2) deprive any Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a
pro rata basis hereunder, in each case without the consent of such Affiliated
Lender; and

 

-171-



--------------------------------------------------------------------------------

(B) such Affiliated Lender, solely in its capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) or participate in any
meeting or discussion (or portion thereof) among the Administrative Agent or any
Lender or among Lenders to which the Loan Parties or their representatives are
not invited or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Initial Term Loans or Additional Term Loans required
to be delivered to Lenders pursuant to Article 2); and

(vii) no Affiliated Lender shall be required to represent or warrant that it is
not in possession of material non-public information with respect to Holdings,
Intermediate Holdings, the Borrower and/or any subsidiary thereof and/or their
respective securities in connection with any assignment permitted by this
Section 9.05(g).

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Initial Term Loans, Additional Term Loans, Revolving
Credit Commitments or Additional Revolving Commitments to any Debt Fund
Affiliate, and any Debt Fund Affiliate may, from time to time, purchase Initial
Term Loans, Additional Term Loans, Revolving Credit Commitments or Additional
Revolving Commitments (x) on a non-pro rata basis through Dutch Auctions open to
all applicable Lenders or (y) on a non-pro rata basis through open market
purchases without the consent of the Administrative Agent, in each case,
notwithstanding the requirements set forth in subclauses (i) through (vii) of
this clause (g); provided that the Initial Term Loans, Additional Term Loans and
unused commitments and other Loans of all Debt Fund Affiliates shall not account
for more than 49.9% of the amounts included in determining whether the Required
Lenders or Required Revolving Lenders have (A) consented to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, or subject to
the immediately succeeding paragraph, any plan of reorganization pursuant to the
Bankruptcy Code, (B) otherwise acted on any matter related to any Loan Document
or (C) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document. Any Initial Term Loans or Additional Term Loans acquired by any Debt
Fund Affiliate may (but shall not be required to) be contributed to the Borrower
or any of its subsidiaries for purposes of cancelling such Indebtedness (it
being understood that any Initial Term Loans or Additional Term Loans so
contributed shall be retired and cancelled immediately upon thereof); provided
that upon any such cancellation, the aggregate outstanding principal amount of
the Initial Term Loans or Additional Term Loans shall be deemed reduced, as of
the date of such contribution, by the full par value of the aggregate principal
amount of the Initial Term Loans or Additional Term Loans so contributed and
cancelled, and each principal repayment installment with respect to the Initial
Term Loans pursuant to Section 2.10(a) shall be reduced pro rata by the full par
value of the aggregate principal amount of Initial Term Loans so contributed and
cancelled.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law is commenced by or against the Borrower or any other Loan
Party at a time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Initial Term Loans or Additional
Term Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Initial Term Loans or Additional Term Loans held by it as the
Administrative Agent directs;

 

-172-



--------------------------------------------------------------------------------

provided that in connection with any matter that proposes to treat any
Obligations held by such Affiliated Lender in a manner that is different than
the proposed treatment of similar Obligations held by Lenders that are not
Affiliates, (a) such Affiliated Lender shall be entitled to vote in accordance
with its sole discretion (and not in accordance with the direction of the
Administrative Agent) and (b) the Administrative Agent shall not be entitled to
vote on behalf of such Affiliated Lender. Each Affiliated Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliated Lender and in the name of
such Affiliated Lender (solely in respect of Initial Term Loans or Additional
Term Loans and participations therein and not in respect of any other claim or
status that such Affiliated Lender may otherwise have), from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of (but subject to the limitations set forth in) this
paragraph.

Section 9.06 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letter of Credit
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until the Termination Date. The provisions of
Sections 2.15, 2.16, 2.17, 9.03 and 9.13 and Article 8 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Revolving Credit Commitment or any Additional
Commitment, the occurrence of the Termination Date or the termination of this
Agreement or any provision hereof but in each case, subject to the limitations
set forth in this Agreement.

Section 9.07 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective when it has
been executed by Holdings, Intermediate Holdings, the Borrower and the
Administrative Agent and when the Administrative Agent has received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 9.08 Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 9.09 Right of Setoff. At any time when an Event of Default exists, upon
the written consent of the Administrative Agent and each Issuing Bank, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted

 

-173-



--------------------------------------------------------------------------------

by law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (in any
currency) at any time owing by the Administrative Agent, such Issuing Bank or
such Lender or Affiliate (including by branches and agencies of the
Administrative Agent, such Issuing Bank or such Lender, wherever located) to or
for the credit or the account of the Borrower or any Loan Party against any of
and all the Secured Obligations held by the Administrative Agent, such Issuing
Bank or such Lender or Affiliate, irrespective of whether or not the
Administrative Agent, such Issuing Bank or such Lender or Affiliate shall have
made any demand under the Loan Documents and although such obligations may be
contingent or unmatured or are owed to a branch or office of such Lender or
Issuing Bank different than the branch or office holding such deposit or
obligation on such Indebtedness. Any applicable Lender, Issuing Bank or
Affiliate shall promptly notify the Borrower and the Administrative Agent of
such set-off or application; provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section 9.09. The rights of each Lender, each Issuing
Bank, the Administrative Agent and each Affiliate under this Section 9.09 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender, such Issuing Bank, the Administrative Agent or such Affiliate may
have.

Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED,
THAT (I) THE INTERPRETATION OF THE DEFINITION OF “CLOSING DATE MATERIAL ADVERSE
EFFECT” AND THE DETERMINATION OF WHETHER A CLOSING DATE MATERIAL ADVERSE EFFECT
HAS OCCURRED, (II) THE DETERMINATION OF THE ACCURACY OF ANY SPECIFIED
ACQUISITION AGREEMENT REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY
THEREOF FINANCE SUB OR ITS APPLICABLE AFFILIATE HAS A RIGHT TO TERMINATE ITS
OBLIGATIONS UNDER THE ACQUISITION AGREEMENT OR DECLINE TO CONSUMMATE THE
ACQUISITION AND (III) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT AND, IN
ANY CASE, ANY CLAIM OR DISPUTE ARISING OUT OF ANY SUCH INTERPRETATION OR
DETERMINATION OR ANY ASPECT THEREOF, SHALL IN EACH CASE BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL COURT;
PROVIDED THAT WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE ACQUISITION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
WHICH DOES NOT INVOLVE ANY CLAIMS AGAINST THE ARRANGERS, THE ISSUING BANKS, THE
LENDERS OR ANY INDEMNIFIED

 

-174-



--------------------------------------------------------------------------------

PERSON, THIS SENTENCE SHALL NOT OVERRIDE ANY JURISDICTION PROVISION IN THE
ACQUISITION AGREEMENT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY
HERETO AGREES THAT THE ADMINISTRATIVE AGENT RETAINS THE RIGHT TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION
SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL
DOCUMENT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 9.10. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM OR
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR
PROCEEDING IN ANY SUCH COURT.

(d) TO THE EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS PROVIDED FOR IN SECTION 9.01.
EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY LOAN DOCUMENT THAT SERVICE OF
PROCESS WAS INVALID AND INEFFECTIVE. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

Section 9.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

-175-



--------------------------------------------------------------------------------

Section 9.13 Confidentiality. Each of the Administrative Agent, each Lender,
each Issuing Bank and each Arranger agrees (and each Lender agrees to cause its
SPC, if any) to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its
and its Affiliates’ directors, officers, managers, employees, independent
auditors, or other experts and advisors, including accountants, legal counsel
and other advisors (collectively, the “Representatives”) on a “need to know”
basis solely in connection with the transactions contemplated hereby and who are
informed of the confidential nature of the Confidential Information and are or
have been advised of their obligation to keep the Confidential Information of
this type confidential; provided that such Person shall be responsible for its
Affiliates’ and their Representatives’ compliance with this paragraph; provided,
further, that unless the Borrower otherwise consents, no such disclosure shall
be made by the Administrative Agent, any Issuing Bank, any Arranger, any Lender
or any Affiliate or Representative thereof to any Affiliate or Representative of
the Administrative Agent, any Issuing Bank, any Arranger, or any Lender that
(i) is engaged as a principal primarily in private equity, mezzanine financing
or venture capital or (ii) is a Disqualified Institution, (b) upon the demand or
request of any regulatory or governmental authority (including any
self-regulatory body) purporting to have jurisdiction over such Person or its
Affiliates (in which case such Person shall, except with respect to any audit or
examination conducted by bank accountants or any Governmental Authority or
regulatory or self-regulatory authority exercising examination or regulatory
authority, to the extent practicable and permitted by law, (i) inform the
Borrower promptly in advance thereof and (ii) use commercially reasonable
efforts to ensure that any information so disclosed is accorded confidential
treatment), (c) to the extent compelled by legal process in, or reasonably
necessary to, the defense of such legal, judicial or administrative proceeding,
in any legal, judicial or administrative proceeding or otherwise as required by
applicable Requirements of Law (in which case such Person shall (i) to the
extent practicable and permitted by law, inform the Borrower promptly in advance
thereof and (ii) use commercially reasonable efforts to ensure that any such
information so disclosed is accorded confidential treatment), (d) to any other
party to this Agreement, (e) subject to an acknowledgment and agreement by the
relevant recipient that the Confidential Information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
otherwise reasonably acceptable to the Borrower and the Administrative Agent,
including as set forth in the Information Memorandum) in accordance with the
standard syndication process of the Arrangers or market standards for
dissemination of the relevant type of information, which shall in any event
require “click through” or other affirmative action on the part of the recipient
to access the Confidential Information and acknowledge its confidentiality
obligations in respect thereof, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or prospective Participant in, any
of its rights or obligations under this Agreement, including any SPC (in each
case other than a Disqualified Institution), (ii) any pledgee referred to in
Section 9.05, (iii) any actual or prospective, direct or indirect contractual
counterparty (or its advisors) to any Derivative Transaction (including any
credit default swap) or similar derivative product to which any Loan Party is a
party and (iv) subject to the Borrower’s prior approval of the information to be
disclosed (not to be unreasonably withheld or delayed), to Moody’s or S&P on a
confidential basis in connection with obtaining or maintaining ratings as
required under Section 5.13, (f) with the prior written consent of the Borrower
and (g) to the extent the Confidential Information becomes publicly available
other than as a result of a breach of this Section 9.13 by such Person, its
Affiliates or their respective Representatives. For purposes of this
Section 9.13, “Confidential Information” means all information relating to the
Borrower and/or any of its subsidiaries and their respective businesses, the
Sponsor or the Transactions (including any information obtained by the
Administrative Agent, any Issuing Bank, any Lender or any Arranger, or any of
their respective Affiliates or Representatives, based on a review of the books
and records relating to the Borrower and/or any of its subsidiaries and their
respective Affiliates from time to time, including prior to the date hereof)
other than any such information that is publicly available to the Administrative
Agent or any Arranger, Issuing Bank, or Lender on a non-confidential basis prior
to disclosure by the Borrower or any of its subsidiaries. For the avoidance of
doubt, in no event shall any disclosure of any Confidential Information be made
to Person that is a Disqualified Institution at the time of disclosure.

 

-176-



--------------------------------------------------------------------------------

Section 9.14 No Fiduciary Duty. Each of the Administrative Agent, the Arrangers,
each Lender, each Issuing Bank and their respective Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their respective affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its respective stockholders or its respective
affiliates, on the other. Each Loan Party acknowledges and agrees that: (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its respective stockholders or its respective affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any Loan
Party, its respective stockholders or its respective Affiliates on other
matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of such Loan Party, its
respective management, stockholders, creditors or any other Person. Each Loan
Party acknowledges and agrees that such Loan Party has consulted its own legal,
tax and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.

Section 9.15 Several Obligations. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan, issue any Letter of Credit or perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder.

Section 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

Section 9.17 Disclosure. Each Loan Party, each Issuing Bank and each Lender
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

Section 9.18 Appointment for Perfection. Each Lender hereby appoints each other
Lender and each Issuing Bank as its agent for the purpose of perfecting Liens
for the benefit of the Administrative Agent, the Issuing Banks and the Lenders,
in assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. If any Lender or Issuing Bank (other
than the Administrative Agent) obtains possession of any Collateral, such
Lender, Issuing Bank shall notify the Administrative Agent thereof; and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

Section 9.19 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or Letter of
Credit, together with all fees, charges and other amounts which are treated as
interest on such Loan or Letter of Credit under applicable law (collectively the
“Charged Amounts”), shall exceed the maximum lawful rate (the “Maximum Rate”)
which may be contracted for, charged, taken, received or reserved by the Lender
or Issuing Bank

 

-177-



--------------------------------------------------------------------------------

holding such Loan or Letter of Credit in accordance with applicable law, the
rate of interest payable in respect of such Loan or Letter of Credit hereunder,
together with all Charged Amounts payable in respect thereof, shall be limited
to the Maximum Rate and, to the extent lawful, the interest and Charged Amounts
that would have been payable in respect of such Loan or Letter of Credit but
were not payable as a result of the operation of this Section 9.19 shall be
cumulated and the interest and Charged Amounts payable to such Lender or Issuing
Bank in respect of other Loans or Letters of Credit or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender or Issuing Bank.

Section 9.20 [Reserved].

Section 9.21 Conflicts. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control.

Section 9.22 Release of Guarantors. Notwithstanding anything in Section 9.02(b)
to the contrary, any Subsidiary Guarantor shall automatically be released from
its obligations hereunder (and its Loan Guaranty shall be automatically
released) (a) upon the consummation of any permitted transaction or series of
related transactions if as a result thereof such Subsidiary Guarantor ceases to
be a Restricted Subsidiary (or becomes an Excluded Subsidiary as a result of a
single transaction or series of related transactions permitted hereunder;
provided, that the release of any Subsidiary Guarantor from its obligations
under the Loan Guaranty if such Subsidiary Guarantor becomes an Excluded
Subsidiary of the type described in clause (a) of the definition thereof shall
only be permitted if at the time such Guarantor becomes an Excluded Subsidiary
of such type (i) no Event of Default exists, (ii) after giving pro forma effect
to such release and the consummation of the transaction that causes such Person
to be an Excluded Subsidiary of such type, the Borrower is deemed to have made a
new Investment in such Person for purposes of Section 6.06 (as if such Person
were then newly acquired) in an amount equal to the portion of the fair market
value of the net assets of such Person attributable to the Borrower’s equity
interest therein as reasonably estimated by the Borrower and such Investment is
permitted pursuant to Section 6.06 (other than Section 6.06(f)) at such time and
(iii) a Responsible Officer of the Borrower certifies to the Administrative
Agent compliance with preceding clauses (i) and (ii)) and/or (b) upon the
occurrence of the Termination Date. In connection with any such release, the
Administrative Agent shall promptly execute and deliver to the relevant Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence termination or release; provided, that upon the
request of the Administrative Agent, the Borrower shall deliver a certificate of
a Responsible Officer certifying that the relevant transaction has been
consummated in compliance with the terms of this Agreement. Any execution and
delivery of documents pursuant to the preceding sentence of this Section 9.22
shall be without recourse to or warranty by the Administrative Agent (other than
as to the Administrative Agent’s authority to execute and deliver such
documents).

[Signature Pages Follow]

 

-178-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HMAN INTERMEDIATE FINANCE SUB CORP., as Holdings By:  

 

  Name:   Title: HMAN FINANCE SUB CORP., as the Borrower By:  

 

  Name:   Title:

 

Signature Page to Hillman Credit Agreement



--------------------------------------------------------------------------------

After giving effect to the Holdings Merger: THE HILLMAN COMPANIES, INC. By:  

 

  Name:   Title: After giving effect to the Finance Merger: THE HILLMAN GROUP,
INC. By:  

 

  Name:   Title: After giving effect to the Acquisition: HILLMAN INVESTMENT
COMPANY By:  

 

  Name:   Title:

 

Signature Page to Hillman Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, individually, as Administrative Agent and as a Lender By:  

 

  Name:   Title:

 

Signature Page to Hillman Credit Agreement